Exhibit 10.4

Execution Version
 


 
TRANSFER AND SERVICING AGREEMENT
 
among
 
VERIZON OWNER TRUST 2018-A,
as Issuer,
 
VERIZON ABS LLC,
as Depositor
 
and
 
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Servicer, Marketing Agent and Custodian
 
Dated as of October 10, 2018
 





--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I USAGE AND DEFINITIONS
1
 
Section 1.1
Usage and Definitions
1
 
ARTICLE II TRANSFER AND ACQUISITION OF DEPOSITOR TRANSFERRED PROPERTY; 
REPRESENTATIONS AND WARRANTIES
1
 
Section 2.1
Transfers of Depositor Transferred Property.
1
Section 2.2
Acknowledgement of Further  Assignments
3
Section 2.3
Savings Clause
3
Section 2.4
Representations and Warranties About Depositor Transferred Property.
3
Section 2.5
Originators’ Reacquisition and Servicer’s Acquisition of Receivables for Breach
of Representations.
5
 
ARTICLE III SERVICING OF RECEIVABLES
6
 
Section 3.1
Engagement
6
Section 3.2
Servicing of Receivables.
6
Section 3.3
Servicer’s Acquisition of Receivables.
9
Section 3.4
Sale of Written-Off Receivables
10
Section 3.5
Servicer Reports and Compliance Statements.
10
Section 3.6
Review of Servicer’s Records
12
Section 3.7
Servicer’s Authorized and Responsible Persons
12
Section 3.8
Servicer’s Fees
12
Section 3.9
Servicer’s Expenses
12
Section 3.10
Custodian.
12
Section 3.11
Marketing Agent.
14
Section 3.12
Termination of Upgrade Programs; Credits Related to Upgrade Programs.
14
Section 3.13
Notices to Obligors
15
 
ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
16
 
Section 4.1
Bank Accounts.
16
Section 4.2
Investment of Funds in Bank Accounts.
17
Section 4.3
Deposits and Payments.
18
Section 4.4
Reserve Account; Negative Carry Account; Acquisition Account.
20
Section 4.5
Direction to Indenture Trustee for Distributions
22
 
ARTICLE V DEPOSITOR
22
 
Section 5.1
Depositor’s Representations and Warranties
22
Section 5.2
Liability of Depositor.
23
Section 5.3
Merger, Consolidation, Succession or Assignment
24
Section 5.4
Depositor May Own Notes
24
Section 5.5
Depositor’s Authorized and Responsible Persons
24
Section 5.6
Company Existence
25
 
ARTICLE VI SERVICER AND MARKETING AGENT
25
 
Section 6.1
Servicer’s and Marketing Agent’s Representations and Warranties
25
Section 6.2
Liability of Servicer and Marketing Agent.
28
Section 6.3
Indemnities of Servicer and the Marketing Agent.
29
Section 6.4
Delegation and Contracting
30
Section 6.5
Servicer May Own Notes
30
Section 6.6
Annual Statement as to Compliance
30

 

--------------------------------------------------------------------------------

Section 6.7
Assessment of Compliance and Accountants’ Attestation.
31
 
ARTICLE VII SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER
32
 
Section 7.1
No Resignation
32
Section 7.2
Servicer Termination Events
32
Section 7.3
Continue to Perform
34
Section 7.4
Successor Servicer
34
Section 7.5
Transition of Servicing
36
Section 7.6
Merger, Consolidation, Succession or Assignment
36
 
ARTICLE VIII TERMINATION
36
 
Section 8.1
Optional Acquisition of Receivables; Clean-Up Redemption of Notes.
36
Section 8.2
Optional Redemption of Notes
37
Section 8.3
Termination
38
 
ARTICLE IX OTHER AGREEMENTS
38
 
Section 9.1
Financing Statements.
38
Section 9.2
No Transfer or Lien by Depositor
39
Section 9.3
Expenses
39
Section 9.4
Receivables Information.
39
Section 9.5
No Petition
39
Section 9.6
Limited Recourse
40
Section 9.7
Limitation of Liability.
40
Section 9.8
Tax Treatment of Notes
40
Section 9.9
Regulation RR Risk Retention
40
Section 9.10
Cap Collateral Account
40
 
ARTICLE X MISCELLANEOUS
41
 
Section 10.1
Amendments.
41
Section 10.2
Assignment; Benefit of Agreement; Third-Party Beneficiary.
42
Section 10.3
Notices.
43
Section 10.4
Agent for Service.
43
Section 10.5
GOVERNING LAW
44
Section 10.6
Submission to Jurisdiction
44
Section 10.7
WAIVER OF JURY TRIAL
44
Section 10.8
No Waiver; Remedies
45
Section 10.9
Severability
45
Section 10.10
Headings
45
Section 10.11
Counterparts
45
Section 10.12
Limitation of Rights of the Cap Counterparty
45
Section 10.13
Intent of the Parties; Reasonableness
45
 
ARTICLE XI ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
46
 
Section 11.1
Asset Representations Review.
46
Section 11.2
Dispute Resolution.
46

 
Schedule A
Schedule of Initial Receivables
SA-1
Schedule B
Notice Addresses
SB-1
Appendix A
Usage and Definitions
AA-1

 

--------------------------------------------------------------------------------

Exhibit A
Custodian’s Security Requirements
EA-1
Exhibit B
Form of Annual Certification
EC-1


 

--------------------------------------------------------------------------------

TRANSFER AND SERVICING AGREEMENT, dated as of October 10, 2018 (this
“Agreement”), among VERIZON OWNER TRUST 2018-A, a Delaware statutory trust, as
issuer (the “Issuer”), VERIZON ABS LLC, a Delaware limited liability company, as
depositor (the “Depositor”), and Cellco Partnership d/b/a Verizon Wireless, a
Delaware general partnership (“Cellco”), as servicer (in such capacity, the
“Servicer”), as marketing agent (in such capacity, the “Marketing Agent”) and as
custodian (in such capacity, the “Custodian”).
 
BACKGROUND
 
In the normal course of their businesses, Cellco and the other Originators
originate device payment plan agreements for various wireless devices.  In
addition, the Master Trust holds certain device payment plan agreements
originated by Cellco and certain other Originators.
 
In connection with a securitization transaction sponsored by Cellco in which the
Issuer will issue Notes secured by a pool of Receivables consisting of device
payment plan agreements, certain of the Originators and/or the Master Trust have
transferred a pool of Receivables and related property, and any of the
Originators and/or the Master Trust may from time to time transfer additional
pools of Receivables and related property to the Depositor, who will transfer
them to the Issuer.  The Issuer will engage the Servicer to service the
Receivables.
 
The parties agree as follows:
 
ARTICLE I
USAGE AND DEFINITIONS
 
Section 1.1          Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix A.  Appendix A also contains
usage rules that apply to this Agreement.  Appendix A is incorporated by
reference into this Agreement.
 
ARTICLE II
TRANSFER AND ACQUISITION OF DEPOSITOR TRANSFERRED PROPERTY;
REPRESENTATIONS AND WARRANTIES
 
Section 2.1          Transfers of Depositor Transferred Property.
 
(a)          Transfer and Absolute Assignment of Initial Receivables.  In
consideration of the Issuer’s delivery to the Depositor of the Notes, the Class
A Certificate and the Class B Certificate, effective on the Closing Date, the
Depositor transfers and absolutely assigns to the Issuer, without recourse
(other than the Depositor’s obligations under this Agreement), all of the
Depositor’s right, title and interest, whether now owned or later acquired, in
the Initial Receivables and the other related Depositor Transferred Property. 
The Depositor certifies that the Credit Enhancement Test and the Pool
Composition Tests are satisfied for the transfer and assignment of the Initial
Receivables and the other related Depositor Transferred Property on the Closing
Date.
 
(b)          Transfers and Absolute Assignments of Additional Receivables. 
Subject to the satisfaction of the conditions in Section 2.1(d), effective on
each Acquisition Date, in consideration of the Issuer’s distribution to the
Depositor of the (i) Additional Receivables Cash
 

--------------------------------------------------------------------------------



 
Transfer Amount for the Additional Receivables to be transferred to the Issuer
on that Acquisition Date and (ii) an increase in the Class B Certificate
Principal Balance in an amount equal to the excess, if any, of the Additional
Receivables Transfer Amount over the Additional Receivables Cash Transfer Amount
for such Additional Receivables, the Depositor will transfer and absolutely
assign to the Issuer, without recourse (other than the Depositor’s obligations
under this Agreement), all of the Depositor’s right, title and interest, whether
then owned or later acquired, in the Additional Receivables and the other
related Depositor Transferred Property.
 
(c)          No Assumption of Obligations.  These transfers and absolute
assignments do not, and are not intended to, include any obligation of the
Depositor or any Originator to the Obligors or any other Person relating to the
Receivables and the other Depositor Transferred Property, and the Issuer does
not assume any of these obligations.
 
(d)          Conditions for Transfers of Additional Receivables.  The transfer
and assignment of the Additional Receivables and the other related Depositor
Transferred Property on each Acquisition Date will be subject to the
satisfaction of the following conditions on or before such Acquisition Date:
 
(i)          Transfer Notice.  At least two (2) Business Days before the
applicable Acquisition Date, the Administrator shall deliver to the Issuer and
the Indenture Trustee a Transfer Notice for the Additional Receivables to be
transferred and absolutely assigned on that Acquisition Date, which will specify
the Additional Receivables Transfer Amount and attach or include therewith the
Schedule of Receivables;
 
(ii)          Satisfaction of Tests.  After giving effect to the transfer and
assignment of the Additional Receivables by the Depositor to the Issuer, (A) the
Credit Enhancement Test is satisfied and (B) the Receivables, in the aggregate,
owned by the Issuer, excluding any Temporarily Excluded Receivables, satisfy
each of the Pool Composition Tests under Section 3.5(b); and
 
(iii)          Depositor’s Certifications.  The Depositor certifies that:
 

(A)
as of such Acquisition Date, (1) the Depositor is Solvent and will not become
insolvent as a result of the transfer and assignment of the Additional
Receivables on the Acquisition Date, (2) the Depositor does not intend to incur
or believe that it would incur debts that would be beyond the Depositor’s
ability to pay as they matured and (3) the transfer and assignment of the
Additional Receivables is not made by the Depositor with actual intent to
hinder, delay or defraud any Person;

 

(B)
each of the representations and warranties made by the Depositor under Sections
2.4(a) and 2.4(b), in each case, solely with respect to the related Additional
Receivables, will be true and correct as of the Acquisition Date; and

 

(C)
all conditions to the transfer and assignment of the related Additional
Receivables by the Originators to the Depositor under

 
2

--------------------------------------------------------------------------------



 
Section 2.1(d) of the Originator Receivables Transfer Agreement and by the
Master Trust to the Depositor under Section 2.1(d) of the Master Trust
Receivables Transfer Agreement, as applicable, have been satisfied.
 
The delivery by the Administrator, on behalf of the Depositor, of the Transfer
Notice will be considered a certification by the Depositor that the conditions
set forth in this Section 2.1(d) have been satisfied or will be satisfied on the
Acquisition Date.
 
Section 2.2          Acknowledgement of Further Assignments.  The Depositor
acknowledges that, under the Indenture, the Issuer will assign and pledge the
Depositor Transferred Property and related property and rights to the Indenture
Trustee for the benefit of the Secured Parties.
 
Section 2.3          Savings Clause.  The Depositor and the Issuer intend that
each transfer and assignment under this Agreement be an absolute transfer and
assignment of the Depositor Transferred Property, conveying good title to the
Depositor Transferred Property free and clear of any Lien, other than Permitted
Liens, from the Depositor to the Issuer.  The Depositor and the Issuer intend
that the Depositor Transferred Property not be a part of the Depositor’s estate
if there is a bankruptcy or insolvency of the Depositor.  If, despite the intent
of the Depositor and the Issuer, a transfer and assignment of Depositor
Transferred Property under this Agreement is determined to be a pledge for a
financing or is determined not to be an absolute transfer and assignment, the
Depositor Grants to the Issuer a security interest in the Depositor’s right,
title and interest in the Depositor Transferred Property to secure a loan in an
amount equal to all amounts payable by the Depositor under this Agreement, all
amounts payable as principal of or interest on the Notes, all amounts payable as
Servicing Fees under this Agreement and all other amounts payable by the Issuer
under the Transaction Documents.  In that case, this Agreement will be a
security agreement under Law and the Issuer will have the rights and remedies of
a secured party and creditor under the UCC.
 
Section 2.4          Representations and Warranties About Depositor Transferred
Property.
 
(a)          Representations and Warranties About Pool of Receivables.  The
Depositor makes the following representations and warranties about the pool of
Receivables on which the Issuer is relying in acquiring the Depositor
Transferred Property.  The representations and warranties are made as of the
Closing Date (for the Initial Receivables) and as of each Acquisition Date (for
the related Additional Receivables) and will survive the transfer and absolute
assignment of the Depositor Transferred Property by the Depositor to the Issuer
under this Agreement and the pledge of the Depositor Transferred Property by the
Issuer to the Indenture Trustee under the Indenture.
 
(i)          Valid Transfer and Assignment.  This Agreement evidences a valid
transfer and absolute assignment of the Depositor Transferred Property from the
Depositor to the Issuer, enforceable against creditors of, purchasers from and
transferees and absolute assignees of the Depositor.
 
(ii)          Good Title to Depositor Transferred Property.  Immediately before
the transfer and absolute assignment under this Agreement, the Depositor has
good title to
 
3

--------------------------------------------------------------------------------



 
the Depositor Transferred Property free and clear of any Lien, other than
Permitted Liens, and, immediately after the transfer and absolute assignment
under this Agreement, the Issuer will have good title to the Depositor
Transferred Property, free and clear of any Lien, other than Permitted Liens.
 
(iii)          Security Interest in Depositor Transferred Property.
 

(A)
This Agreement creates a valid and continuing security interest (as defined in
the applicable UCC) in the Depositor Transferred Property in favor of the
Issuer, which is prior to any Lien, other than Permitted Liens, and is
enforceable against all creditors of, purchasers from and transferees and
absolute assignees of the Depositor.

 

(B)
All filings (including UCC filings) necessary in any jurisdiction to give the
Depositor a first priority, validly perfected ownership and security interest in
the Originator Transferred Property and the Master Trust Transferred Property,
to give the Issuer a first priority, validly perfected ownership and security
interest in the Depositor Transferred Property and to give the Indenture Trustee
a first priority perfected security interest in the Collateral, will be made
within ten (10) days after the Closing Date or the related Acquisition Date, as
applicable.

 

(C)
All financing statements filed or to be filed against the Depositor in favor of
the Issuer describing the Depositor Transferred Property transferred under this
Agreement will contain a statement to the following effect:  “A purchase,
absolute assignment or transfer of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Assignee.”

 

(D)
The Depositor has not authorized the filing of and is not aware of any financing
statements against the Depositor that include a description of collateral
covering any Depositor Transferred Property other than the financing statements
relating to the security interest Granted to the Depositor under the Receivables
Transfer Agreements, by the Depositor to the Issuer under this Agreement or by
the Issuer to the Indenture Trustee under the Indenture, or that has been
terminated.

 
(b)          Representations and Warranties About Security Interest.  If the
transfer and absolute assignment of the Depositor Transferred Property under
this Agreement is determined to be a pledge relating to a financing or is
determined not to be a transfer and absolute assignment, the Depositor makes the
following representations and warranties on which the Issuer is relying in
acquiring the Depositor Transferred Property, which representations and
warranties are made as of the Closing Date or as of the related Acquisition
Date, as applicable,
 
4

--------------------------------------------------------------------------------



 
will survive termination of this Agreement and may not be waived by the Issuer
or the Indenture Trustee:
 
(i)          Valid Security Interest.  This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the Depositor
Transferred Property in favor of the Issuer, which is prior to all other Liens,
other than Permitted Liens, and is enforceable against creditors of, purchasers
from and transferees and absolute assignees of the Depositor.
 
(ii)          Type.  Each Receivable is (A) if the Receivable is not secured by
the related Device, an “account” or “payment intangible,” or (B) if the
Receivable is secured by the related Device, “chattel paper,” in each case,
within the meaning of the applicable UCC.
 
(iii)          Good Title.  Immediately before the transfer and absolute
assignment under this Agreement, the Depositor owns and has good title to the
Depositor Transferred Property free and clear of all Liens, other than Permitted
Liens.  The Depositor has received all consents and approvals required by the
terms of the Depositor Transferred Property to Grant to the Issuer its right,
title and interest in the Depositor Transferred Property, except to the extent
the requirement for consent or approval is extinguished under the applicable
UCC.
 
(iv)          Filing Financing Statements.  The Depositor has caused, or will
cause within ten (10) days after the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable Law to perfect the security interest Granted in
the Depositor Transferred Property to the Issuer under this Agreement.  All
financing statements filed or to be filed against the Depositor in favor of the
Issuer under this Agreement describing the Depositor Transferred Property will
contain a statement to the following effect: “A purchase, absolute assignment or
transfer of or grant of a security interest in any collateral described in this
financing statement will violate the rights of the Secured Parties.”
 
(v)          No Other Transfer, Grant or Financing Statement.  Other than the
security interest Granted to the Issuer under this Agreement, the Depositor has
not transferred or Granted a security interest in any of the Depositor
Transferred Property.  The Depositor has not authorized the filing of and is not
aware of any financing statements against the Depositor that include a
description of collateral covering any of the Depositor Transferred Property,
other than financing statements relating to the security interest Granted to the
Issuer.  The Depositor is not aware of any judgment or tax Lien filings against
it.
 
Section 2.5          Originators’ Reacquisition and Servicer’s Acquisition of
Receivables for Breach of Representations.
 
(a)          Representations and Warranties from Receivables Transfer
Agreements.  Each Originator and the Servicer, severally has made, as of the
Closing Date, and each Originator or the Servicer, as applicable, severally will
make, as of each Acquisition Date, the Eligibility
 
5

--------------------------------------------------------------------------------



 
Representation about the Receivables transferred and absolutely assigned by such
Originator or the Master Trust, respectively, on that date, and has consented to
the transfer by the Depositor to the Issuer of the Depositor’s rights to such
Eligibility Representation.  The Issuer is relying on each applicable
Originator’s or the Servicer’s Eligibility Representation in acquiring the
Receivables, which Eligibility Representation will survive the transfer and
absolute assignment of the Receivables by the Depositor to the Issuer under this
Agreement and the pledge of the Receivables to the Indenture Trustee under the
Indenture.
 
(b)          Reacquisition or Acquisition.  Under Section 2.1(a), the Depositor
has transferred and absolutely assigned to the Issuer the Depositor’s rights
under the Receivables Transfer Agreements, including the right to require (i) an
Originator to reacquire any Receivables transferred and absolutely assigned by
it under the Originator Receivables Transfer Agreement or (ii) the Servicer to
acquire any Receivable transferred and absolutely assigned by the Master Trust
under the Master Trust Receivables Transfer Agreement, in each case, for which
such party has made the Eligibility Representation if, in each case, there is a
breach of such Eligibility Representation, such breach is not cured and such
breach results in a material adverse effect on the Issuer.  If any Originator or
the Servicer breaches the Eligibility Representation made by it with respect to
any Receivable transferred by such Originator or the Master Trust, respectively,
to the Depositor, such breach is not cured and such breach has a material
adverse effect on the Issuer, then the Depositor will enforce such Originator’s
or the Servicer’s obligation, as applicable, to reacquire or acquire,
respectively, any such Receivable transferred and absolutely assigned by it to
the Depositor for which the Eligibility Representation was breached pursuant to
Section 3.4 of the applicable Receivables Transfer Agreement.
 
(c)          Reacquisition or Acquisition Sole Remedy.  The sole remedy of the
Depositor, the Issuer or the Indenture Trustee for a breach of any Eligibility
Representation is to require the related Originator or the Servicer, as
applicable, to reacquire or acquire, respectively, the Receivable under Section
3.4 of the applicable Receivables Transfer Agreement.
 
ARTICLE III
SERVICING OF RECEIVABLES
 
Section 3.1          Engagement.  The Issuer engages Cellco as the Servicer of
the Receivables for the Issuer and the Indenture Trustee, and Cellco accepts
this engagement.
 
Section 3.2          Servicing of Receivables.
 
(a)          General Servicing Obligations.  The Servicer will manage, service,
administer and collect on the Receivables with reasonable care using that degree
of skill and attention that the Servicer exercises for all comparable device
payment plan agreement receivables that it services for itself or others
according to the Servicing Procedures.  Without limiting the generality of the
foregoing, the Servicer’s obligations will include:
 
(i)          collecting and applying all payments made on, or credits applied
to, the Receivables and any other amounts received related to the Depositor
Transferred Property;
 
(ii)          investigating delinquencies;
 
6

--------------------------------------------------------------------------------



 
(iii)          sending invoices and notices and responding to inquiries of
Obligors;
 
(iv)          processing requests for extensions, modifications and adjustments;
 
(v)          administering payoffs, prepayments, defaults and delinquencies;
 
(vi)          maintaining accurate and complete accounts and receivables systems
for servicing the Receivables;
 
(vii)          providing to the Custodian copies, or access to, any documents
that modify or supplement information in the Receivable Files; and
 
(viii)          preparing and providing Monthly Investor Reports and any other
periodic reports required to be prepared by the Servicer under this Agreement or
any other Transaction Document.
 
(b)          Collection of Payments; Extensions and Amendments.  The Servicer
shall take, or cause to be taken, all actions necessary or advisable to collect
each Receivable in accordance with this Agreement and the Servicing Procedures
using commercially reasonable care and diligence and in any event, with no less
care or diligence than the Servicer exercises in collecting other similar
receivables or obligations owed to it and its Affiliates.  All payments remitted
by an Obligor to the Servicer in respect of a Receivable, any release of a
security deposit, and any application of a Credit granted to a customer by
Verizon Wireless (other than applications of payments and credits granted to an
Obligor under a Receivable in respect of cancellations, prepayments, invoicing
errors or in connection with an Upgrade Offer as described under Section
3.12(b)) will be applied to the related account by the Servicer based on invoice
aging, so that such amounts are applied to the oldest invoiced balances first,
then the second oldest invoiced balances, etc., and finally to current billing
amounts, in each case, in the order described below:
 

·
late fees;

 

·
service and all other charges, including, but not limited to, insurance premium
payments and purchases (including accessories) billed to the account, other than
amounts due under any device payment plan agreement, including any Receivable;
and

 

·
any amounts related to any device payment plan agreements, including
Receivables, which, in the case of multiple device payment plan agreements
related to a single account, will be applied in the order in which such device
payment plan agreements were originated with the most recent device payment plan
agreement being paid last.

 
Notwithstanding anything to the contrary in any other Transaction Document, the
process for application of payments remitted by an Obligor to the Servicer in
respect of a Receivable, releases of security deposits, and applications of
Credits granted to an Obligor under a Receivable by Verizon Wireless (other than
those credits granted to an Obligor in respect of an Upgrade Offer as described
under Section 3.12(b)) described in the bullet points above may be changed at
any time in the sole discretion of the Servicer, as long as any change in such
 
7

--------------------------------------------------------------------------------



 
application of any such amounts applicable to the Receivables (i) is also
applicable to any device payment plan agreements that the Servicer services for
itself and others and (ii) so long as Cellco is the Servicer, does not have a
material adverse effect on the Noteholders.  In addition, the Servicer may waive
late payment charges or other fees that may be collected in the ordinary course
of servicing a Receivable.  The Servicer may grant extensions, refunds, rebates
or adjustments on any Receivable or amend any Receivable according to the
Servicing Procedures.  However, if the Servicer (i) grants payment extensions
resulting in the final payment date of the Receivable being later than the
Collection Period immediately preceding the Final Maturity Date for the latest
maturing Class of Notes, (ii) cancels a Receivable or reduces or waives
(including with respect to any Upgrade Offer) the remaining Principal Balance
under a Receivable or any portion thereof and/or as a result, the monthly
payments due thereunder, or (iii) modifies, supplements, amends or revises a
Receivable to grant the Obligor under such Receivable a contractual right to
upgrade the related Device, it will acquire the affected Receivable solely as
described under Section 3.3, unless it is required to take the action by Law. 
In addition, if the Marketing Agent or the Servicer (x) applies a payment or
grants a credit to an Obligor with respect to cancellations, prepayments or
invoicing errors the Servicer may apply such credits either directly to the
applicable device payment plan agreement or in accordance with its customary
payment application procedures set forth above and (y) applies a payment or
grants a credit to an Obligor under a Receivable in connection with an Upgrade
Offer as set forth in Section 3.12(b), the Servicer will apply such credits
directly to the applicable device payment plan agreement and will not apply such
credits in accordance with its customary payment application procedures set
forth above.
 
(c)          Maintenance of Security Interests in the Receivables.  The Servicer
will maintain perfection of the security interest of the Issuer and the
Indenture Trustee in each Receivable.
 
(d)          No Impairment.  The Servicer will not impair in any material
respect the rights of the Issuer or the Noteholders in any Receivable except as
permitted by this Agreement.
 
(e)          Assignment for Enforcement.  Effective as of the related Cutoff
Date, the Receivables are assigned to the Servicer solely for the purpose of
permitting the Servicer to perform its servicing and administrative obligations
under this Agreement, including the start or pursuit of or participation in a
legal proceeding to enforce its rights or remedies with respect to a Receivable
or such other Proceeding otherwise related to a Receivable.  If in a legal
proceeding it is held that the Servicer may not enforce its rights or remedies
with respect to a Receivable on the grounds that it is not a real party in
interest or a holder entitled to enforce rights or remedies with respect to the
Receivable, the Issuer will, at the Servicer’s expense and direction, assign the
Receivable to the Servicer solely for that purpose or take steps to enforce its
rights and remedies with respect to the Receivable, including bringing suit in
the names of the Indenture Trustee, the Noteholders and the Issuer.
 
(f)          Powers of Attorney.  The Issuer appoints the Servicer as the
Issuer’s attorney-in-fact, with full power of substitution to exercise all
rights of the Issuer for the servicing and administration of the Receivables. 
This power of attorney, and all authority given, under this Section 3.2(f) is
revocable and is given solely to facilitate the performance of the Servicer’s
obligations under this Agreement and may only be used by the Servicer consistent
with this Agreement.  On request of the Servicer, the Issuer will furnish the
Servicer with written powers
 
8

--------------------------------------------------------------------------------



 
of attorney and other documents to enable the Servicer to perform its
obligations under this Agreement.
 
(g)          Release Documents.  The Servicer is authorized to execute and
deliver, on behalf of itself, the Issuer, the Indenture Trustee and the
Noteholders any documents of satisfaction, cancellation, partial or full release
or discharge, and other comparable documents, for the Receivables.
 
(h)          Enforcement of Receivables Under an Upgrade Offer.  If an Obligor
accepts an Upgrade Offer with respect to a Receivable but fails to satisfy the
required terms and conditions related to such Upgrade Offer, the Servicer agrees
to (i) not waive any amounts due by such Obligor under the related Receivable
and pursue its Servicing Procedures against such Obligor in respect of the
related Receivable until all amounts due under the related Receivable are
received and (ii) enforce, on behalf of the Issuer, any rights and obligations
under the related Receivable.
 
Section 3.3          Servicer’s Acquisition of Receivables.
 
(a)          Acquisition for Servicer Modifications.  If extensions,
modifications, amendments, cancellations or waivers of Receivables or any terms
thereof are made that would require such Receivables to be acquired under
Section 3.2(b), the Servicer will acquire all such Receivables as set forth in
Section 3.3(d).
 
(b)          Acquisition for Breach of Servicer’s Obligations.  If a Responsible
Person of the Servicer receives written notice from the Depositor, the Issuer,
the Owner Trustee or the Indenture Trustee of a breach of the Servicer’s
obligations in Section 3.2(c) or (d), and the Servicer fails to correct such
failure or impairment in all material respects by the end of the second month
following the month in which the Servicer received such written notice, the
Servicer will acquire all Receivables with respect to which such breach was not
so cured as set forth in Section 3.3(d).
 
(c)          Acquisition for System Limitation or Inability to Service.  If the
Servicer, in its sole discretion, determines that as a result of a receivables
systems error or receivables systems limitation or for any other reason the
Servicer is unable to service a Receivable according to the Servicing Procedures
and the terms of this Agreement, the Servicer may acquire the relevant
Receivable as set forth in Section 3.3(d).
 
(d)          Acquisition of Receivables; Payment of Acquisition Amount.  For any
acquisition of a Receivable by the Servicer under this Section 3.3, the Servicer
will acquire the Receivable by remitting the related Acquisition Amount on or
prior to the second Business Day before the next Payment Date.  If Cellco is the
Servicer, it may pay any Acquisition Amounts according to Section 4.3(c).
 
(e)          Transfer and Assignment of Acquired Receivables.  When the
Servicer’s payment of the Acquisition Amount for a Receivable is included in
Available Funds for a Payment Date, the Issuer will be deemed to have
transferred and assigned to the Servicer, effective as of the last day of the
Collection Period immediately preceding the related Collection Period, all of
the Issuer’s right, title and interest in the Receivable and all security and
documents relating to the Receivable.  The transfer and assignment will not
require any action by the Issuer and will be
 
9

--------------------------------------------------------------------------------



 
without recourse, representation or warranty by the Issuer except the
representation that the Issuer owns the Receivable free and clear of any Lien,
other than Permitted Liens.  After the transfer and assignment, the Servicer
will mark its receivables systems to indicate that the receivable is no longer a
Receivable and may take any action necessary or advisable to transfer the
Receivable free from any Lien of the Issuer or the Indenture Trustee.
 
(f)          No Obligation to Investigate.  None of the Issuer, the Owner
Trustee, the Indenture Trustee (including in its capacity as Successor Servicer
hereunder), the Sponsor, the Marketing Agent, the Depositor, the Parent Support
Provider, the Administrator or the Servicer will be obligated to investigate
whether a breach or other event has occurred that would require the acquisition
of any Receivable under this Section 3.3 or whether any Receivables are
otherwise required to be acquired under this Section 3.3.
 
(g)          Acquisition is Sole Remedy.  The sole remedy of the Issuer, the
Indenture Trustee, the Owner Trustee, and the Secured Parties for any extension,
modification, amendment, cancellation or waiver of a Receivable or any terms
thereof under Section 3.2(b) or a breach of the covenants made by the Servicer
in Section 3.2(c) or (d) is the Servicer’s acquisition of the Receivables, as
described under this Section 3.3.
 
Section 3.4          Sale of Written-Off Receivables.  The Servicer may sell to
any third party a Receivable that has been written off.  Proceeds of any sale
allocable to the Written-Off Receivable will be Recoveries.  Any Recoveries will
be paid to the Servicer as Supplemental Servicing Fees and will not be a part of
Available Funds.  If the Servicer elects to sell a Written-Off Receivable, the
Receivable will be deemed to have been transferred and assigned by the Issuer to
the Servicer immediately before the sale by the Servicer.  After the sale, the
Servicer will mark its receivables systems to indicate that the Written-Off
Receivable sold is no longer a Receivable and may take any action necessary or
advisable to transfer the receivable free from any Lien of the Issuer or the
Indenture Trustee.
 
Section 3.5          Servicer Reports and Compliance Statements.
 
(a)          Monthly Investor Report.
 
(i)          On or about the 15th day of each month, and in no case later than
at least two (2) Business Days before each Payment Date, the Servicer will
deliver to the Depositor, the Indenture Trustee, the Owner Trustee, the Note
Paying Agent, the Cap Counterparty, the Rating Agencies and the Administrator a
servicing report (the “Monthly Investor Report”) for that Payment Date and the
related Collection Period.  The Monthly Investor Report will include (i) an
Acquisition Date Supplement if the Collection Period includes an Acquisition
Date and (ii) a statement as to whether or not a Delinquency Trigger has
occurred in respect of the related Collection Period, together with reasonably
detailed calculations thereof.  A Responsible Person of the Servicer will
certify that the information in the Monthly Investor Report is accurate in all
material respects.  The Monthly Investor Report will also be posted on the
Indenture Trustee’s password protected website located at
https://pivot.usbank.com.
 
10

--------------------------------------------------------------------------------



 
(ii)          The Sponsor, in its capacity as Servicer, will include information
about the pool of Initial Receivables and the disclosure required by Section
246.4(c)(1)(ii) of the U.S. Credit Risk Retention Rules in the Monthly Investor
Report for the first Payment Date, which Monthly Investor Report will also be
included in the Distribution Report on Form 10-D filed with the Commission for
the related Collection Period.
 
(b)          Credit Enhancement and Pool Composition Tests.  On or before each
Payment Date and each Acquisition Date, the Servicer will determine whether the
pool of Receivables to be held by the Issuer as of the related Cutoff Date,
including any Additional Receivables to be acquired, satisfies the Credit
Enhancement Test and each Pool Composition Test.  If the pool of Receivables
does not satisfy all of the Pool Composition Tests, the Administrator may
identify Receivables in the pool as Temporarily Excluded Receivables so that the
remaining Receivables in the pool will satisfy all of the Pool Composition
Tests; provided, that the Administrator may only deem Receivables to be
Temporarily Excluded Receivables if the Overcollateralization Target Amount is
reached as of the close of business on such date of determination, without
taking into account the Temporarily Excluded Receivables.  In addition, the
Principal Balance of any Temporarily Excluded Receivables will be subtracted
from the Adjusted Pool Balance for purposes of calculating the Credit
Enhancement Test.  The Servicer will state on the Acquisition Date Supplement
for each Collection Period for which there is an Acquisition Date the aggregate
Principal Balance of the Receivables deemed Temporarily Excluded Receivables. 
For the avoidance of doubt, Collections on Temporarily Excluded Receivables
(solely during the time that they are Temporarily Excluded Receivables) will not
constitute Available Funds and, up to the amount of the Temporarily Excluded
Receivables Servicing Fee will be distributed to the Servicer, and any remaining
amounts will be deposited into the Certificate Distribution Account for
distribution to the Certificateholders in the priority set forth in Section
4.1(b) of the Trust Agreement.  The Administrator may, at its sole option,
designate Receivables that were deemed Temporarily Excluded Receivables on any
prior date to no longer be deemed Temporarily Excluded Receivables as long as
after such designation by the Administrator, all of the Pool Composition Tests
either will remain satisfied or will not be adversely affected.
 
(c)          Amortization Events.  In connection with the preparation of each
Monthly Investor Report, the Servicer will review the Amortization Events and
determine whether an Amortization Event occurred during the Collection Period
immediately preceding the related Collection Period (after giving effect to any
acquisition of Additional Receivables during such Collection Period), and the
Monthly Investor Report shall indicate whether or not an Amortization Event has
occurred.
 
(d)          Remittance Reports.  For as long as the Servicer and the Marketing
Agent are depositing Collections pursuant to Section 4.3(b)(ii) and depositing
any required Upgrade Payments within two (2) Business Days after the
identification that all of the terms and conditions related to such Upgrade
Offer have been satisfied by the related Obligor, the Servicer will provide a
written report (which may be electronically submitted) to the Indenture Trustee
and the Note Paying Agent on each such deposit or remittance date setting forth
(x) the aggregate dollar amount deposited or remitted into the Collection
Account by the Servicer, the Marketing Agent or an Originator on such date, (y)
the aggregate dollar amount of Collections deposited by the Servicer on such
date and (z) the aggregate number of Annual Upgrade Offers accepted since the
deposit or remittance date immediately preceding the related deposit or
remittance date, and
 
11

--------------------------------------------------------------------------------



 
the aggregate amount of Upgrade Payments remitted by the Marketing Agent or an
Originator on such date.
 
(e)          Notice of Secured Receivables. The Servicer will provide notice to
the Rating Agencies if the Originators or the Master Trust begin to include
Receivables that are secured by the underlying Device as Additional Receivables.
 
Section 3.6          Review of Servicer’s Records.  The Servicer will maintain
records and documents relating to its performance under this Agreement according
to its customary business practices.  Upon reasonable request not more than once
during any calendar year, and with reasonable notice, the Servicer will give the
Issuer, the Depositor, the Parent Support Provider, the Administrator, the Owner
Trustee and the Indenture Trustee (or their representatives) access to the
records and documents to conduct a review of the Servicer’s performance under
this Agreement.  Any access or review will be conducted by all parties at the
same time at the Servicer’s offices during its normal business hours at a time
reasonably convenient to the Servicer and in a manner that will minimize
disruption to its business operations.  Any access or review will be subject to
the Servicer’s security, confidentiality and privacy policies and any
regulatory, legal and data protection policies.  Notwithstanding the foregoing,
the permissive right of the Indenture Trustee to access or review any records of
the Servicer shall not be deemed to be an obligation of the Indenture Trustee to
do so.
 
Section 3.7          Servicer’s Authorized and Responsible Persons.  On or
before the Closing Date, the Servicer will notify the Indenture Trustee and the
Owner Trustee and provide a specimen signature of each Person who (a) is
authorized to give instructions and directions to the Indenture Trustee and the
Owner Trustee on behalf of the Servicer and (b) is a Responsible Person for the
Servicer.  The Servicer may change such Persons at any time by notifying the
Indenture Trustee and the Owner Trustee.
 
Section 3.8          Servicer’s Fees.  As compensation for performing its
obligations under this Agreement, the Servicer will be paid the Servicing Fee. 
On each Payment Date, the Issuer will pay the Servicing Fee to the Servicer
according to Section 8.2 of the Indenture.  In addition, the Servicer may retain
any Supplemental Servicing Fees.  The Servicer will also receive the Temporarily
Excluded Receivables Servicing Fee on each Payment Date, which will be payable
solely from Collections on the Temporarily Excluded Receivables, as set forth in
Section 3.5(b).
 
Section 3.9          Servicer’s Expenses.  Except as otherwise stated in this
Agreement, the Servicer will pay all its expenses for servicing the Receivables
under this Agreement, including fees and expenses of legal counsel and
independent accountants, taxes imposed on the Servicer and expenses to prepare
reports, certificates or notices under this Agreement.
 
Section 3.10          Custodian.
 
(a)          Appointment of Custodian.  To reduce administrative costs and
facilitate the servicing of the Receivables by the Servicer, the Issuer appoints
Cellco, in its capacity as the Servicer, to act as the Custodian of the
Receivables for the Issuer and the Indenture Trustee (for the benefit of the
Secured Parties), as their interests may appear.  Cellco accepts the appointment
and agrees to perform the custodial obligations in this Section 3.10.
 
12

--------------------------------------------------------------------------------



 
(b)          Custody of Receivable Files.  The Custodian will hold and maintain
in custody the following documents for each Receivable (the “Receivable File”)
for the benefit of the Issuer and the Indenture Trustee, using reasonable care
and according to the Servicing Procedures:
 
(i)          the original Receivable (or an imaged copy of such Receivable) or
an authoritative copy of the Receivable, if in electronic form; and
 
(ii)          all other documents, notices and correspondence relating to the
Receivable or the Obligor that the Servicer generates in the course of servicing
the Receivable.
 
Except as stated above, any document in a Receivable File may be a photocopy or
in electronic format or may be converted to electronic format at any time.  The
Custodian will hold and maintain the Receivable Files, including any receivables
systems on which the Receivable Files are electronically stored, in a manner
that will permit the Servicer and the Issuer to comply with this Agreement and
the Indenture Trustee to comply with the Indenture.
 
(c)          Delivery of Receivable Files.  The Receivable Files are or will be
constructively delivered to the Indenture Trustee, as pledgee of the Issuer
under the Indenture, and the Custodian confirms to the Issuer and the Indenture
Trustee that it has received the Receivable Files for the Initial Receivables
and, by its delivery (in its capacity as Servicer) to the Issuer and the
Indenture Trustee of an Acquisition Date Supplement, will be deemed to confirm
to the Issuer and the Indenture Trustee that it has received the Receivable
Files for the Additional Receivables.  No initial review or any periodic review
of the Receivable Files by the Issuer, the Owner Trustee or the Indenture
Trustee is required.
 
(d)          Location of Receivable Files.  The Custodian will maintain the
Receivable Files (or access to any Receivable Files stored in an electronic
format) at one of its offices or the offices of one of its custodians in the
United States.  On request of the Depositor, the Issuer and the Indenture
Trustee, the Custodian will provide a list of locations of the Receivable Files.
 
(e)          Access to Receivable Files.  The Custodian will give the Servicer
access to the Receivable Files and, on request of the Servicer, the Custodian
will promptly release any document in the Receivable Files to the Servicer for
purposes of servicing the Receivables.  The Custodian will give the Depositor,
the Issuer and the Indenture Trustee access to the Receivable Files and the
receivables systems to conduct a review of the Receivables.  Any access or
review will be conducted at the Custodian’s offices during normal business hours
at a time reasonably convenient to the Custodian in a manner that will minimize
disruption of its business operations.  Any access or review will be subject to
the Custodian’s legal, regulatory, confidentiality, privacy and data protection
policies.  Attached hereto as Exhibit A is a copy of the Custodian’s security
requirements in effect on the date of this Agreement.
 
(f)          Effective Period and Termination.  Cellco’s appointment as
custodian is effective as of the Initial Cutoff Date and will continue until the
later of (i) the date on which all obligations of the Issuer have been paid in
full and (ii) the date on which such appointment is terminated under this
Section 3.10(f).  If the Servicer resigns under Section 7.1 or is terminated
under Section 7.2, the Servicer’s appointment as custodian under this Agreement
may be terminated in the same manner as the Servicer may be terminated under
Section 7.2.  As soon as
 
13

--------------------------------------------------------------------------------



 
practicable after any termination of its appointment as custodian and subject to
the legal, regulatory, confidentiality, privacy and data protection policies of
the Custodian and Cellco, the Custodian will deliver the Receivable Files to the
Indenture Trustee or its designee or successor custodian at a place designated
by the Indenture Trustee.  All reasonable expenses of transferring the
Receivable Files to the designee or successor custodian will be paid by the
terminated custodian on receipt of an invoice in reasonable detail.
 
(g)          No Agency.  Neither the Custodian nor the Servicer shall be deemed
to be an agent of the Indenture Trustee, and the Indenture Trustee shall have no
liability for the acts or omissions of the Custodian or the Servicer.
 
Section 3.11          Marketing Agent.
 
(a)          Appointment of Marketing Agent.  The Issuer and the Servicer
appoint Cellco to act as Marketing Agent for the Receivables.  Cellco accepts
the appointment and agrees to perform its obligations set forth in this
Agreement.
 
(b)          Duties of the Marketing Agent.  The Marketing Agent will be
required to remit, or to cause the related Originator to remit, to the
Collection Account the amounts set forth in Sections 4.3(g), (h) and (i).
 
(c)          Fees and Expenses of the Marketing Agent.  Fees and expenses, if
any, of the Marketing Agent will be paid by the Originators, as separately
agreed to under the Marketing Agent Agency Agreement.
 
(d)          Covenants of the Marketing Agent.  The Marketing Agent will not (i)
make any Upgrade Offers that waive any obligations of an Obligor under the
related device payment plan agreement, (ii) eliminate the obligation of Verizon
Wireless to pay off a device payment plan agreement if an Obligor satisfies the
related terms and conditions thereof, or (iii) eliminate or impair any third
party beneficiary rights of an assignee under an Upgrade Offer, including the
right of such assignee to enforce Verizon Wireless’ payment obligation under any
Upgrade Offer.
 
Section 3.12          Termination of Upgrade Programs; Credits Related to
Upgrade Programs.
 
(a)          To the extent any Upgrade Offer has not been terminated and an
Obligor satisfies all of the terms and conditions of such Upgrade Offer in
respect of a Receivable, and (i) the Marketing Agent fails to make, or to cause
the related Originator to make, the required Upgrade Payment into the Collection
Account as set forth in Section 4.3(g) and (ii) the Parent Support Provider
fails to make any required Upgrade Payments as set forth in Section 1 of the
Parent Support Agreement, the Servicer and the Marketing Agent shall terminate
all Upgrade Offers within ten (10) Business Days after the date the Parent
Support Provider received notice from the Indenture Trustee that an Upgrade
Payment was due under Section 1 of the Parent Support Agreement.
 
(b)          If the Marketing Agent, the relevant Originator and the Parent
Support Provider fail to make such Upgrade Payments with respect to an Upgrade
Offer, (i) the Servicer shall deliver the notice to Obligors pursuant to Section
3.13 with respect to such Obligors’ recoupment
 
14

--------------------------------------------------------------------------------



 
rights against Verizon Wireless, and (ii) notwithstanding any failure to deliver
such notice, (x) if Cellco is still the Servicer, the Servicer shall give a
monthly credit to the Obligor against amounts owing with respect to the new
device payment plan agreement resulting from the Upgrade Offer, in an amount
equal to the amount due that month under the original device payment plan
agreement that is a Receivable, or (y) if Cellco is no longer the Servicer,
Cellco, (1) if required, shall give such monthly credit to the Obligor only if
Cellco has received notice from the Servicer that the Obligor has paid the
amount due in the prior month under the original device payment plan agreement
that is a Receivable, and (2) shall cooperate with any Successor Servicer to
properly bill and credit such Obligor’s account with respect to the Receivable
and the new device payment plan agreement related to the Upgrade Offer.  Any
such monthly credit granted to an Obligor shall be applied directly against the
monthly payment due on the new device payment plan agreement and will not be
applied in accordance with the Servicer’s customary payment application
procedures pursuant to its Servicing Procedures, if different.  For the
avoidance of doubt, if during such time as Cellco is no longer the Servicer, an
Obligor remits the full amount due under the related new device payment plan
agreement, but does not make a payment to the new Servicer for the original
device payment plan agreement, a portion of such amount equal to the amount of
the monthly credit granted to such Obligor resulting from the Upgrade Offer in
respect of the original device payment plan agreement that is a Receivable shall
be paid by Cellco to the new Servicer.  In such case, to the extent that all
other amounts owed on the related account are current, the Servicer will not
consider such account or payments under the new device payment plan agreement to
be Delinquent.  In addition, regardless of whether Cellco continues to be the
Servicer of any Receivable for which the terms and conditions of an Upgrade
Offer (other than the requirement that the Marketing Agent remit, or cause the
related Originator to remit, an Upgrade Payment for such Receivable) were
satisfied by the related Obligor and for which the Marketing Agent, the related
Originator and the Parent Support Provider failed to make the related Upgrade
Payment, Cellco shall remit any Collections received on such Receivable to the
Collection Account in the time period in which it would have been otherwise
obligated to do so.
 
Section 3.13          Notices to Obligors.
 
Within ten (10) days following the earlier to occur of (i) a ratings downgrade
by each of the Rating Agencies of Verizon to below investment grade, or (ii) a
Servicer Termination Event, the Servicer will send a notice to all Obligors
indicating (a) that their Receivables have been assigned to the Issuer, and
(b)(x) if Cellco has not been removed as Servicer, that the Obligors shall
continue to make their payments as they had previously, or (y) if Cellco has
been removed as Servicer, the name of the Successor Servicer and any new
instructions with respect to their payments.  In addition, if the Servicer
Termination Event was as a result of the failure of the Marketing Agent to
satisfy its obligation to make, or to cause the related Originators to make,
required Upgrade Payments pursuant to Section 7.2(a)(i)(y), then Cellco shall
also send a notice to (i) all Obligors who have a continuing right to an
upgrade, indicating that Cellco has recently failed to make the necessary
prepayments with respect to one or more of its customers in connection with an
Upgrade Offer, and that if any Obligor chooses to upgrade and Cellco fails to
make the related Upgrade Payment with respect to them, such Obligor will still
be required to make payments on his or her original device payment plan
agreement, but that such Obligor will have a corresponding recoupment right
against his or her new device payment plan agreement with Verizon Wireless, and
(ii) all Obligors who had initiated upgrades under an Upgrade Offer,
 
15

--------------------------------------------------------------------------------



 
indicating that Cellco had failed to make the relevant Upgrade Payment, and
stating that such Obligors will continue to have an obligation to make payments
on their original device payment plan agreements, but will have a corresponding
right of recoupment against their new device payment plan agreements with
Verizon Wireless.
 
ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
 
Section 4.1          Bank Accounts.
 
(a)          Establishment of Bank Accounts.  On or before the Closing Date, the
Servicer will establish the following segregated accounts or subaccounts at a
Qualified Institution (initially the corporate trust department of U.S. Bank
National Association), each in the name of “U.S. Bank National Association, as
Note Paying Agent for the benefit of the Indenture Trustee, as secured party for
Verizon Owner Trust 2018-A”, to be designated as follows:
 
(i)          “Collection Account” with account number 275176000;
 
(ii)          “Reserve Account” with account number 275176001;
 
(iii)          “Acquisition Account,” as a subaccount of the Collection Account,
with account number 275176002; and
 
(iv)          “Negative Carry Account” with account number 275176003.
 
(b)          Control of Bank Accounts.  Each of the Bank Accounts will be under
the control of the Indenture Trustee so long as the Bank Accounts remain subject
to the Lien of the Indenture, except that the Servicer may make deposits into
and direct the Note Paying Agent to make deposits into or withdrawals from the
Bank Accounts according to the Transaction Documents.  The Servicer may direct
the Note Paying Agent to withdraw from the Collection Account and pay to the
Servicer, or as directed by the Servicer, amounts that are not Available Funds
for a Collection Period or that were deposited into the Collection Account in
error.  Following the payment in full of the Notes and the release of the Bank
Accounts from the Lien of the Indenture, the Bank Accounts will be under the
control of the Issuer.
 
(c)          Benefit of Accounts; Deposits and Withdrawals.  The Bank Accounts
and all cash, money, securities, investments, financial assets and other
property deposited in or credited to them will be held by the Note Paying Agent
for the benefit of the Indenture Trustee as secured party for the benefit of the
Secured Parties and, after payment in full of the Notes and the release of the
Bank Accounts from the Lien of the Indenture, as agent of the Issuer and as part
of the Trust Property.  All deposits to and withdrawals from the Bank Accounts
will be made according to the Transaction Documents.
 
(d)          Maintenance of Accounts.  If an institution maintaining the Bank
Accounts ceases to be a Qualified Institution, the Servicer will, with the
Indenture Trustee’s assistance as necessary, move the Bank Accounts to a
Qualified Institution within thirty (30) days.
 
16

--------------------------------------------------------------------------------



 
(e)          Compliance.  Each Bank Account will be subject to the Account
Control Agreement.  The Servicer will ensure that the Account Control Agreement
requires the Qualified Institution maintaining the Bank Accounts to comply with
“entitlement orders” (as defined in Section 8-102 of the UCC) from the Indenture
Trustee without further consent of the Issuer, if the Notes are Outstanding, and
to act as a “securities intermediary” according to the UCC.
 
(f)          Agreements With Respect to Accounts.  The Servicer, the Issuer, the
Indenture Trustee and the Securities Intermediary agree as follows:
 
(i)          each of the Bank Accounts is, and will be maintained as, a
“securities account” (as defined in Section 8-501 of the UCC);
 
(ii)          the Securities Intermediary is acting, and will act as a
“securities intermediary” (as defined in the UCC) with respect to the Bank
Accounts;
 
(iii)          this Agreement (together with the Indenture and the Account
Control Agreement) is the only agreement entered into among the parties with
respect to the Bank Accounts and the parties will not enter into any other
agreement related to the Bank Accounts; and
 
(iv)          at the time this Agreement was entered into and the Bank Accounts
were established, the Securities Intermediary has one or more offices in the
United States of America that maintains the securities accounts.
 
Section 4.2          Investment of Funds in Bank Accounts.
 
(a)          Permitted Investments.  If (i) no Default or Event of Default has
occurred and is continuing and (ii) Cellco is the Servicer, the Servicer may
instruct the Indenture Trustee to invest any funds in the Collection Account,
the Acquisition Account, the Reserve Account and the Negative Carry Account in
Permitted Investments and, if investment instructions are received, the
Indenture Trustee will direct the Qualified Institution maintaining the Bank
Accounts to invest the funds in the Collection Account, the Acquisition Account,
the Reserve Account or the Negative Carry Account, as applicable, in those
Permitted Investments; provided, that, if on any Payment Date, the amount on
deposit in the Acquisition Account (after giving effect to the acquisition of
any Additional Receivables on such date) is greater than 25% of the aggregate
Note Balance (after giving effect to any payments made on the Notes on such
date), the Servicer shall instruct the Indenture Trustee to invest any amounts
in the Acquisition Account in excess of such amount in any Permitted
Investments, other than (x) any investments set forth in clauses (b) or (c) of
the definition of Permitted Investments that are held by or at the Indenture
Trustee or (y) any investments set forth in clause (e) of the definition
thereof.  If (i) the Servicer fails to give investment instructions for any
funds in the Collection Account, the Acquisition Account, the Reserve Account or
the Negative Carry Account to the Indenture Trustee by 11:00 a.m. New York time
(or other time as may be agreed by the Indenture Trustee) on the Business Day
before a Payment Date or (ii) the Qualified Institution receives notice from the
Indenture Trustee that a Default or Event of Default has occurred and is
continuing, the Qualified Institution will invest and reinvest funds in such
Bank Account according to the last investment instructions received, if any.  If
no prior investment instructions have been received
 
17

--------------------------------------------------------------------------------



 
or if the instructed investments are no longer available or permitted, the
Indenture Trustee will notify the Servicer and request new investment
instructions, and the funds will remain uninvested until new investment
instructions are received.  The Servicer may direct the Indenture Trustee to
consent, vote, waive or take any other action, or not to take any action, on any
matters available to the holder of the Permitted Investments.  If Cellco is not
the Servicer, funds on deposit in the Collection Account, the Acquisition
Account, the Reserve Account and the Negative Carry Account will remain
uninvested.  Notwithstanding anything to the contrary in this Section 4.2(a) or
in the Transaction Documents, the Servicer shall not allow amounts held in the
Collection Account or the Acquisition Account to be invested unless it is able
to maintain records on a daily basis as to the amounts realized from the
investment of Collections received on each Originator’s Receivables.
 
(b)          Maturity of Investments.  For so long as Cellco is the Servicer,
any Permitted Investments of funds in the Collection Account and the Reserve
Account (or any reinvestments of the Permitted Investments) for a Collection
Period must mature, if applicable, and be available no later than the second
Business Day before the related Payment Date and any Permitted Investments of
funds in the Acquisition Account and the Negative Carry Account (or any
reinvestments of the Permitted Investments) for a Collection Period must mature
or be available overnight.  Any Permitted Investments with a maturity date will
be held to their maturity, except that such Permitted Investments may be sold or
disposed of before their maturity in connection with the sale or liquidation of
the Collateral under Section 5.6 of the Indenture.
 
(c)          No Liability for Investments.  None of the Depositor, the Servicer,
the Indenture Trustee, the Note Paying Agent or the Qualified Institution
maintaining any Bank Account will be liable for the selection of Permitted
Investments or for investment losses incurred on Permitted Investments (other
than in the capacity as obligor, if applicable).
 
(d)          Continuation of Liens in Investments.  The Servicer will not direct
the Indenture Trustee or the Note Paying Agent to make any investment of funds
or to sell any investment held in the Bank Accounts unless the security interest
Granted and perfected in the account in favor of the Indenture Trustee will
continue to be perfected in the investment or the proceeds of the sale without
further action by any Person.
 
(e)          Investment Earnings.  Investment earnings (net of losses and
investment expenses) on the Collection Account, the Acquisition Account, the
Reserve Account and the Negative Carry Account will be deposited into the
Certificate Distribution Account for distribution to the Certificateholders in
the priority set forth in Section 4.1(b) of the Trust Agreement.
 
Section 4.3          Deposits and Payments.
 
(a)          Closing Date and Acquisition Date Deposit.  On the Closing Date and
on each Acquisition Date, the Servicer will deposit into the Collection Account
all amounts received and applied as interest or principal on the Initial
Receivables or the Additional Receivables, as applicable, during the period from
the related Cutoff Date to two (2) Business Days before the Closing Date or
Acquisition Date, as applicable.
 
18

--------------------------------------------------------------------------------



 
(b)          Deposit of Collections.
 
(i)          If Cellco is the Servicer and (x) Verizon’s long-term unsecured
debt is rated equal to or higher than “A” by Fitch, “Baa2” by Moody’s and “A” by
S&P (the “Monthly Deposit Required Ratings”), (y) Verizon guarantees certain
payment obligations of Cellco, as Servicer, as provided in the Parent Support
Agreement and (z) no Servicer Termination Event has occurred, the Servicer may
deposit Collections into the Collection Account on the second Business Day
before each Payment Date.
 
(ii)          For as long as (x) Verizon’s long-term unsecured debt is not rated
at least the Monthly Deposit Required Ratings, (y) Verizon does not guaranty
certain payment obligations of Cellco, as Servicer or (z) a Servicer Termination
Event occurs, the Servicer will (1) deposit into the Collection Account all
amounts received and applied as interest or principal on the Receivables within
two (2) Business Days after identification of receipt of good funds and (2)
provide a written report (which may be electronically submitted) to the
Indenture Trustee and the Note Paying Agent regarding such deposit set forth in
clause (1) above, as required by Section 3.5(d).
 
(c)          Reconciliation of Deposits.  If Cellco is the Servicer and for any
Payment Date, the sum of (i) Collections for the Collection Period, plus (ii)
Acquisition Amounts for the Payment Date, exceeds the amounts deposited under
Section 4.3(b) for the Collection Period, Cellco will deposit an amount equal to
the excess into the Collection Account on the second Business Day before the
Payment Date.  If, for any Payment Date, the amounts deposited under Section
4.3(b) for the Collection Period exceed the sum of (i) Collections for the
Collection Period, plus (ii) Acquisition Amounts for the Payment Date, the
Indenture Trustee or the Note Paying Agent will pay to Cellco from Available
Funds in the Collection Account an amount equal to the excess within two (2)
Business Days after Cellco’s direction, but no later than the Payment Date.  If
requested by the Indenture Trustee, Cellco will provide reasonable supporting
details for its calculation of the amounts to be deposited or paid under this
Section 4.3(c).
 
(d)          Net Deposits.  Cellco may make the deposits and payments required
by Section 4.3(b) net of Servicing Fees to be paid to Cellco for the Collection
Period and amounts the Servicer is permitted to retain under Section 3.8 and be
reimbursed for under Section 3.9.  The Servicer will account for all deposits
and payments in the Monthly Investor Report as if the amounts were deposited
and/or paid separately.
 
(e)          No Segregation.  Pending deposit in the Collection Account, the
Servicer is not required to segregate Collections from its own funds.
 
(f)          Negative Carry Account Deposits.  Any Certificateholder may, at its
option, deposit funds into the Negative Carry Account on any date.
 
(g)          Deposit of Upgrade Payments.   If any Upgrade Offer has not been
terminated and an Obligor satisfies all of the terms and conditions of such
Upgrade Offer in respect of a Receivable, the Marketing Agent shall deposit, or
shall cause the related Originator to deposit, into the Collection Account the
related Upgrade Payment, within two (2) Business Days after the identification
that all of the terms and conditions related to such Upgrade Offer have been
 
19

--------------------------------------------------------------------------------



 
satisfied by the related Obligor in respect of a Receivable; provided, that if
the conditions set forth in Section 4.3(b)(i) are satisfied, the Marketing Agent
shall deposit, or shall cause the related Originators to deposit, such amounts
into the Collection Account on the second Business Day before the Payment Date
related to the Collection Period in which the related Obligor has satisfied all
of the terms and conditions (for the avoidance of doubt, other than the required
prepayment) related to such Upgrade Offer in respect of a Receivable.  The
parties acknowledge that the failure of the Marketing Agent to deposit, or to
cause the related Originator to deposit, into the Collection Account the related
Upgrade Payment or otherwise to pay off the Receivable would constitute a breach
by the related Originator of its obligation to the Obligor under the Upgrade
Contract and that this breach would adversely affect the value of the
Receivables, and give the Obligor a claim in recoupment against the related
Originator and a right to offset that claim against the amounts that the Obligor
would owe to the related Originator under the new device payment plan agreement
(each such agreement, a “New Upgrade DPP”) entered into by the related
Originator (or its agent, on its behalf) pursuant to the Upgrade Contract.   The
parties hereto intend that the payment by the Marketing Agent or the related
Originator of the Upgrade Payment as provided in this Section 4.3(g) shall
extinguish such Obligor’s claim in recoupment against the related Originator and
the Obligor’s right to offset the amount of that claim against the amounts that
the Obligor would owe under the New Upgrade DPP contemporaneously with such
Upgrade Payment by the Marketing Agent or the related Originator.  The parties
hereto also intend that the payment by the Marketing Agent or the related
Originator of the Upgrade Payment as provided in Section 2.2.1 of the Marketing
Agent Agency Agreement shall extinguish each Obligor’s claim in recoupment
against the “Verizon Originator” described in that Section and the Obligor’s
right to offset the amount of that claim against the amounts that the Obligor
would owe under the new device payment plan agreement entered into by such
Verizon Originator (or its agent, on its behalf) pursuant to the Upgrade
Contract as described in that Section 2.2.1 contemporaneously with such Upgrade
Payment by the Marketing Agent or the related Originator.
 
(h)          Deposit of Credit Payments.  If an Obligor is granted a Credit and
the application of such Credit to the related Obligor’s account results in a
shortfall in Collections for the related Collection Period, the Marketing Agent
shall deposit, or shall cause the related Originator to deposit, into the
Collection Account the related Credit Payment within two (2) Business Days after
identification that such Credit was applied to an Obligor account; provided,
that if the conditions set forth in Section 4.3(b)(i) are satisfied, the
Marketing Agent shall deposit, or shall cause the related Originator to deposit,
such amounts into the Collection Account on the second Business Day before the
Payment Date related to the Collection Period in which such Credit was applied
to an Obligor account.
 
(i)          Deposit of Assumption of Liability Payments.  If an Originator or
the Servicer allows a device payment plan agreement that is a Receivable to be
transferred to a new Obligor, the Marketing Agent shall acquire such Receivable
and deposit, or cause the related Originator to acquire and deposit, into the
Collection Account an amount equal to the applicable Acquisition Amount for the
related Receivable on or prior to the second Business Day before the Payment
Date related to the Collection Period in which such transfer occurred.
 
Section 4.4          Reserve Account; Negative Carry Account; Acquisition
Account.
 
20

--------------------------------------------------------------------------------



 
(a)          Initial Reserve Account Deposit.  On the Closing Date, the
Depositor will deposit or cause to be deposited the Required Reserve Amount into
the Reserve Account from the net proceeds of the sale of the Notes.
 
(b)          Reserve Account Draw Amount.  On or before two (2) Business Days
before a Payment Date, the Servicer will calculate the Reserve Account Draw
Amount for the Payment Date and will direct the Note Paying Agent to withdraw
from the Reserve Account and deposit into the Collection Account on or before
the Payment Date (x) the Reserve Account Draw Amount and (y) any amount in
excess of the Required Reserve Amount for such Payment Date, after giving effect
to the withdrawal of the Reserve Account Draw Amount with respect to such
Payment Date.
 
(c)          Negative Carry Account Amounts.
 
(i)          To the extent that the Class A Certificateholder, solely at its
option, deposits any amounts into the Acquisition Account, pursuant to Section
4.4(d)(i), the Class A Certificateholder will deposit into the Negative Carry
Account an amount equal to the Required Negative Carry Amount related to such
amount deposited into the Acquisition Account on such date.
 
(ii)          On or before two (2) Business Days before a Payment Date, the
Servicer will calculate the Negative Carry Account Draw Amount for the Payment
Date and will instruct the Note Paying Agent to withdraw from the Negative Carry
Account and deposit the Negative Carry Account Draw Amount into the Collection
Account on or before the Payment Date.
 
(iii)          On each Payment Date, any amounts in the Negative Carry Account
in excess of the Required Negative Carry Amount, after giving effect to any
acquisition of Receivables on such Payment Date, shall be withdrawn from the
Negative Carry Account and deposited into the Certificate Distribution Account,
for distribution to the Certificateholders in the priority set forth in Section
4.1(b) of the Trust Agreement.
 
(iv)          On or before the first Payment Date during the Amortization
Period, the Servicer will direct the Note Paying Agent to withdraw all funds in
the Negative Carry Account and deposit the funds into the Collection Account.
 
(d)          Acquisition Account Amounts.
 
(i)          From time to time, the Class A Certificateholder may, solely at its
option, deposit amounts into the Acquisition Account, as set forth in Section
2.5 of the Trust Agreement.
 
(ii)          On or before two (2) Business Days before an Acquisition Date, the
Issuer, or the Servicer on its behalf, will direct the Note Paying Agent to
withdraw the Additional Receivables Cash Transfer Amount from the Acquisition
Account and pay that amount to the Depositor on the Acquisition Date in
consideration for the acquisition of Additional Receivables by the Issuer on the
Acquisition Date.
 
21

--------------------------------------------------------------------------------



 
(iii)          On each Payment Date, any amounts in the Acquisition Account in
excess of the Required Acquisition Deposit Amount, after giving effect to any
acquisition of Receivables on such Payment Date, shall be withdrawn from the
Acquisition Account and deposited into the Certificate Distribution Account, for
distribution to the Certificateholders in the priority set forth in Section
4.1(b) of the Trust Agreement.
 
(iv)          On or before the first Payment Date during the Amortization
Period, the Servicer will direct the Note Paying Agent to withdraw all funds in
the Acquisition Account and deposit the funds into the Collection Account.
 
(e)          Release of Funds.  The Indenture Trustee shall, at such time as
there are no Notes outstanding, release any remaining portion of the Collection
Account from the Lien of the Indenture and release to or to the order of the
Issuer or, in the case of the Reserve Account, to the Depositor.
 
Section 4.5          Direction to Indenture Trustee for Distributions.  On or
about the 15th day of each month, and in no case later than at least two (2)
Business Days before each Payment Date, the Servicer will direct the Indenture
Trustee or Note Paying Agent (based on the most recent Monthly Investor Report)
to make the withdrawals, deposits, distributions and payments required to be
made on the Payment Date under Section 8.2 of the Indenture and Section 4.3(c)
of this Agreement.
 
ARTICLE V
DEPOSITOR
 
Section 5.1          Depositor’s Representations and Warranties.  The Depositor
represents and warrants to the Issuer as of the Closing Date and as of each
Acquisition Date, on which representations and warranties the Issuer is relying
in purchasing the Depositor Transferred Property and which will survive the
transfer and assignment of the Depositor Transferred Property by the Depositor
to the Issuer under this Agreement and the pledge of the Depositor Transferred
Property by the Issuer to the Indenture Trustee under the Indenture:
 
(a)          Organization and Good Standing. The Depositor is a validly existing
limited liability company in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and conduct its
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement and each other Transaction Document to
which it is a party.
 
(b)          Due Qualification. The Depositor is duly qualified to do business,
is in good standing as a foreign limited liability company (or is exempt from
such requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify or obtain licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(c)          Due Authorization. The execution, delivery, and performance of this
Agreement and each other Transaction Document to which it is a party, have been
duly authorized by the Depositor by all necessary limited liability company
action on the part of the Depositor.
 
22

--------------------------------------------------------------------------------



 
(d)          No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Depositor
or any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or ruling that might have a Material Adverse Effect on the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party.
 
(e)          All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Depositor, in each case, have been duly
obtained, effected or given and are in full force and effect, except for those
which the failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
 
(f)          Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
the Depositor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(g)          No Conflict. The execution and delivery of this Agreement or any
other Transaction Document to which it is a party by the Depositor, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the Depositor,
(i) do not contravene (A) its limited liability company agreement, (B) any
contractual restriction binding on or affecting it or its property, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of its properties.
 
(h)          No Violation. The execution and delivery of this Agreement by the
Depositor, the performance by the Depositor of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party and the
fulfillment of the terms hereof and thereof applicable to the Depositor will not
violate any Law applicable to the Depositor, except where such violation would
not reasonably be expected to have a Material Adverse Effect.
 
Section 5.2          Liability of Depositor.
 
(a)          Liability for Specific Obligations.  The Depositor will be liable
under this Agreement only for its specific obligations under this Agreement. 
All other liability is expressly waived and released as a condition of, and
consideration for, the execution of this Agreement by the Depositor and the
issuance of the Notes.  The Depositor will be liable for its willful misconduct,
bad faith or gross negligence in performing its obligations under this
Agreement.
 
23

--------------------------------------------------------------------------------



 
(b)          No Liability of Others.  The Depositor’s obligations under this
Agreement are corporate obligations.  No Person will have recourse, directly or
indirectly, to any member, manager, officer, director, employee or agent of the
Depositor for the Depositor’s obligations under this Agreement.
 
(c)          Legal Proceedings.  The Depositor will not be required to start,
pursue or participate in any legal proceeding that is unrelated to its
obligations under this Agreement and that, in its opinion, may result in
liability or cause it to pay or risk funds or incur financial liability.
 
(d)          Payment of Taxes.  The Depositor will pay all taxes levied or
assessed on the Trust Property.
 
(e)          Reliance by Depositor.  The Depositor may rely in good faith on the
advice of counsel or on any document believed to be genuine and to have been
executed by the proper party for any matters under this Agreement.
 
Section 5.3          Merger, Consolidation, Succession or Assignment.  Any
Person (a) into which the Depositor is merged or consolidated, (b) resulting
from a merger or consolidation to which the Depositor is a party, (c) succeeding
to the Depositor’s business or (d) that is an Affiliate of the Depositor to whom
the Depositor has assigned this Agreement, will be the successor to the
Depositor under this Agreement.  Within fifteen (15) Business Days after the
merger, consolidation, succession or assignment, such Person will (i) execute an
agreement to assume the Depositor’s obligations under this Agreement and each
Transaction Document to which the Depositor is a party (unless the assumption
happens by operation of law), (ii) deliver to the Issuer, the Owner Trustee and
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 5.3, (iii) deliver to the Issuer,
the Owner Trustee and the Indenture Trustee an Opinion of Counsel stating that
the security interest in favor of the Issuer in the Depositor Transferred
Property and the Indenture Trustee in the Collateral is or will be perfected and
(iv) notify the Rating Agencies of the merger, consolidation, succession or
assignment.
 
Section 5.4          Depositor May Own Notes.  The Depositor and any Affiliate
of the Depositor, in its individual or any other capacity, may become the owner
or pledgee of Notes with the same rights as any other Person except as limited
in any Transaction Document.  Notes owned by or pledged to the Depositor or any
Affiliate of the Depositor will have an equal and proportionate benefit under
the Transaction Documents, except as limited in any Transaction Document.
 
Section 5.5          Depositor’s Authorized and Responsible Persons.  On or
before the Closing Date, the Depositor will notify the Indenture Trustee and the
Owner Trustee and provide specimen signatures of (i) each Person who is
authorized to give instructions and directions to the Indenture Trustee and the
Owner Trustee on behalf of the Depositor and (ii) each Person who is a
Responsible Person for the Depositor.  The Depositor may change such Persons at
any time by notifying the Indenture Trustee and the Owner Trustee in writing.
 
24

--------------------------------------------------------------------------------



 
Section 5.6          Company Existence.  During the term of this Agreement, the
Depositor shall keep in full force and effect its existence, rights and
franchises as a limited liability company under the Laws of the jurisdiction of
its formation and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Transaction Documents and each
other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby.
 
ARTICLE VI
SERVICER AND MARKETING AGENT
 
Section 6.1          Servicer’s and Marketing Agent’s Representations and
Warranties.
 
(a)          The Servicer represents and warrants to the Issuer as of the
Closing Date and as of each Acquisition Date, on which representations and
warranties the Issuer is relying in purchasing the Depositor Transferred
Property and which will survive the transfer and assignment of the Depositor
Transferred Property by the Depositor to the Issuer under this Agreement and the
pledge of the Depositor Transferred Property by the Issuer to the Indenture
Trustee under the Indenture:
 
(i)          Organization and Good Standing. The Servicer is a validly existing
partnership in good standing under the laws of the State of Delaware and has
full power and authority to own its properties and conduct its servicing
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement and each other Transaction Document to
which it is a party.
 
(ii)          Due Qualification. The Servicer is duly qualified to do business,
is in good standing as a foreign entity (or is exempt from such requirements)
and has obtained all necessary licenses and approvals in each jurisdiction in
which the servicing of the Receivables requires such qualification, licenses or
approvals, except where the failure to so qualify or obtain licenses or
approvals would not reasonably be expected to have a Material Adverse Effect.
 
(iii)          Due Authorization. The execution, delivery, and performance of
this Agreement and each other Transaction Document to which it is a party, have
been duly authorized by the Servicer by all necessary partnership action on the
part of the Servicer.
 
(iv)          No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Servicer
or any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or ruling that might have a Material Adverse Effect on the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party.
 
25

--------------------------------------------------------------------------------



 
(v)          All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Servicer, in each case, have been duly
obtained, effected or given and are in full force and effect, except for those
which the failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
 
(vi)          Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
the Servicer, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(vii)          No Conflict. The execution and delivery of this Agreement or any
other Transaction Document to which it is a party by the Servicer, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the Servicer,
(i) do not contravene (A) the organizational documents of the Servicer, (B) any
contractual restriction binding on or affecting it or its property, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of its properties.
 
(viii)          No Violation. The execution and delivery of this Agreement by
the Servicer, the performance by the Servicer of the transactions contemplated
by this Agreement or any other Transaction Document to which it is a party and
the fulfillment of the terms hereof and thereof applicable to the Servicer will
not violate any Law applicable to the Servicer, except where such violation
would not reasonably be expected to have a Material Adverse Effect.
 
(ix)          Compliance with Law. It has complied with all Laws applicable to
the servicing of the Receivables, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
(x)          Servicing Procedures.  It has complied in all material respects
with the Servicing Procedures with respect to the Receivables.
 
(b)          The Marketing Agent represents and warrants to the Issuer as of the
Closing Date and as of each Acquisition Date, on which representations and
warranties the Issuer is relying in purchasing the Depositor Transferred
Property and which will survive the transfer and assignment of the Depositor
Transferred Property by the Depositor to the Issuer under this
 
26

--------------------------------------------------------------------------------



 
Agreement and the pledge of the Depositor Transferred Property by the Issuer to
the Indenture Trustee under the Indenture:
 
(i)          Organization and Good Standing. The Marketing Agent is a validly
existing partnership in good standing under the laws of the State of Delaware
and has full power and authority to own its properties and conduct its business
as presently owned or conducted, and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which it
is a party.
 
(ii)          Due Qualification. The Marketing Agent is duly qualified to do
business, is in good standing as a foreign entity (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify or obtain licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(iii)          Due Authorization. The execution, delivery, and performance of
this Agreement and each other Transaction Document to which it is a party, have
been duly authorized by the Marketing Agent by all necessary partnership action
on the part of the Marketing Agent.
 
(iv)          No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Marketing
Agent or any of its properties: (i) asserting the invalidity of this Agreement
or any other Transaction Document to which it is a party; (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which it is a party; or (iii)
seeking any determination or ruling that might have a Material Adverse Effect on
the performance by the Marketing Agent of its obligations under, or the validity
or enforceability of, this Agreement or any other Transaction Document to which
it is a party.
 
(v)          All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Marketing Agent, in each case, have been
duly obtained, effected or given and are in full force and effect, except for
those which the failure to obtain would not reasonably be expected to have a
Material Adverse Effect.
 
(vi)          Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
the Marketing Agent, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
27

--------------------------------------------------------------------------------



 
(vii)          No Conflict. The execution and delivery of this Agreement or any
other Transaction Document to which it is a party by the Marketing Agent, and
the performance by it of the transactions contemplated by the Transaction
Documents and the fulfillment of the terms hereof and thereof applicable to the
Marketing Agent, (i) do not contravene (A) the organizational documents of the
Marketing Agent, (B) any contractual restriction binding on or affecting it or
its property, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or its property, except, in each case of (A), (B) or
(C), where such contravention would not reasonably be expected to have a
Material Adverse Effect and (ii) do not result in or require the creation of any
Adverse Claim upon or with respect to any of its properties.
 
(viii)          No Violation. The execution and delivery of this Agreement by
the Marketing Agent, the performance by the Marketing Agent of the transactions
contemplated by this Agreement or any other Transaction Document to which it is
a party and the fulfillment of the terms hereof and thereof applicable to the
Marketing Agent will not violate any Law applicable to the Marketing Agent,
except where such violation would not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.2          Liability of Servicer and Marketing Agent.
 
(a)          Liability for Specific Obligations.  Each of the Servicer and the
Marketing Agent, severally and not jointly, will be liable under this Agreement
only for its specific obligations under this Agreement.  All other liability is
expressly waived and released as a condition of, and consideration for, the
execution of this Agreement by the Servicer or the Marketing Agent, as
applicable.  Each of the Servicer and the Marketing Agent, severally and not
jointly, will be liable only for its own willful misconduct, bad faith or gross
negligence in performing its obligations under this Agreement.
 
(b)          No Liability of Others.  Each of the Servicer’s and the Marketing
Agent’s obligations under this Agreement are corporate obligations.  No Person
will have recourse, directly or indirectly, to any member, manager, officer,
director, employee or agent of the Servicer for the Servicer’s obligations or
the Marketing Agent for the Marketing Agent’s obligations, as applicable, under
this Agreement.
 
(c)          Legal Proceedings.  The Servicer will not be required to start,
pursue or participate in any legal proceeding that is not incidental or related
to its obligations to service the Receivables under this Agreement and that in
its opinion may result in liability or cause it to pay or risk funds or incur
financial liability.  The Servicer may in its sole discretion start or pursue
any legal proceeding to protect the interests of the Noteholders or the
Depositor under the Transaction Documents.  The Servicer will be responsible for
the fees and expenses of legal counsel and any liability resulting from the
legal proceeding.
 
(d)          Force Majeure.  Neither the Servicer nor the Marketing Agent will
be responsible or liable for any failure or delay in performing its obligations
under this Agreement caused by, directly or indirectly, forces beyond its
control, including strikes, work stoppages, acts of war, terrorism, civil or
military disturbances, fire, flood, earthquakes, storms, hurricanes or other
natural disasters or failures of mechanical, electronic or communication
systems; provided,
 
28

--------------------------------------------------------------------------------



 
however that this provision shall not limit the right to remove the Servicer for
a Servicer Termination Event as provided in Section 7.2(a), other than with
respect to the extension of the grace periods as provided in Section 7.2(a). 
Each of the Servicer and the Marketing Agent, as applicable, will use
commercially reasonable efforts to resume performance as soon as practicable in
the circumstances.
 
(e)          Reliance by Servicer and Marketing Agent.  Each of the Servicer and
the Marketing Agent may rely in good faith on the advice of counsel or on any
document believed to be genuine and to have been executed by the proper party
for any matters under this Agreement.
 
Section 6.3          Indemnities of Servicer and the Marketing Agent.
 
(a)          Indemnification.
 
(i)          The Servicer will indemnify the Issuer, the Owner Trustee and the
Indenture Trustee (including in its capacity as Note Paying Agent), and their
officers, directors, employees and agents (each, an “Indemnified Person”) for
all fees, expenses, losses, claims, actions, suits, damages and liabilities
(including reasonable legal fees and expenses) resulting from the Servicer’s
(including in its capacity as Custodian) willful misconduct, bad faith or gross
negligence in performing its obligations under the Transaction Documents
(including such amounts incurred by such parties in defending themselves against
any loss, damage or liability and any fees and expenses incurred in connection
with any proceedings brought by the Indemnified Person to enforce the Servicer’s
indemnification or other obligations under this Agreement).
 
(ii)          The Marketing Agent will indemnify the Indemnified Persons for all
fees, expenses, losses, claims, actions, suits, damages and liabilities
(including reasonable legal fees and expenses) resulting from the Marketing
Agent’s willful misconduct, bad faith or gross negligence in performing its
obligations under the Transaction Documents (including such amounts incurred by
such parties in defending themselves against any loss, damage or liability and
any fees and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the Marketing Agent’s indemnification or other
obligations under this Agreement).
 
(b)          Proceedings.  If an Indemnified Person receives notice of a
Proceeding against it, the Indemnified Person will, if a claim for indemnity
will be made against the Servicer or the Marketing Agent, as applicable, under
this Section 6.3, promptly notify the Servicer or the Marketing Agent, as
applicable, of the Proceeding; provided, that the failure to give such notice
shall not affect the right of an Indemnified Person to indemnification hereunder
to the extent that such failure does not prejudice the rights of the Servicer,
the Marketing Agent or the Indemnified Person in such Proceeding.  The Servicer
or the Marketing Agent, as applicable, may participate in and assume the defense
and settlement of a Proceeding at its expense.  If the Servicer or  the
Marketing Agent, as applicable, notifies the Indemnified Person of its intention
to assume the defense of the Proceeding, the Servicer or the Marketing Agent, as
applicable, will assume such defense with counsel reasonably satisfactory to the
Indemnified Person, and in a manner reasonably satisfactory to the Indemnified
Person, and the Servicer or the Marketing Agent, as applicable, and will not be
liable for fees and expenses of separate counsel to the Indemnified
 
29

--------------------------------------------------------------------------------



 
Person unless there is a conflict between the interests of the Servicer or the
Marketing Agent, as applicable, and the Indemnified Person.  If there is a
conflict or if the parties cannot reasonably agree as to the selection of
counsel, the Servicer or the Marketing Agent, as applicable, will pay the
reasonable fees and expenses of separate counsel to the Indemnified Person.  No
settlement of the Proceeding in which a claim is brought against the Servicer or
the Marketing Agent may be settled in the name of, on behalf of, or in any
manner in which the Servicer or the Marketing Agent, as applicable, is
understood to acknowledge the validity of any claim without the approval of the
Servicer or the Marketing Agent, respectively, and the Indemnified Person, which
approvals will not be unreasonably withheld.
 
(c)          Survival of Obligations.  Each of the Servicer’s and the Marketing
Agent’s obligations under this Section 6.3, for the period it was the Servicer
or the Marketing Agent, respectively, will survive the Servicer’s or the
Marketing Agent’s, as applicable, resignation or termination, the termination of
this Agreement, the resignation or removal of the Owner Trustee or the Indenture
Trustee and the termination of the Issuer.
 
(d)          Repayment.  If the Servicer or the Marketing Agent makes a payment
to an Indemnified Person under this Section 6.3 and the Indemnified Person later
collects from others any amounts for which the payment was made, the Indemnified
Person will promptly repay those amounts to the Servicer or the Marketing Agent,
as applicable.
 
Section 6.4          Delegation and Contracting. If Cellco is not the Servicer
or the Custodian, the Servicer or the Custodian, as applicable, may not delegate
to any Person its obligations under this Agreement without the consent of the
Issuer.  However, no notice or consent will be required for any delegation if
Cellco is the Servicer or the Custodian.  No notice or consent will be required
for any delegation by the Marketing Agent of its obligations under this
Agreement.  Any of the Servicer, the Custodian or the Marketing Agent may
contract with other Persons to perform its obligations under this Agreement.  No
delegation or contracting will relieve the Servicer, the Custodian or the
Marketing Agent, as applicable, of its responsibilities, and the Servicer, the
Custodian or the Marketing Agent, respectively, will remain responsible for
those obligations.  Each of the Servicer, the Custodian and the Marketing Agent
will be responsible for the fees of its delegates and contractors, as
applicable.
 
Section 6.5          Servicer May Own Notes.  The Servicer and any Affiliate of
the Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate of the Servicer, except as otherwise stated in any
Transaction Document.
 
Section 6.6          Annual Statement as to Compliance.  Within ninety (90) days
after the end of each fiscal year for which a report on Form 10-K is required to
be filed with the Commission by or on behalf of the Issuer (commencing with the
fiscal year ended December 31, 2018), the Servicer will deliver an Officer’s
Certificate to the Administrator, the Depositor, the Owner Trustee and the
Indenture Trustee to the effect that (A) a review of the Servicer’s activities
during the prior fiscal year (or since the Closing Date in the case of the first
such Officer’s Certificate) and of its performance under this Agreement has been
made under the supervision of the officer executing such Officer’s Certificate
and (B) to the best of his or her knowledge, based on the review, the Servicer
has fulfilled in all material respects its obligations under this
 
30

--------------------------------------------------------------------------------



 
Agreement, or, if there has been a failure to fulfill any such obligation in any
material respect, specifying each such failure known to such officer and the
nature and status of the failure.
 
Section 6.7          Assessment of Compliance and Accountants’ Attestation.
 
(a)          Within ninety (90) days after the end of each fiscal year for which
a report on Form 10-K is required to be filed with the Commission by or on
behalf of the Issuer (commencing with the fiscal year ended December 31, 2018),
the Servicer will:
 
(i)          deliver to the Issuer, the Depositor, the Administrator, the Owner
Trustee, the Indenture Trustee and the Rating Agencies a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, including disclosure of any material
instance of non-compliance identified by the Servicer, as required under Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such
report shall be addressed to the Issuer and signed by an authorized officer of
the Servicer, and shall address each of the Servicing Criteria applicable to the
Servicer;
 
(ii)          deliver to the Issuer, the Depositor, the Administrator, the Owner
Trustee, the Indenture Trustee and the Rating Agencies a report of a registered
public accounting firm reasonably acceptable to the Issuer and the Administrator
that attests to, and reports on, the assessment of compliance made by the
Servicer and delivered pursuant to the preceding paragraph.  This attestation
shall be delivered in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation
S‑X under the Securities Act and the Exchange Act;
 
(iii)          cause each Subservicer and each Subcontractor, if any, determined
by the Servicer to be “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, to deliver to the Issuer, the Depositor,
the Administrator, the Owner Trustee and the Indenture Trustee an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (i)
and (ii) of this Section; and
 
(iv)          if requested by the Administrator, acting on behalf of the Issuer,
deliver to the Issuer, the Depositor and the Administrator and any other Person
that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a securitization transaction a certification
in the form attached hereto as Exhibit B.
 
The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10‑K with respect to an
asset-backed issuer whose asset pool includes receivables.
 
(b)          Each assessment of compliance provided by a Subservicer pursuant to
Section 6.7(a)(iii) shall address each of the Servicing Criteria specified on a
certification to be delivered by such Subservicer to the Servicer, the Issuer,
the Depositor and the Administrator on or prior to
 
31

--------------------------------------------------------------------------------



 
the date of such appointment.  An assessment of compliance provided by a
Subcontractor pursuant to Section 6.7(a)(iii) need not address any elements of
the Servicing Criteria other than those specified by the Servicer and the Issuer
on the date of such appointment.
 
ARTICLE VII
SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER
 
Section 7.1          No Resignation.  The Servicer will not resign as Servicer
under this Agreement unless it determines it is legally unable to perform its
obligations under this Agreement.  The Servicer will notify the Issuer, the
Parent Support Provider, the Owner Trustee and the Indenture Trustee of its
resignation as soon as practicable after it determines it is required to resign,
together with an Opinion of Counsel supporting its determination.  The Issuer
will promptly notify the Rating Agencies of any resignation of the Servicer. 
Notwithstanding anything to the contrary in this Agreement or in any other
Transaction Document, immediately upon the resignation of Cellco as Servicer
pursuant to this Section 7.1, Cellco, in its individual capacity, will be
required to assume the obligations of the Servicer to acquire Receivables as set
forth in Section 3.4 of the Master Trust Receivables Transfer Agreement and
Section 2.5 of this Agreement without further action.
 
Section 7.2          Servicer Termination Events.
 
(a)          Servicer Termination Events.  The following events will each be a
“Servicer Termination Event”:
 
(i)          (x) the Servicer fails to deposit, or deliver to the Owner Trustee
or the Indenture Trustee for deposit, any Collections required to be delivered
under this Agreement; (y) so long as Cellco is the Servicer, the Marketing Agent
fails to deposit, or to cause the related Originators to deposit, into the
Collection Account any Upgrade Payments required to be delivered under this
Agreement, or (z) so long as Cellco is the Servicer, the Parent Support Provider
fails to make any payments with respect to the items set forth in clause (x) or
clause (y) above, to the extent the Servicer, or the Marketing Agent or any
related Originator, respectively, fails to do so, and, in each case, which such
failure continues for five (5) Business Days after the Servicer, the Marketing
Agent or the Parent Support Provider, as applicable, receives written notice of
the failure from the Owner Trustee or the Indenture Trustee, or a Responsible
Person of the Servicer, the Marketing Agent or the Parent Support Provider, as
applicable, obtains actual knowledge of the failure; or
 
(ii)          the Servicer (including in its capacity as Custodian) fails to
observe or to perform any obligation under this Agreement, other than as set
forth in clause (i) or (iii), which failure has a material adverse effect on the
Noteholders and continues for ninety (90) days after the Servicer receives
written notice of the failure from the Owner Trustee, the Indenture Trustee or
the Noteholders of at least a majority of the Note Balance of the Controlling
Class; or
 
(iii)          so long as Cellco is the Servicer, the failure by (x) the
Marketing Agent to make, or to cause the related Originators to make, (i) any
payments required to be paid by
 
32

--------------------------------------------------------------------------------



 
the Marketing Agent, including without limitation Credit Payments or (ii)
payments relating to the acquisition by the Marketing Agent or the related
Originators of Receivables that are subject to certain transfers, but not
including Upgrade Payments, or (y) the Parent Support Provider to make any
payments set forth in clause (x) above, to the extent that the Marketing Agent
or any related Originator fails to do so, and in either case, that continues for
ten (10) Business Days after the Marketing Agent or Parent Support Provider, as
applicable, receives written notice of the failure from the Owner Trustee or the
Indenture Trustee, or a Responsible Person of the Marketing Agent or the Parent
Support Provider, as applicable, obtains actual knowledge of the failure; or
 
(iv)          an Insolvency Event of the Servicer occurs;
 
provided, however, that a delay or failure of performance referred to in clauses
(i), (ii) or (iii) above for an additional period of sixty (60) days will not
constitute a Servicer Termination Event if such delay or failure was caused by
force majeure or other similar occurrence, as further described in Section
6.2(d).
 
(b)          Notice of Servicer Termination Event.  The Servicer will notify the
Issuer, the Owner Trustee and the Indenture Trustee of any Servicer Termination
Event or any event that with the giving of notice or passage of time, or both,
would become a Servicer Termination Event, no later than five (5) Business Days
after a Responsible Person of the Servicer has received written notice of or has
actual knowledge of the event.  If a Servicer Termination Event occurs, the
Issuer will promptly notify the Rating Agencies and the Asset Representations
Reviewer.
 
(c)          Removal.  If a Servicer Termination Event occurs and is continuing,
the Indenture Trustee may and, if directed by the Noteholders of a majority of
the Note Balance of the Controlling Class, must remove the Servicer and
terminate its rights and obligations under this Agreement by notifying the
Servicer, the Issuer, the Parent Support Provider, the Owner Trustee, and the
Secured Parties.  The notice of termination will state the date the termination
will be effective.  On receipt of the notice, the Issuer will promptly notify
the Rating Agencies, and the Owner Trustee will promptly notify the
Certificateholders.  Notwithstanding anything to the contrary in this Agreement
or in any other Transaction Document, immediately upon the removal of Cellco as
Servicer pursuant to this Section 7.2, Cellco, in its individual capacity, shall
assume the obligations of the Servicer to acquire Receivables as set forth in
Section 3.4 of the Master Trust Receivables Transfer Agreement and Section 2.5
of this Agreement without further action.
 
(d)          Waiver of Servicer Termination Events.  The Noteholders of a
majority of the Note Balance of the Controlling Class or, if no Notes are
Outstanding, the Owner Trustee, at the direction of the Class A
Certificateholder, may direct the Indenture Trustee to waive a Servicer
Termination Event, except with respect to a failure to make required deposits to
or payment from any of the Bank Accounts, and the consequences thereof.  Upon
the waiver, the Servicer Termination Event will be deemed not to have occurred. 
No waiver will extend to any other Servicer Termination Event or impair a right
relating to any other Servicer Termination Event.  The Issuer will promptly
notify the Rating Agencies of any waiver.
 
33

--------------------------------------------------------------------------------



 
Section 7.3          Continue to Perform.  If the Servicer resigns under Section
7.1, it will continue to perform its obligations as Servicer under this
Agreement until the earlier to occur of (a) a Successor Servicer accepting its
engagement as Servicer under Section 7.4 or (b) the date the Servicer is legally
unable to act as Servicer.  If the Servicer is terminated under this Agreement,
it will continue to perform its obligations as Servicer under this Agreement
until the date stated in the notice of termination.  If Cellco is the resigning
or removed Servicer, Cellco shall (x) remit any amounts due on the Receivables
that are remitted to Cellco in error, rather than to the Successor Servicer as
set forth in the notice sent to Obligors under Section 3.13, and provide the
Successor Servicer with any necessary information regarding the amount remitted
to the Successor Servicer by Cellco and the Receivable for which such amount was
remitted and (y) continue to perform its remittance obligations set forth in
Section 3.12(b) for as long as any Receivable continues to have a Principal
Balance or until this Agreement is terminated as set forth in Section 8.3.
 
Section 7.4          Successor Servicer.
 
(a)          Engagement of Successor Servicer; Indenture Trustee to Act.
 
(i)          If the Servicer resigns or is terminated under this Agreement, the
Indenture Trustee will promptly engage an institution having a net worth of not
less than $50,000,000 whose regular business and operations includes the
servicing of consumer receivables and can accommodate the servicing of device
payment plan agreements, as the successor to the Servicer under this Agreement
(the “Successor Servicer”) and successor to the Administrator under Section 3.4
of the Administration Agreement.
 
(ii)          If no Person has accepted the engagement as Successor Servicer
when the Servicer stops performing its obligations, the Indenture Trustee,
without further action, will be automatically appointed the Successor Servicer
to perform the obligations of the Servicer (other than any obligations
specifically excluded) until such time as another Successor Servicer shall
accept engagement as Successor Servicer.  If the Indenture Trustee becomes the
Successor Servicer, it (A) will do so in its individual capacity and not in its
capacity as Indenture Trustee and, accordingly, Article VI of the Indenture will
be inapplicable to the Indenture Trustee solely in its capacity as Successor
Servicer and (B) may appoint as Servicer any one of its Affiliates, but the
Indenture Trustee, in its capacity as Successor Servicer, will be liable for the
actions and omissions of such Affiliate.  If the Indenture Trustee is unwilling
or legally unable to act as Successor Servicer, it will appoint, or petition a
court of competent jurisdiction to appoint, an institution having a net worth of
not less than $50,000,000 whose regular business and operations includes the
servicing of consumer receivables and can accommodate the servicing of device
payment plan agreements, as successor to the Servicer under this Agreement.  The
Indenture Trustee will be released from its obligations as Successor Servicer on
the date that a new Servicer accepts its engagement as Successor Servicer.
 
(b)          Acceptance of Engagement.  The Successor Servicer will accept its
engagement by assuming the Servicer’s obligations under this Agreement or
entering into an amendment to this Agreement or a new servicing agreement on
substantially the same terms as this Agreement, in a form acceptable to the
Owner Trustee and the Indenture Trustee.  The Successor Servicer
 
34

--------------------------------------------------------------------------------



 
will deliver a copy of the assumption, amendment or new servicing agreement to
the other parties and the Indenture Trustee.  The Successor Servicer (other than
the Indenture Trustee as Successor Servicer) will accept its engagement as
Administrator according to Section 3.5 of the Administration Agreement. 
Promptly following a Successor Servicer’s acceptance of its engagement, the
Indenture Trustee will notify the Issuer, the Owner Trustee and the Secured
Parties of the engagement.  On receipt of a notice of engagement, the Issuer
will promptly notify the Rating Agencies and the Asset Representations Reviewer,
and the Owner Trustee will promptly notify the Certificateholders.  Any
Successor Servicer will agree to provide to Cellco any information relating to
payments received from Obligors (including any payments received on a Receivable
that was the subject of an upgrade for which none of the Marketing Agent, the
related Originator or the Parent Support Provider deposited a required Upgrade
Payment), delinquencies in payments by Obligors, any Written-Off Receivables and
any other information related to the Obligors and the Receivables required by
Cellco to service the accounts of which any Receivables are a part, including,
but not limited to, granting and applying credits to any account for which none
of the Marketing Agent, the related Originator or the Parent Support Provider
remitted an Upgrade Payment, as set forth in Section 3.12(b).  Any Successor
Servicer will agree to be bound by the terms and conditions of the legal,
regulatory, privacy and data protection policies set forth in Exhibit A attached
hereto to the extent such Successor Servicer receives information from Cellco or
any of its Affiliates relating to the Receivables.  For the avoidance of doubt,
no Successor Servicer will be required to assume or undertake the obligations of
Cellco, as Servicer, under Section 3.4 of the Master Trust Receivables Transfer
Agreement or Section 2.5 of this Agreement.  No Successor Servicer shall have
any liability for the acts or omissions of any predecessor Servicer.
 
(c)          Compensation of Successor Servicer.  The Indenture Trustee may make
arrangements for the compensation of the Successor Servicer out of Collections
as it and the Successor Servicer may agree.  In addition to the Servicing Fee,
on the date of its appointment as Successor Servicer, such Successor Servicer
will receive a fee of $150,000 payable pursuant to Section 8.2(c) or 8.2(e) of
the Indenture, as applicable, and thereafter, will be entitled to the Additional
Successor Servicer Fee, which will be paid in accordance with the priorities set
forth in Section 8.2(c) or 8.2(e) of the Indenture, as applicable.
 
(d)          Transfer of Authority.  On the effective date of the Servicer’s
resignation or termination or the later date that the Servicer stops performing
its obligations, and solely to the extent the Successor Servicer is an entity
other than the Indenture Trustee, all rights and obligations of the Servicer
under this Agreement and of the Administrator under the Administration Agreement
will become the rights and obligations of the Successor Servicer, including as
successor Administrator.  For the avoidance of doubt, (x) the resignation or
removal of Cellco as Servicer will not result in the termination of Cellco’s
duties as Marketing Agent and (y) if the Indenture Trustee is the Successor
Servicer, Cellco will continue to act as Administrator under the Administration
Agreement, to the extent it is able to continue to perform thereunder pursuant
to the terms of the Administration Agreement.
 
(e)          Authority of Issuer and Indenture Trustee.  The Issuer and the
Indenture Trustee are authorized to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents, and to do all other
acts or things necessary or advisable to effect the termination and replacement
of the Servicer.
 
35

--------------------------------------------------------------------------------



 
Section 7.5          Transition of Servicing.
 
(a)          Cooperation on Termination.  On its resignation or termination, the
Servicer will cooperate with the Issuer, the Owner Trustee, the Indenture
Trustee and the Successor Servicer in effecting (i) the termination of its
rights and obligations under this Agreement and (ii) an orderly transition of
such rights and obligations to the Successor Servicer.
 
(b)          Transfer of Cash, Receivable Files and Records.  As soon as
practicable after the effective date of its resignation or termination, the
predecessor Servicer will (i) transfer to the Successor Servicer all funds
relating to the Receivables that are held or later received by the predecessor
Servicer and (ii) deliver to the Successor Servicer the Receivable Files and the
accounts and records maintained by the Servicer.  The Servicer will not be
obligated to provide, license or assign its processes, procedures, models,
servicing software or other applications to any Successor Servicer or any third
party, or provide anything covered by a restriction on transfer or assignment or
a confidentiality agreement or otherwise restricted by legal, regulatory,
privacy or data protection policies.
 
(c)          Expenses of Servicing Transition.  All reasonable expenses incurred
by the Issuer, the Owner Trustee, the Indenture Trustee and the Successor
Servicer in connection with (i) the transition of servicing rights and
obligations to the Successor Servicer and (ii) amending this Agreement or
entering into an assumption agreement or new agreement to reflect a succession
of the Servicer will be paid by the resigning or terminated Servicer on receipt
of an invoice in reasonable detail.
 
Section 7.6          Merger, Consolidation, Succession or Assignment.  Any
Person (a) into which the Servicer is merged or consolidated, (b) resulting from
a merger or consolidation to which the Servicer is a party, (c) succeeding to
the Servicer’s business or (d) that is an Affiliate of the Servicer to whom the
Servicer has assigned this Agreement, will be the successor to the Servicer
under this Agreement.  Within fifteen (15) Business Days after the merger,
consolidation, succession or assignment, such Person will (i) execute an
agreement to assume the Servicer’s obligations under this Agreement and each
Transaction Document to which the Servicer is a party (unless the assumption
happens by operation of law), (ii) deliver to the Issuer, the Owner Trustee and
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 7.6 and (iii) notify the Rating
Agencies of the merger, consolidation, succession or assignment.
 
ARTICLE VIII
TERMINATION
 
Section 8.1          Optional Acquisition of Receivables; Clean-Up Redemption of
Notes.
 
(a)          Optional Acquisition.  On each Payment Date following the last day
of a Collection Period as of which the aggregate Principal Balance of the
Receivables shall be equal to or less than 10% of the aggregate Principal
Balance of the Receivables as of the Closing Date, the Class A Certificateholder
(for as long as the Class A Certificateholder is an Originator or an Affiliate
of the Originators), with the consent of the Administrator, on behalf of the
Issuer, shall
 
36

--------------------------------------------------------------------------------



 
have the option to acquire, as of the end of the immediately preceding
Collection Period, any Receivables remaining in the Trust Property on such date
by transferring to the Issuer an amount equal to the Optional Acquisition Amount
(the “Optional Acquisition”), and to redeem the Notes, in whole but not in part
(the “Clean-Up Redemption”) without any Make-Whole Payment (other than any
Make-Whole Payments already due and payable on such date).
 
(b)          Exercise of Optional Acquisition and Clean-Up Redemption of Notes. 
The Class A Certificateholder may exercise its option set forth in Section
8.1(a) by notifying the Issuer, the Servicer, the Indenture Trustee, the Owner
Trustee and the Rating Agencies, in writing, at least twenty (20) days before
the Payment Date on which the Optional Acquisition is to be exercised,  After
receiving such notice, the Indenture Trustee will promptly notify the
Noteholders of the resulting Clean-Up Redemption and provide instructions for
surrender of the Notes for final payment including all accrued and unpaid
interest and any applicable Make-Whole Payments already due and payable on the
Notes, as set forth in Section 10.1(a) of the Indenture.
 
On the Payment Date related to the Collection Period in which the Optional
Acquisition is exercised, the Class A Certificateholder will deposit into the
Collection Account the acquisition amount for such remaining Receivables as set
forth in Section 8.1(a) equal to the fair market value of such Receivables as of
the last day of the Collection Period immediately preceding such Payment Date as
agreed upon by the Class A Certificateholder and the Issuer (the “Optional
Acquisition Amount”); provided that the transfer may only occur if the Optional
Acquisition Amount, together with any amounts on deposit in the Bank Accounts,
is greater than or equal to the sum of (A) the Note Balance of the Notes, any
accrued but unpaid interest and any unpaid Make-Whole Payments and (B) all other
amounts payable by the Issuer under the Transaction Documents including, but not
limited to, all fees, expenses and indemnities owed to the Indenture Trustee and
the Owner Trustee under the Transaction Documents as of such date.  For the
avoidance of doubt, if the Class A Certificateholder and the Issuer cannot agree
on the Optional Acquisition Amount, the Class A Certificateholder will not be
permitted to exercise its option set forth in Section 8.1(a).  On the Payment
Date on which the Optional Acquisition is to be exercised, the Indenture Trustee
shall transfer any amounts on deposit in the Reserve Account, the Acquisition
Account and the Negative Carry Account into the Collection Account.  Upon the
exercise of the Optional Acquisition, the Notes will be redeemed and paid in
full.
 
Section 8.2          Optional Redemption of Notes.
 
(a)          Optional Redemption.  On any Payment Date on and after the Payment
Date in November 2019, the Class A Certificateholder (for as long as the Class A
Certificateholder is an Originator or an Affiliate of the Originators), with the
consent of the Administrator, on behalf of the Issuer, shall have the option to
redeem the Notes, in whole but not in part (the “Optional Redemption”), with a
required Make-Whole Payment.
 
(b)          Exercise of Optional Redemption.  The Class A Certificateholder may
exercise its option set forth in Section 8.2(a) by notifying the Issuer, the
Servicer, the Indenture Trustee, the Owner Trustee and the Rating Agencies, in
writing, at least twenty (20) days before the Payment Date on which the Optional
Redemption is to be exercised.  After receiving such notice, the Indenture
Trustee will promptly notify the Noteholders of the Optional Redemption and
provide instructions for surrender of the Notes for final payment including all
accrued and unpaid interest
 
37

--------------------------------------------------------------------------------



 
and any applicable Make-Whole Payments due and payable on the Notes, as set
forth in Section 10.1(a) of the Indenture.
 
On the Payment Date on which the Optional Redemption is to be exercised, the
Issuer shall transfer the entire pool of Receivables to another Verizon special
purpose entity or a third-party purchaser and the party receiving the
Receivables shall cause the acquisition amount received by the Issuer for the
Receivables to be deposited by the Issuer (or the Servicer, on its behalf) into
the Collection Account, which amount shall be equal to the fair market value of
such Receivables as of the last day of the Collection Period immediately
preceding such Payment Date as agreed upon by the Class A Certificateholder and
the Issuer; provided that the transfer may only occur if the amount received in
connection with any such transfer, together with any amounts on deposit in the
Bank Accounts, is greater than or equal to the sum of (A) the Note Balance of
the Notes, any accrued but unpaid interest and any unpaid Make-Whole Payments
and (B) all other amounts payable by the Issuer under the Transaction Documents
including, but not limited to, all fees, expenses and indemnities owed to the
Indenture Trustee and the Owner Trustee under the Transaction Documents as of
such date.  On the Payment Date on which the Optional Redemption is to be
exercised, the Indenture Trustee shall transfer any amounts on deposit in the
Reserve Account, the Acquisition Account and the Negative Carry Account into the
Collection Account.  Upon the exercise of the Optional Redemption, the Notes
will be redeemed and paid in full.
 
Section 8.3          Termination.  This Agreement will terminate on the earlier
to occur of (a) the date upon which the last remaining Receivable is paid in
full, settled, sold or written off and any amounts received are applied and (b)
the Issuer is terminated under Section 8.1 of the Trust Agreement.
 
ARTICLE IX
OTHER AGREEMENTS
 
Section 9.1          Financing Statements.
 
(a)          Filing of Financing Statements.  The Depositor will file financing
and continuation statements, and amendments to the statements, in the
jurisdictions and with the filing offices necessary to perfect the Issuer’s
interest in the Depositor Transferred Property.  The Depositor will promptly
deliver to the Issuer and the Indenture Trustee file-stamped copies of, or
filing receipts for, any financing statement, continuation statement and
amendment to a previously filed financing statement.
 
(b)          Issuer and Indenture Trustee Authorized to File Financing
Statements.  The Depositor authorizes the Issuer and the Indenture Trustee (but
the Indenture Trustee will not be required to do so) to file financing and
continuation statements, and amendments to the statements, in the jurisdictions
and with the filing offices as the Issuer or the Indenture Trustee may determine
are necessary or advisable to perfect the Issuer’s interest in the Depositor
Transferred Property.  The financing and continuation statements may describe
the Depositor Transferred Property as the Issuer or the Indenture Trustee may
reasonably determine to perfect the Issuer’s interest in the Depositor
Transferred Property.  The Issuer or the Indenture Trustee (with respect to the
Indenture Trustee, solely to the extent it has elected to make such filing) will
 
38

--------------------------------------------------------------------------------



 
promptly deliver to the Depositor file-stamped copies of, or filing receipts
for, any financing statement, continuation statement and amendment to a
previously filed financing statement.  The permissive right of the Indenture
Trustee to file any financing statement shall not be construed as a duty or
obligation.
 
(c)          Relocation of Depositor.  The Depositor will notify the Owner
Trustee and the Indenture Trustee at least ten (10) days before a relocation of
its chief executive office or change in its corporate structure, form of
organization or jurisdiction of organization if it could require the filing of a
new financing statement or an amendment to a previously filed financing
statement under Section 9-307 of the UCC.  If required, the Depositor will
promptly file new financing statements or amendments to all previously filed
financing statements.  The Depositor will maintain its chief executive office
within the United States and will maintain its jurisdiction of organization in
only one State.
 
(d)          Change of Depositor’s Name.  The Depositor will notify the Owner
Trustee and the Indenture Trustee at least ten (10) days before any change in
the Depositor’s name that could make a financing statement filed under this
Section 9.1 seriously misleading under Section 9-506 of the UCC.  If required,
the Depositor will promptly file amendments to all previously filed financing
statements.
 
Section 9.2          No Transfer or Lien by Depositor.  Except for the transfer
and assignment under this Agreement, the Depositor will not transfer or assign
any Depositor Transferred Property to another Person or Grant or allow a Lien,
other than a Permitted Lien, on an interest in any Depositor Transferred
Property.  The Depositor will defend the Issuer’s interest in the Depositor
Transferred Property against claims of third parties claiming through the
Depositor.
 
Section 9.3          Expenses.  The Depositor will pay the expenses to perform
its obligations under this Agreement and the Issuer’s and the Indenture
Trustee’s reasonable expenses to perfect the Issuer’s interest in the Depositor
Transferred Property and to enforce the Depositor’s obligations under this
Agreement.
 
Section 9.4          Receivables Information.
 
(a)          Servicer’s Receivables Systems.  On and after the Closing Date or
Acquisition Date, as applicable, until a Receivable has been paid in full,
acquired or sold to a third party under Section 3.4, the Servicer will mark its
receivables systems to indicate clearly that the Receivable is owned by the
Issuer and has been pledged to the Indenture Trustee under the Indenture.
 
(b)          List of Receivables.  If requested by the Owner Trustee or the
Indenture Trustee, the Servicer will furnish a list of Receivables (by loan
number) to the Owner Trustee and the Indenture Trustee.
 
Section 9.5          No Petition.  The parties agree that, before the date that
is one year and one day (or, if longer, any applicable preference period) after
the payment in full of (a) all securities issued by the Depositor or by a trust
for which the Depositor was a depositor or (b) the Notes, it will not start or
pursue against, or join any other Person in starting or pursuing against, (i)
the Depositor or (ii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement,
 
39

--------------------------------------------------------------------------------



 
insolvency or liquidation proceedings or other proceedings under any bankruptcy
or similar Law.  This Section 9.5 will survive the termination of this
Agreement.
 
Section 9.6          Limited Recourse.  Each party agrees that any claim that it
may seek to enforce against the Depositor or the Issuer under this Agreement is
limited to the Depositor Transferred Property only and is not a claim against
the Depositor’s or the Issuer’s assets as a whole or against assets other than
the Depositor Transferred Property.
 
Section 9.7          Limitation of Liability.
 
(a)          Owner Trustee.  This Agreement has been signed on behalf of the
Issuer by Wilmington Trust, National Association not in its individual capacity
but solely in its capacity as Owner Trustee of the Issuer.  In no event will
Wilmington Trust, National Association in its individual capacity or as a
beneficial owner of the Issuer be liable for the representations, warranties,
covenants, agreements or other obligations of the Issuer under this Agreement. 
For all purposes under this Agreement, the Owner Trustee is subject to, and
entitled to the benefits of, the Trust Agreement.  Neither the Issuer nor the
Owner Trustee will have any liability for any act or failure to act of the
Servicer, including any action taken under a power of attorney given under this
Agreement.
 
(b)          Indenture Trustee.  This Agreement has been signed by U.S. Bank
National Association not in its individual capacity but solely in its capacity
as Indenture Trustee.  In performing its obligations under this Agreement, the
Indenture Trustee is subject to, and entitled to the benefits of, the
Indenture.  The Indenture Trustee will not have any liability for any act or
failure to act of the Servicer, the Custodian, the Marketing Agent, the Issuer
or any other Person.
 
Section 9.8          Tax Treatment of Notes.  Each of the Depositor and the
Servicer agree to treat the Notes as indebtedness for U.S. federal, State and
local income and franchise tax purposes.
 
Section 9.9          Regulation RR Risk Retention.  Cellco, as Sponsor, agrees
that (i) each of the Sponsor, the Master Trust, each Originator and the nominee
of the Originators is under the common control of Verizon and therefore, the
nominee of the Originators (which nominee is also the sole equityholder of the
Master Trust) is a “majority-owned affiliate” of the Sponsor as defined in the
U.S. Credit Risk Retention Rules, (ii) the Sponsor will cause the nominee of the
Originators to, and the nominee of the Originators will, retain the Residual
Interest on the Closing Date and (iii) the Sponsor will not, and will not permit
the Master Trust, the Originators or the nominee of the Originators to, sell,
transfer, finance or hedge the Residual Interest except as permitted by the U.S.
Credit Risk Retention Rules.
 
Section 9.10          Cap Collateral Account.  If the Cap Counterparty is
required to post collateral under the terms of the Cap Agreement, upon written
direction and notification of such requirement, the Servicer shall establish a
segregated account (the “Cap Collateral Account”) at a Qualified Institution
that (i) is not affiliated with the Cap Counterparty and (ii) has total assets
of at least $10,000,000,000 (the “Cap Custodian”), titled as an account of the
Cap Counterparty as depositor and entitlement holder.  In the event that the Cap
Custodian no longer satisfies the requirements set forth in the immediately
preceding sentence, the Issuer, the Servicer and the
 
40

--------------------------------------------------------------------------------



 
Cap Counterparty shall use their reasonable best efforts to move the Cap
Collateral Account and any collateral posted therein to another financial
institution satisfying the requirements set forth in the immediately preceding
sentence within sixty (60) calendar days.  The Cap Collateral Account shall be
subject to a tri-party account control agreement to be entered into among the
Cap Counterparty, the Issuer and the Cap Custodian (the “Control Agreement”). 
The Control Agreement shall provide, among other customary matters, that (x) the
Cap Counterparty shall be entitled to originate entitlement orders and
instructions, and receive interest and distributions, with respect to the Cap
Collateral Account so long as the Issuer has not delivered a notice to the Cap
Custodian and the Cap Counterparty to the effect that the Issuer shall have
exclusive control over the Cap Collateral Account, (y) following delivery of
such notice of exclusive control the Cap Custodian shall comply with
instructions and entitlement orders originated by the Issuer without further
consent by the Cap Counterparty, and (z) the Control Agreement shall terminate
on the fifth Business Day following delivery of a notice from the Cap
Counterparty to the Cap Custodian and the Issuer that the Cap Counterparty has
designated an “Early Termination Date” (as defined in the Cap Agreement) in
respect of all “Transactions” (as defined in the Cap Agreement) for the reason
that the Issuer is the Defaulting Party or the sole “Affected Party” (as defined
in the Cap Agreement) with respect to a “Termination Event” (as defined in the
Cap Agreement), unless such notice is contested by the Issuer within such period
of five (5) Business Days. The Issuer agrees that it shall not assert exclusive
control over, or originate entitlement orders or instructions for the
disposition of funds with respect to, the Cap Collateral Account unless the
conditions for the exercise of its rights and remedies pursuant to the Cap
Agreement are met and such assertion of exclusive control or origination of
instructions or entitlement orders is for the purpose of exercising such rights
and remedies.  The only permitted withdrawal from or application of funds on
deposit in, or otherwise to the credit of, the Cap Collateral Account shall be
(i) for application to obligations of the Cap Counterparty to the Issuer under
the Cap Agreement in accordance with the terms of the Cap Agreement or (ii) to
return collateral to the Cap Counterparty when and as required by the Cap
Agreement or applicable law.  Investment earnings on the Cap Collateral Account,
if any, will be distributed to the Cap Counterparty.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1          Amendments.
 
(a)          Amendments to Clarify and Correct Errors and Defects.  The parties
may amend this Agreement (including Appendix A) to clarify an ambiguity, correct
an error or correct or supplement any term of this Agreement that may be
defective or inconsistent with the other terms of this Agreement, in each case,
without the consent of the Noteholders, the Certificateholders or any other
Person.  The parties may amend any term or provision of this Agreement
(including Appendix A) from time to time for the purpose of conforming the terms
of this Agreement (including Appendix A) to the description thereof in the
Prospectus, without the consent of Noteholders, the Certificateholders or any
other Person.
 
(b)          Other Amendments.  Other than as set forth in Section 10.1(c), the
parties may amend this Agreement (including Appendix A) to add any provisions
to, or change in any manner or eliminate any provisions of, this Agreement or
for the purpose of modifying in any manner the rights of the Noteholders under
this Agreement, with the consent of the
 
41

--------------------------------------------------------------------------------



 
Certificateholders, either (1) without the consent of the Noteholders if (x) the
Issuer or the Administrator delivers an Officer’s Certificate to the Indenture
Trustee and the Owner Trustee stating that the amendment will not have a
material adverse effect on the Noteholders, or (y) the Rating Agency Condition
is satisfied with respect to such amendment or (2) if the interests of the
Noteholders are materially and adversely affected, with the consent of the
holders of a majority of the Note Balance of the Controlling Class.
 
(c)          Amendments Requiring Consent of all Affected Noteholders and
Certificateholders.  No amendment to this Agreement (including Appendix A) may,
without the consent of all adversely affected Noteholders and
Certificateholders, (i) change the applicable Final Maturity Date on a Note or
change the principal amount of or interest rate or Make-Whole Payment on a Note;
(ii) modify the percentage of the Note Balance of the Notes or the Controlling
Class required for any action; (iii) modify or alter the definition of
“Outstanding,” “Controlling Class” or “Amortization Events”, or (iv) change the
Required Reserve Amount, the Required Acquisition Deposit Amount or the Required
Negative Carry Amount.
 
(d)          Consent of Indenture Trustee and Owner Trustee.  The consent of the
Indenture Trustee will be required for any amendment under Sections 10.1(b) or
(c) that has a material adverse effect on the rights, obligations, immunities or
indemnities of the Indenture Trustee.  The consent of the Owner Trustee will be
required for any amendment under Sections 10.1(b) or (c) that has a material
adverse effect on the rights, obligations, immunities or indemnities of the
Owner Trustee, which consent will not be unreasonably withheld.
 
(e)          Opinion of Counsel.  Before executing any amendment to this
Agreement, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon, and the Depositor will deliver, an Opinion
of Counsel stating that the execution of the amendment is permitted by this
Agreement and all conditions precedent thereto have been satisfied.
 
(f)          Notice of Amendments.  Promptly after the execution of an
amendment, the Depositor will deliver, or will cause the Administrator to
deliver, a copy of the amendment to the Indenture Trustee and the Rating
Agencies, and the Indenture Trustee will notify the Noteholders of the substance
of the amendment.
 
(g)          Noteholder Consent.  For any amendment to this Agreement (or
Appendix A) requiring the consent of any Noteholders, the Indenture Trustee
will, when directed by Issuer Order, notify the Noteholders to request consent
and follow its reasonable procedures to obtain consent.  It shall not be
necessary for the consent of the Noteholders to approve the particular form of
any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.  For the avoidance of doubt, any Noteholder
consenting to any amendment shall be deemed to agree that such amendment does
not have a material adverse effect on such Noteholder.
 
Section 10.2          Assignment; Benefit of Agreement; Third-Party Beneficiary.
 
(a)          Assignment.  Except as stated in Sections 5.3, 7.4 and 7.6, this
Agreement may not be assigned by the Depositor or the Servicer without the
consent of the Owner Trustee, the
 
42

--------------------------------------------------------------------------------



 
Indenture Trustee, the Certificateholders and the Noteholders of at least
66-2/3% of the Note Balance of the Controlling Class.
 
(b)          Benefit of Agreement; Third-Party Beneficiaries.  This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee, for the
benefit of the Secured Parties, will be third-party beneficiaries of this
Agreement and may enforce this Agreement against the Depositor and the
Servicer.  No other Person will have any right or obligation under this
Agreement.
 
Section 10.3          Notices.
 
(a)          Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:
 
(i)          for personally delivered, express or certified mail or courier,
when received;
 
(ii)          for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;
 
(iii)          for an email, when receipt is confirmed by telephone or reply
email from the recipient; and
 
(iv)          for an electronic posting to a password-protected website to which
the recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.
 
(b)          Notice Addresses.  A notice, request, direction, consent, waiver or
other communication must be addressed to the recipient at its address stated in
Schedule B, which address the party may change at any time by notifying the
other parties.
 
(c)          Notices to Noteholders.  Notices to a Noteholder will be considered
received by the Noteholder:
 
(i)          for Definitive Notes, for overnight mail, on delivery or, for
registered first class mail, postage prepaid, three (3) days after deposit in
the mail properly addressed to the Noteholder at its address in the Note
Register; or
 
(ii)          for Book-Entry Notes, when delivered under the procedures of the
Clearing Agency, whether or not the Noteholder actually receives the notice.
 
Section 10.4          Agent for Service.
 
(a)          Depositor.  The agent for service of the Depositor for this
Agreement will be the person holding the office of Secretary of the Depositor at
the following address:
 
43

--------------------------------------------------------------------------------



 
Verizon ABS LLC
One Verizon Way
Basking Ridge, New Jersey 07920
 
(b)          Servicer.  The agent for service of the Servicer for this Agreement
will be the person holding the office of Secretary of the Servicer at the
following address:
 
Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Basking Ridge, New Jersey 07920


(c)          Marketing Agent.  The agent for service of the Marketing Agent for
this Agreement will be the person holding the office of Secretary of the
Marketing Agent at the following address:
 
Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Basking Ridge, New Jersey 07920


Section 10.5          GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES).  FOR PURPOSES
OF THE UCC, NEW YORK SHALL BE DEEMED TO BE THE SECURITIES INTERMEDIARY’S
JURISDICTION, AND THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL ISSUES
SPECIFIED IN ARTICLE 2(1) OF THE HAGUE SECURITIES CONVENTION.   NOTWITHSTANDING
SECTION 10.1 OF THIS AGREEMENT, THE PARTIES WILL NOT AGREE TO AMEND THIS
AGREEMENT TO CHANGE THE GOVERNING LAW TO ANY LAW OTHER THAN THE LAWS OF THE
STATE OF NEW YORK.
 
Section 10.6          Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.
 
Section 10.7          WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.
 
44

--------------------------------------------------------------------------------



 
Section 10.8          No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under Law.
 
Section 10.9          Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.
 
Section 10.10          Headings.  The headings in this Agreement are included
for convenience and will not affect the meaning or interpretation of this
Agreement.
 
Section 10.11          Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.
 
Section 10.12          Limitation of Rights of the Cap Counterparty.  All of the
rights of the Cap Counterparty in, to and under this Agreement or any other
Transaction Document, other than the Cap Agreement (including, but not limited
to, the Cap Counterparty’s rights to receive notice of any action hereunder or
under any other Transaction Document and to give or withhold consent to any
action hereunder or under any other Transaction Document), shall terminate upon
the termination of the Cap Agreement in accordance with the terms thereof.
 
Section 10.13          Intent of the Parties; Reasonableness.  The Depositor,
the Servicer and the Issuer acknowledge and agree that the purpose of Sections
6.6 and 6.7 of this Agreement is to facilitate compliance by the Issuer and the
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission.  None of the Depositor, the Administrator nor the Issuer
shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder.  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.
 
45

--------------------------------------------------------------------------------



 
ARTICLE XI


ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
 
Section 11.1          Asset Representations Review.
 
(a)          Upon the occurrence of a Delinquency Trigger with respect to any
Collection Period, the Servicer will promptly send to the Administrator, the
Indenture Trustee and each Noteholder (and to each applicable Clearing Agency
for distribution to Note Owners in accordance with the rules of such Clearing
Agency) as of the most recent Record Date a notice describing (i) the occurrence
of the Delinquency Trigger, and including reasonably detailed calculations
thereof, and (ii) the rights of the Noteholders and Note Owners regarding an
Asset Representations Review (including a description of the method by which
Noteholders and Note Owners may contact the Indenture Trustee in order to
request a Noteholder vote in respect of an Asset Representations Review).  In
connection with the foregoing, upon request from the Servicer, the Indenture
Trustee shall provide a list of the Noteholders of record as of the most recent
Record Date.  The notice provided under this Section 11.1 (a) and the related
10-D that is filed are the only notices that will be provided to Noteholders
concerning whether the Delinquency Trigger has occurred.
 
(b)          If the Indenture Trustee notifies the Servicer pursuant to 14.2 of
the Indenture that sufficient Noteholders have voted within the required time to
initiate an Asset Representations Review of all 60-Day Delinquent Receivables by
the Asset Representations Reviewer pursuant to the Asset Representations Review
Agreement, then the Servicer shall:
 
(i)          promptly notify the Asset Representations Reviewer and the
Indenture Trustee of the number of 60-Day Delinquent Receivables;
 
(ii)          within sixty (60) days after receipt by the Servicer of that
notice from the Indenture Trustee, render reasonable assistance, including
granting access to copies of any underlying documents and Receivable Files and
all other relevant documents, to the Asset Representations Reviewer to
facilitate the performance of a review of all 60-Day Delinquent Receivables,
pursuant to Section 3.3(a) of the Asset Representations Review Agreement, in
order to verify compliance with the representations and warranties made to the
Issuer by the Depositor; provided, that the Servicer shall use its best efforts
to redact any materials provided to the Asset Representations Reviewer in order
to remove any Personally Identifiable Information without changing the meaning
or usefulness of the Review Materials; and
 
(iii)          provide such other reasonable assistance to the Asset
Representations Reviewer as it requests in order to facilitate its Asset
Representations Review of the 60-Day Delinquent Receivables pursuant to the
Asset Representations Review Agreement.
 
Section 11.2          Dispute Resolution.
 
(a)          If (i) the Issuer or the Indenture Trustee (acting on behalf of the
Noteholders) or (ii) any Noteholder or Verified Note Owner requests, by written
notice to (x) the Indenture Trustee (which will be forwarded to the related
Originator or the Servicer as applicable) or (y)
 
46

--------------------------------------------------------------------------------



 
the related Originator or the Servicer (in the case of Receivables transferred
by the Master Trust) (any such party making a request, the “Requesting Party”),
that a Receivable be reacquired or acquired due to an alleged breach of the
Eligibility Representation with respect to that Receivable as set forth in
Section 3.3 of the Originator Receivables Transfer Agreement or Section 3.3 of
the Master Trust Receivables Transfer Agreement, respectively, and the request
has not been fulfilled or otherwise resolved to the reasonable satisfaction of
the Requesting Party within one-hundred eighty (180) days of the receipt of such
request by the related Originator or the Servicer (in the case of Receivables
transferred by the Master Trust), then the Requesting Party will have the right
to refer the matter, at its discretion, to either mediation (including
non-binding arbitration) or third-party binding arbitration pursuant to this
Section 11.2.  Dispute resolution to resolve reacquisition or acquisition
requests will be available regardless of whether Noteholders and Note Owners
voted to direct an Asset Representations Review or whether the Delinquency
Trigger occurred.  The Depositor will provide written direction to the Indenture
Trustee instructing it to notify the Requesting Party (directly if the
Requesting Party is a Noteholder and through the applicable Clearing Agency for
distribution to such Requesting Party, if the Requesting Party is a Note Owner,
in accordance with the rules of such Clearing Agency) no later than five (5)
Business Days after the end of the 180-day period of the date when the 180-day
period ends without resolution by the appropriate party, which written direction
will specify the identity of the Requesting Party and the date as of which that
180-day period shall have ended; provided, that the Indenture Trustee shall have
no other obligation whatsoever to participate in any dispute resolution,
mediation or arbitration to determine if a reacquisition or acquisition request
has been resolved within the applicable 180-day period. The Requesting Party
must provide notice of its intention to refer the matter to mediation, to refer
the matter to arbitration, or to institute a legal proceeding, to the Depositor
within thirty (30) days after the delivery of notice of the end of the 180-day
period.  The Depositor will participate in the resolution method selected by the
Requesting Party.  For the avoidance of doubt, the Owner Trustee shall have no
obligation whatsoever to participate in any dispute resolution, mediation or
arbitration to determine if a reacquisition or acquisition request has been
resolved within the applicable 180-day period.  For the avoidance of doubt, if
the Indenture Trustee does not agree to pursue or otherwise be involved in
resolving any reacquisition or acquisition request or dispute resolution
proceeding, the related Noteholders or Verified Note Owners may independently
pursue dispute resolution in respect of such reacquisition or acquisition.  If
the Indenture Trustee brings a dispute resolution action based on Noteholder
direction to do so, the “Requesting Party” shall be deemed to be the requesting
Note Owners (or the party to the arbitration) for purposes of the dispute
resolution proceeding, including allocation of fees and expenses.  The Indenture
Trustee shall not be liable for any costs, expenses and/or liabilities allocated
to a Requesting Party as part of the dispute resolution proceeding.  Further,
the Indenture Trustee shall be under no obligation under this Agreement, any
other Transaction Document or otherwise to monitor reacquisition or acquisition
activity or to independently determine which reacquisition or acquisition
requests remain unresolved after 180 days.
 
(b)          If the Requesting Party selects mediation (including non-binding
arbitration) as the resolution method, the following provisions will apply:
 
(i)          The mediation will be administered by JAMS pursuant to its
Mediation Procedures in effect on the date the arbitration is filed.
 
47

--------------------------------------------------------------------------------



 
(ii)          The mediator will be impartial, knowledgeable about and
experienced with the laws of the State of New York and an attorney specializing
in commercial litigation with at least 15 years of experience and who will be
appointed from a list of neutrals maintained by JAMS.  Upon being supplied a
list of at least 10 potential mediators by JAMS each party will have the right
to exercise two peremptory challenges within fourteen (14) days and to rank the
remaining potential mediators in order of preference JAMS will select the
mediator from the remaining attorneys on the list respecting the preference
choices of the parties to the extent possible.
 
(iii)          The parties will use commercially reasonable efforts to begin the
mediation within thirty (30) days of the selection of the mediator and to
conclude the mediation within sixty (60) days of the start of the mediation.
 
(iv)          The fees and expenses of the mediation will be allocated as
mutually agreed by the parties as part of the mediation.
 
(c)          If the Requesting Party selects binding arbitration as the
resolution method, the following provisions will apply:
 
(i)          The arbitration will be administered by the AAA pursuant its
Arbitration Rules in effect on the date the arbitration is filed.
 
(ii)          The arbitral panel will consist of three members, (i) one to be
appointed by the Requesting Party within five (5) Business Days of providing
notice to the Depositor of its selection of arbitration, (ii) one to be
appointed by the Depositor within five (5) Business Days of that appointment and
(iii) the third, who will preside over the panel, to be chosen by the two
party-appointed arbitrators within five (5) Business Days of the second
appointment.  If any party fails to appoint an arbitrator or the two
party-appointed arbitrators fail to appoint the third within the stated time
periods, then the appointments will be made by AAA pursuant to the Arbitration
Rules.  In each such case, each arbitrator will be impartial, knowledgeable
about and experienced with the laws of the State of New York and an attorney
specializing in commercial litigation with at least 15 years of experience.
 
(iii)          Each arbitrator will be independent and will abide by the Code of
Ethics for Arbitrators in Commercial Disputes in effect as of the date of this
Agreement.  Prior to accepting an appointment, each arbitrator must promptly
disclose any circumstances likely to create a reasonable inference of bias or
conflict of interest or likely to preclude completion of the hearings within the
prescribed time schedule.   Any arbitrator may be removed by AAA for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.
 
(iv)          After consulting with the parties, the arbitral panel will devise
procedures and deadlines for the arbitration, to the extent not already agreed
to by the parties, with the goal of expediting the proceeding and completing the
arbitration within ninety (90) days after appointment.  The arbitral panel will
have the authority to schedule, hear, and determine any and all motions,
including dispositive and discovery motions, in
 
48

--------------------------------------------------------------------------------



 
accordance with then-prevailing New York law (including prehearing and post
hearing motions), and will do so on the motion of any party to the arbitration.
 
(v)          Notwithstanding whatever other discovery may be available under the
Rules, unless otherwise agreed by the parties, each party to the arbitration
will be presumptively limited to the following discovery in the arbitration: (A)
four witness depositions not to exceed five hours, and (B) one set of
interrogations, document requests, and requests for admissions; provided that
the arbitral panel will have the ability to grant the parties, or either of
them, additional discovery to the extent that the arbitral panel determines good
cause is shown that such additional discovery is reasonable and necessary.
 
(vi)          The arbitral panel will make its final determination no later than
ninety (90) days after appointment.  The arbitral panel will resolve the dispute
in accordance with the terms of this Agreement, and may not modify or change
this Agreement in any way.  The arbitral panel will not have the power to award
punitive damages or consequential damages in any arbitration conducted by them. 
In its final determination, the arbitral panel will determine and award the
costs of the arbitration (including the fees of the arbitral panel, cost of any
record or transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the parties as determined by the arbitral panel in its
reasonable discretion.  The determination in any binding arbitration of the
arbitral panel will be in writing and counterpart copies will be promptly
delivered to the parties.  The determination will be final and non-appealable
and may be enforced in any court of competent jurisdiction.]
 
(vii)          By selecting binding arbitration, the selecting party is giving
up the right to sue in court, including the right to a trial by jury.
 
(viii)          No person may bring class or collective claims in arbitration
even if the Arbitration Rules would allow them.  Notwithstanding anything herein
to the contrary, the arbitral panel may award money or injunctive relief in
favor of the individual party seeking relief and only to the extent necessary to
provide relief warranted by that party’s individual claim.
 
(d)          The following provisions will apply to both mediations and
arbitrations:
 
(i)          Any mediation or arbitration will be held in New York, New York;
and
 
(ii)          The details and/or existence of any unfulfilled reacquisition or
acquisition request, any informal meetings, mediations or arbitration
proceedings conducted under this Section 11.2, including all offers, promises,
conduct and statements, whether oral or written, made in the course of the
parties’ attempt to informally resolve an unfulfilled reacquisition or
acquisition request, and any discovery taken in connection with any arbitration,
will be confidential, privileged and inadmissible for any purpose, including
impeachment, in any mediation, arbitration or litigation, or other proceeding
(including any proceeding under this Section 11.2).  This information will be
kept strictly confidential and will not be disclosed or discussed with any third
party (excluding a
 
49

--------------------------------------------------------------------------------



 
party’s attorneys, experts, accountants and other agents and representatives, as
reasonably required in connection with any resolution procedure under this
Section 11.2), except as otherwise required by law, regulatory requirement or
court order.  If any party to a resolution procedure receives a subpoena or
other request for information from a third party (other than a governmental
regulatory body) for such confidential information, the recipient will promptly
notify the other party to the resolution procedure and will provide the other
party with the opportunity to object to the production of its confidential
information.
 


[Remainder of Page Left Blank]
 
 
 
 
 
 
 
 
 
50

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
 


 
 VERIZON ABS LLC,
          as Depositor




By:   /s/ Kee Chan Sin                             
          Name:    Kee Chan Sin
          Title:      Chief Financial Officer
 
 
VERIZON OWNER TRUST 2018-A,
          as Issuer


By:    Wilmington Trust, National Association,
          not in its individual capacity but solely as Owner
          Trustee of Verizon Owner Trust 2018-A




By:    /s/ Clarice Wright                       
          Name:     Clarice Wright
          Title:       Assistant Vice President




CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Servicer, Marketing Agent and Custodian




By:    /s/ Kee Chan Sin                            
          Name:    Kee Chan Sin
          Title:      Vice President and Assistant Treasurer
 
 

--------------------------------------------------------------------------------



 
AGREED AND ACCEPTED BY:
 
U.S. BANK NATIONAL ASSOCIATION,
          not in its individual capacity
          but solely as Indenture Trustee



By:   /s/ Matthew M. Smith                          
          Name:   Matthew M. Smith
          Title:     Vice President
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
          solely with respect to Section 4.1(f), not in its individual capacity
          but solely as Securities Intermediary



By:   /s/ Matthew M. Smith                          
          Name:   Matthew M. Smith
          Title:     Vice President
 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
          not in its individual capacity
          but solely as Owner Trustee



By:  /s/ Clarice Wright                             
          Name:   Clarice Wright
          Title:     Assistant Vice President
 
 
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
solely with respect to the obligations set forth in Section 7.1,
in its individual capacity




By:  /s/ Kee Chan Sin                      
          Name:    Kee Chan Sin
          Title:      Vice President and Assistant Treasurer
 

--------------------------------------------------------------------------------



CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Sponsor, solely with respect to the obligations set forth in
Section 3.5(a)(ii) and Section 9.9




By:   /s/ Kee Chan Sin                       
          Name:     Kee Chan Sin
          Title:       Vice President and Assistant Treasurer
 

--------------------------------------------------------------------------------

Schedule A
 
Schedule of Initial Receivables
 
Delivered Electronically to Indenture Trustee at Closing
 
 
SA-1

--------------------------------------------------------------------------------

[logo.jpg]
Successor Servicer Information Security Requirements


 
The following information security requirements (the "Requirements") are
generally applicable to any successor Servicer appointed under the terms and
conditions of the Transfer and Servicing Agreement (the "Servicer"). Capitalized
terms used herein are defined as set forth below or if not defined herein as set
forth in Appendix A to the Transfer and Servicing Agreement.
 
 1.   Information Security Generally
 
One or more qualified Servicer employees must be designated with responsibility
to protect Cellco Confidential Information against Loss or Misuse:
 
a.   Documented information security policies and standards ("Servicer's InfoSec
Standards") must be established that meet these Requirements and conform to all
applicable data protection laws and regulations. Servicer's InfoSec Standards
must include provisions that require assessments of various information security
related risks, vulnerabilities and threats, and the management of those risks,
vulnerabilities and threats then consistent with these Requirements.
b.   Servicer must require all permitted subcontractors to comply in writing
with these Requirements.
 
 2.  Representations and Warranties
 
Servicer must represent and warrant that it and its directors, shareholders,
officers, employees, agents and all permitted subcontractors are in compliance,
and will continue to be in compliance, with all Laws pertaining to the
safeguarding, protection, privacy, security, encryption, unauthorized
disclosure, breach notification and disposal of personal or similar information
used, maintained, and/or accessed on Cellco's behalf.
 
 3.  Basic Data Protection  
Servicer shall protect all Cellco Confidential Information as follows
(additional controls are required for Cellco Highly Confidential Information):
 
a.   Data Labeling: Servicer shall maintain any labeling or other designations
applied by Cellco on electronic and physical copies of data, and to any data set
containing Cellco Confidential Information (or Cellco Highly Confidential
Information).
b.   Least Privilege: Servicer must apply the "Principle of Least Privilege" (or
"PLP") model for access to Cellco Confidential Information, enabling access only
to such information as are necessary for person or process to perform a
legitimate business function. Periodic review of PLP is required.
c.   Authentication: Servicer shall ensure that authentication meeting these
Requirements is required prior to granting access to Cellco Confidential
Information stored in a system, application or database. Authentication
resulting in access to a system, application or database containing Cellco
Confidential Information must be logged consistent with these Requirements.
d.   Encrypted Portable Media: Any Cellco Confidential Information stored on
portable media (such as DVD, CD, magnetic tape media, removable hard drives, USB
drives or similar portable storage), must meet Storage Encryption requirements.
e.   Network Protection: Servicer shall use Industry Standard measures,
including encryption, for preventing interception of or access to Cellco
Confidential Information transiting networks. Transit over the public internet
and other externally accessible networks requires Transport Encryption.
f.       Controlled Spaces: Cellco Confidential Information contained in paper
form or unencrypted electronic media must be stored in a controlled space (e.g.,
individual office with a door) with standard, after-business-hours locking; or
in

 
 
Cellco Private
Page | 1

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 

   
locked storage containers (e.g., locked drawer, cabinet).
g.   Prohibiting Unintended Viewing: Cellco Confidential Information must be
protected against casual, unintended viewing by unauthorized persons.
h.   Document Disposal: Sanitization of Servicer Devices containing Cellco
Confidential Information must meet these Requirements. All hardcopy documents
must be cross-cut shredded.
i.    Secure Physical Media Transport: When physically transporting digital
media containing Cellco Confidential Information, that information must be
protected using Storage Encryption. If approved by Cellco, transport using a
qualified courier, with tracking and in a physically secure container. Physical
transport of paper documents or other physical media containing Cellco
Confidential Information must be protected against casual observation of the
information and sent using reliable means which includes tracking.
j.    Datacenter/Server/Cloud Facilities: If Cellco Confidential Information is
stored in or processed in server or datacenter facilities, those facilities must
meet the facility standards set out in these Requirements for the particular
class of Information. Cellco Confidential Information must not be (i) processed
on a Public Cloud or the Public Cloud portion of a Hybrid Cloud solution (see
definition of "Cloud Environments" below), nor (ii) stored on a Public Cloud or
the Public Cloud portion of a Hybrid Cloud solution unless there is Transport
Encryption for communications with and among Cloud Environment elements, and
Sensitive Personal Information has Storage Encryption when stored.
k.   Cloud Environments: For all Cloud Environments, Servicer shall validate
compliance, at least once annually, with either (i) the latest version of the
Cloud Security Alliance Cloud Controls Matrix (CCM) at
https://cloudsecurityalliance.org, or (ii) a Cellco-approved equivalent set of
security, privacy, and business continuity controls, which will meet Cellco's
external and internal compliance requirements for protecting Cellco Confidential
Information or Cellco Highly Confidential Information.
 
 4.  Cellco Highly Confidential Information Control Requirements
 
In addition to all of the Basic Data Protection requirements above for Cellco
Confidential Information, Cellco Highly Confidential Information must be further
protected using the following controls:
 
a.   Encrypted Storage: All Cellco Highly Confidential Information must be
stored only using Storage Encryption.
b.   Key Management. Servicer shall document, implement, and maintain
enterprise-class Industry Standard encryption key and seed management procedures
to ensure the integrity, security, and retrieval of any applicable Cellco
encryption keys or Cellco encrypted data. These procedures should include
generating, distributing, storing, changing, recovering, archiving, and
destroying encryption keys and the implementation of periodic key rotation,
revocation (at least annually or in the event of compromise), and dual knowledge
(such that one person does not have the full key for any data encrypted at
rest).
c.   Verified Least Privilege: In addition to initial and periodic
determinations of least privileged access undertaken for Cellco Confidential
Information, with respect to Cellco Highly Confidential Information, Servicer
shall verify continued entitlement to access consistent with PLP at least
annually (and at least every ninety (90) days for elevated privilege or
administrator accounts for applications/systems/databases subject to Sarbanes
Oxley 404
 

 
 
Cellco Private
Page | 2

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 
 

   
requirements or Payment Card Industry (PCI) requirements or equivalent non-USA
international requirements), using processes that provide independent assurance.
d.   Logging and Log Review: In addition to the logging and monitoring described
elsewhere in these Requirements, Servicer must implement logging systems and log
reviews reasonably sufficient to detect Loss or Misuse of Cellco Highly
Confidential Information. At a minimum, this includes:
i.        logging and log reviews of operations that export or copy Cellco
Highly Confidential Information
ii.       developing a baseline of expected export/copy activity and
iii.      logging to detect activity exceeding baseline thresholds.
e.   Display Controls: To prevent disclosure of Cellco Highly Confidential
Information when unnecessary to perform a required business function and when
required by law, Servicer shall mask or truncate data in display.
f.    System Segmentation. Except as otherwise approved by Cellco, systems or
devices storing, processing or transmitting Cellco Highly Confidential
Information must be logically isolated from systems that handle other companies'
information. For example, Servicer must use separate database server instances
for the processing of Cellco Highly Confidential Information or must use
separate virtual operating system images than those used or accessed by other
companies serviced by the Servicer.
 
 5.  Security Logging and Monitoring
 
Servicer must utilize logging and monitoring controls for all Servicer Systems:
 
a.   Servicer must maintain electronic logs of all access to Cellco Highly
Confidential Information, depicting the details of the access, as well as
general logs related to systems housing Cellco Confidential Information and user
access to systems. The approach to creating, maintaining and analyzing these
electronic logs should be materially similar to NIST SP 800-92.
b.   At a minimum logs shall capture sufficient information to identify specific
personnel accessing data, time stamps, and specific data accessed for all access
to Cellco Highly Confidential Information.
c.   Logs shall be regularly (with the period commensurate with risk) reviewed
by Servicer, either manually or using log parsing tools.
d.   Servicer Systems must generate event logs for the following events at a
minimum:
i.            User systems access events (logons, logoffs, authentication
failures),
ii.            Additions, Deletions and Changes in user accounts and
permissions,
iii.            Mass data modification, movement, deletion, and
iv.            Events related to system and log integrity, including malware
detection
e.   Logs must be retained for a minimum of six (6) months.
f.    Logs must be protected from unauthorized access, modification and
accidental or deliberate destruction.
g.   Log reviews must be undertaken by a designated trained individual or group
of individuals, manually or through the use of tools, in order to detect
unauthorized activity.

 
 
Cellco Private
Page | 3

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 
 

 6.   Access Control  
Servicer must utilize logical access controls for all access to Cellco
Confidential Information, as follows:
 
a.   Use of PLP, such that Servicer enables access to only such information as
are necessary to perform a legitimate business function for the role assigned to
an authorized user. Servicer must also employ a secure and reliable method of
enforcing authorization controls to limit access consistent with PLP. Compliance
with PLP also requires a process which will promptly terminate access by an
employee or contractor who no longer requires access to perform under the
Transfer and Servicing Agreement (e.g., a terminated or reassigned
employee/contractor).
b.   A process of controlling User Ds and other identifiers to ensure they are
unique among users and are not shared.
c.   Servicer Staff or Cellco SPI must not be used as an authentication or
authorization mechanism.
d.   Industry Standard password selection and aging procedures to limit
opportunities for compromise of password security must be utilized. Such
password procedures must substantially align with NIST SP 800-63:
e.   Administrative or elevated privileged access to servers must be encrypted
in accordance with Transport Encryption.
f.   Shared or elevated privileged account activity must be monitored, including
recordation of failed access attempts and changes to user rights.
g.   Shared or elevated privileged accounts shall not be used unless the usage
can be reliably tracked back to an individual Servicer Staff person.
h.   When any user's access privileges are removed or disabled, all related
privileges must be purged from the application to avoid inheritance of
privileges.
i.    When an error occurs during logon, it must not allow circumvention or
breaking out of login process and access must be denied.
 
 7.  Security Incident Management and Response
 
a.   Servicer must have a plan for security incident management and response in
the event of an actual or suspected (i) Security Compromise with respect to
Cellco Confidential Information, (ii) Loss or Misuse of Cellco
Confidential/Highly Confidential Information, or (iii) malware posing a
significant threat to Cellco Confidential Information (collectively "Security
Incident").
b.   Servicer's Security Incident management and response plan must have
documented formal procedures that comply with Industry Standards and applicable
laws addressing investigation and response to Security Incidents, including
without limitation, government mandated notifications in the event of privacy
breaches.
c.   Servicer must provide notification via electronic mail to
security.issues@verizon.com of a Security Incident described in a(i) and (ii) as
soon as practicable after, but no later than twenty-four (24) hours, following
awareness of the Security Incident. Servicer shall provide notification to the
above address of a Security Incident meeting the criteria of a(iii) within three
(3) days after discovery of same, and continue to cooperate with Cellco and
provide regular updates thereafter.
d.   In addition, after a Security Incident Servicer shall (i) use best efforts
to re-secure its systems immediately, and (ii) cooperate with Cellco in the
investigation and remediation of any such occurrence. At Cellco's discretion,
such remediation may include, but is not limited to, (a) the provision and
distribution of notice letters by Cellco or Servicer (if, by Servicer, subject
to Cellco's approval) concerning such
 

 
 
Cellco Private
Page | 4

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 
 

   
      occurrence to any person affected or potentially affected thereby and
domestic and international, is necessary, authorities (collectively,
"Notifications"); and (b) with respect to any Security Incident that poses a
risk of identity theft, including without limitation a Security Incident
involving a social security number, driver's license or similar personal
identification number, the provision of daily credit monitoring, access to
credit reports and identity theft insurance for a period of two (2) years
(collectively, "Credit Monitoring") to any person affected or potentially
affected as a result of a Security Breach.
e.   Servicer agrees that it shall assume or reimburse Cellco for all reasonable
and documented remediation costs, including, but not limited to, any
governmental fees or fines, costs for Notifications, costs for Credit
Monitoring, and customer reimbursements incurred by Cellco or any of its
affiliates in connection with a Security Incident.
 
 8.  Communications Management
 
Servicer must ensure that the following communications management controls are
applied for communications pertaining to Cellco Confidential Information:
 
a.   Servicer must implement Industry Standard security requirements for
Electronic Data Interchange (EDI) connections, when Servicer interacts with
Cellco (or others on Cellco's behalf) using EDI. Any other electronic data
interchange must also comply with applicable Industry Standards and be approved
by Cellco.
b.   Servicer must use Industry Standard methods to prevent interception of, or
improper access to (i) voice, email, voicemail and data communications,
including collaboration and conferencing sessions, pertaining to Cellco
Confidential Information, and (ii) Cellco operations or communications with
Cellco.
c.   Servicer must take appropriate measures to prevent the use of external
personal email accounts, personal websites and social media in handling Cellco
Confidential Information and that electronic mail is not utilized as archival
storage for Cellco Confidential Information.
d.   Servicer must ensure retention and restoral of electronic mail when
directed by Cellco in connection with actual or anticipated legal proceedings.
e.   Servicer must ensure general purpose fax communications are secured through
appropriate administrative procedures.
 
 9.  Privacy  
Servicer must adhere to and abide by the following privacy related requirements:
 
a.   SPI must be treated consistent with these Requirements and applicable law.
b.   SPI data must never be posted, displayed or made available on an unsecured
public website.
c.      If SPI data is among the data types relevant to a service for which
Cellco approval is sought or where notification to Cellco is required under the
Transfer and Servicing Agreement or these Requirements, the fact that SPI is
involved in the request or notification must be prominently noted in the request
or notification, together with identification of the specific SPI.
d.   Servicer must undertake required action to verify that SPI of Cellco or its
customer is used only for permitted business purposes and shall provide a
written notice by an authorized Servicer employee confirming the foregoing.
e.   Servicer must support removal of SPI from any Servicer Systems,
datacenters, facilities when no longer needed.
f.        Where advised by Cellco or where Servicer is otherwise made aware that
SPI is contained in a particular dataset, Servicer must continue to track that
SPI throughout Servicer's processes and operations.
 

 
 
Cellco Private
Page | 5

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 
 
 10.    Proof of Compliance; Audit Assistance
 
a.   Servicer must develop and retain documentation demonstrating compliance
with these Requirements and upon request from Cellco, Servicer must produce
that documentation for Cellco review.
b.   Servicer shall reasonably cooperate with Cellco's efforts to verify
Servicer's compliance with these Requirements, which efforts may include
periodic audits of Servicer's operations by Cellco or a third party at Cellco
request and on reasonable notice. Servicer will address in a timely manner,
security issues that are uncovered in such assessments.
 
 

Cellco shall have the right to amend these Requirements on thirty (30) days'
prior notice to Servicer. If Servicer is unable or unwilling to comply with the
revised Requirements, Servicer must notify Cellco at the notice address provided
by Cellco for such purpose.
 
General Definitions
 

     
1.   Cellco Confidential Information
 
means non-public information received from Cellco in connection with the
Transfer and Servicing Agreement.
 
2.   Cellco Highly Confidential Information
 
means Cellco Confidential Information that also fits the following criteria:
 
•     Information related to personally identifiable information of Cellco
customers, as defined in NIST SP 800-122,
•     Financial/bank information of Cellco customers, and
•     any other SPI not specifically described above.
 
3.  Cloud Environment
 
means a set of systems and processes acting together to provide services in a
manner that is disassociated with the underlying specific hardware or software
used for such purpose, and includes Hybrid Clouds, Private Clouds, Public Clouds
and Community Clouds, as defined by NIST Special Publication 800-145.
 
4.  days
 
means calendar days unless otherwise specified.
 
5.  Industry Standard
 
means any of the following:
 
(1)  actually used or adopted by a substantial number of companies comparable in
size, stature, function to Cellco;
(2)  prescribed for use by an applicable nationally recognized standards body;
or
(3)  assessed by a significant number of recognized experts in the field as
acceptable and reasonable, except where a recent disclosure/public finding
uncovers a significant flaw/vulnerability in such standard.
 
6.  Loss
 
means the loss of control over Cellco Confidential Information, such that one or
more actors may further disclose or Misuse.
 
7.  Misuse
 
means the inappropriate or wrongful exercise of a right or privilege, such as a
right or privilege to access information, the wrongful disclosure of that
information or the malicious or otherwise improper execution of a function or
operation.
 
8.  Secure
 
means a process that destroys media on which information is located and thereby
 
     

 
 
Cellco Private
Page | 6

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 
 

      Desctruction  
makes recovery of such information impossible, consistent with Guidelines for
Media Sanitization, National Institute of Standards and Technology, NIST Special
Publication 800-88 (NIST 800-88). Incineration, shredding and pulverizing are
all permissible physical destruction methods in accordance with minimum
standards specified in NIST 800-88. Media that have been subject to such
destruction are "Destroyed" and have achieved "Sanitization" under these
Requirements.
 
 9.  Sensitive Personal Information (SPI)
 
means the following subset of Cellco Highly Confidential Information, where
identifiable to an individual:
 
 
   
•                Social Security number (SSN), as well as the last four (4)
digits of SSN,
•                Driver's license number or other federal or state government
issued identification number, including state issued ID, work visa, passport,
and military ID numbers,
•                Health or medical information,
•                Credit Card / Debit Card Information, bank or other financial
account information, such as account numbers and ACH information,
•                Access codes, pins, passwords, challenge responses,
•                Mother's maiden name, and date of birth.
 
 10. Requirements  
means the requirements set out in this document.
 
 11. Storage Encryption  
means data encryption using a non-proprietary Industry Standard algorithm
approved by Cellco. This includes:
 
   
File/Data TypeCipher
Encryption Algorithm
Strength
   
Flat (ASCII) files
Symmetric Block
Symmetric Block
Triple DES
AES
168 bits
256 bits
   
Database Tables
Symmetric Block
Symmetric Block
Triple DES
AES
168 bits
256 bits
   
Backup/Tape1
Symmetric Block
Symmetric Block
Triple DES
AES
168 bits
256 bits
   
Other2
Symmetric Block
Symmetric Block
Triple DES
AES
168 bits
256 bits
 12.  Sanitization  
means a process that removes information from media or that renders such
information irretrievable, such that data recovery is not possible, and means to
a level no less effective than as specified in NIST 800-88.
 
 13.  Secure Transportation  
means transport utilizing a licensed, bonded, secure carrier that implements and
adheres to an Industry Standard "chain of custody program", for tracking the
movement and disposition of storage media or other equipment from receipt to
final disposition, including tracking ownership of the media, the serial number
of the media,
 

 
___________________________
1Full tape encryption not required if all Confidential Information is already
encrypted and if the process to move to backup preserves prior encryption
2Any other stored file/data type not specifically mentioned herein
 
 
 
 
 
Cellco Private
Page | 7

--------------------------------------------------------------------------------


[logo.jpg]
Successor Servicer Information Security Requirements
 

   
verification at collection/pick-up location (owner/end user), driver name, date
and time stamp, and receipt at Servicer's location (date and time stamp).
 
14.  Security Compromise  
means the acquisition or use of data, or execution of operations or function,
without authorization and through an actual or suspected contravention of
security measures.
 
15.  Servicer Devices  
means devices (computing, storage, telecommunications or networking equipment)
provided by Servicer that process, store, or transmit Cellco Confidential
Information or are used to perform services under the Transfer and Servicing
Agreement.
 
16.  Service Systems  
means any Servicer or third party systems or applications, alone or used with
Servicer Devices, that process, store, or transmit Cellco Confidential
Information or to perform services under the Transfer and Servicing Agreement.
 
17.  Servicer Staff  
means employees, contract employees, and temporary staff of Servicer and any
authorized subcontractors with access to Cellco Confidential Information or
performing under the Transfer and Servicing Agreement.
 
18.  Transport Encryption  
means transport encryption that meets current Cellco-approved requirements,
presently no less secure than encryption utilizing the then current IETF
(www.ietf.org) ratified version of Transport Layer Security (TLS) protected by a
minimum of 128 bit encryption with a 1024 bit keys using Cellco approved digital
certificates.
                             

 
 
 
Cellco Private
Page | 8

 


 

--------------------------------------------------------------------------------

Schedule B
 
Notice Addresses
 

1.
If to Cellco, in its individual capacity or as Servicer, Marketing Agent,
Custodian or Administrator:

 
Cellco Partnership
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com



2.
If to the Depositor:

 
Verizon ABS LLC
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Chief Financial Officer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com
 
With a copy to:
 
Cellco Partnership
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com
 

3.
If to the Issuer:

 
c/o the Owner Trustee at the Corporate Trust Office of the Owner Trustee
 
With copies to:
 
Cellco Partnership
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com
 
SB-1

--------------------------------------------------------------------------------



 

4.
If to the Parent Support Provider:

 
Verizon Communications Inc.
1095 Avenue of the Americas
New York, New York 10036
Attn: Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com



5.
If to the Owner Trustee, at the Corporate Trust Office of the Owner Trustee

 

6.
If to the Indenture Trustee, at the Corporate Trust Office of the Indenture
Trustee

 

7.
If to Fitch:

 
Fitch Ratings, Inc.
33 Whitehall Street
New York, New York 10004
Attention:  Asset Backed Surveillance
Telephone:  (212) 908-0500
Fax:  (212) 514-9897
 

8.
If to S&P:

 
S&P Global Ratings
55 Water Street
New York, New York 10041
Attention:  Asset Backed Surveillance Department
Telephone:  (212) 438-1000
Fax:  (212) 438-2649



9.
If to Moody’s:

 
Moody’s Investors Service, Inc.
ABS Monitoring Department
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Email: abssurveillance@moodys.com


10.          If to the Cap Counterparty:


Bank of America Merrill Lynch
1133 Avenue of the Americas
42nd Floor, NY1-533-42-01
New York, NY 10036-6710
Attention: Agreements & Documentation
 
 
SB-2

--------------------------------------------------------------------------------

 
Facsimile No.: (212) 548-8622


With a copy to: dg.dg_gmg_cid_fax_notices@bofasecurities.com


11.          If to the Asset Representations Reviewer:


Pentalpha Surveillance LLC
375 N French Rd Suite 100
Amherst NY 14228
Attention: VZOT 2018-A Transaction Manager
Telephone:  (716) 418-1634
Fax:  (716) 204-5902
Email: notices@pentalphasurveillance.com (with VZOT 2018-A in the subject line)




SB-3

--------------------------------------------------------------------------------

Appendix A
 
Usage and Definitions
 
Verizon Owner Trust 2018-A
 
Usage


The following usage rules apply to this Appendix, any document that incorporates
this Appendix and any document delivered under any such document:


(a)          The term “document” includes any document, agreement, instrument,
certificate, notice, report, statement or other writing, whether in electronic
or physical form.


(b)          Accounting terms not defined or not completely defined in this
Appendix will have the meanings given to them under generally accepted
accounting principles, international financial reporting standards or other
applicable accounting principles in effect in the United States on the date of
the document that incorporates this Appendix.


(c)          References to “Article,” “Section,” “Exhibit,” “Schedule,”
“Appendix” or another subdivision of or to an attachment are, unless otherwise
stated, to an article, section, exhibit, schedule, appendix or subdivision of or
an attachment to the document in which the reference appears.


(d)          Any document defined or referred to in this Appendix or in any
document that incorporates this Appendix means the document as amended,
modified, supplemented, restated or replaced, including by waiver or consent,
and includes all attachments to and instruments incorporated in the document.


(e)          Any statute defined or referred to in this Appendix or in any
document that incorporates this Appendix means the statute as amended, modified,
supplemented, restated or replaced, including by succession of comparable
successor statute, and includes any rules and regulations under the statute and
any judicial and administrative interpretations of the statute.


(f)          References to “law” or “applicable law” in this Appendix or in any
document that incorporates this Appendix include all rules and regulations
enacted under such law.


(g)          The calculation of any amount as of a Cutoff Date or any other day,
unless otherwise stated, will be determined after the end of that calendar day
after the application or processing of any funds, payments and other
transactions on that day.


(h)          References to deposits, transfers and payments of any funds refer
to deposits, transfers or payments of such funds in immediately available funds.


(i)          The terms defined in this Appendix apply to the singular and plural
forms of those terms.


A-1

--------------------------------------------------------------------------------



 
(j)          The term “including” means “including without limitation.”


(k)          References to a Person are also to its permitted successors and
assigns, whether in its individual or representative capacity.


(l)          In the computation of periods of time from one date to or through a
later date, the word “from” means “from and including,” the word “to” means “to
but excluding,” and the word “through” means “to and including.”


(m)          Except where “not less than zero” or similar language is indicated,
amounts determined by reference to a mathematical formula may be positive or
negative.


(n)          References to a month, quarter or year are, unless otherwise
stated, to a calendar month, calendar quarter or calendar year.


(o)          No Person will be deemed to have “knowledge” of a particular event
or occurrence for purposes of any document that incorporates this Appendix,
unless either (i) a Responsible Person of the Person has actual knowledge of the
event or occurrence or (ii) the Person has received notice of the event or
occurrence according to any Transaction Document.


Definitions


“60-Day Delinquent Receivable” means, for any date of determination, a
Receivable for which there are unpaid charges remaining on the account 60 days
after the bill’s date due; provided that a Written-Off Receivable is not
considered a 60-Day Delinquent Receivable.


“AAA” means the American Arbitration Association.


“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, among the Issuer, as grantor, the Indenture Trustee, as secured
party, and U.S. Bank National Association, in its capacity as both a “securities
intermediary” as defined in Section 8-102 of the UCC and a “bank” as defined in
Section 9-102 of the UCC, as amended, restated, supplemented or modified from
time to time.


“Accrued Note Interest” means, for a Class and a Payment Date, the sum of the
Note Monthly Interest and the Note Interest Shortfall.


“Acquired Receivable” means, for a Collection Period, a Receivable (a) acquired
by the Servicer under Section 3.3 of the Transfer and Servicing Agreement, (b)
acquired by the Marketing Agent under Section 4.3(i) of the Transfer and
Servicing Agreement, (c) reacquired by an Originator under Section 3.4 of the
Originator Receivables Transfer Agreement, or (d) acquired by the Servicer under
Section 3.4 of the Master Trust Receivables Transfer Agreement and for which, in
each case, the acquisition or reacquisition is effective during the Collection
Period and the Acquisition Amount is included in Available Funds for the related
Payment Date.


A-2

--------------------------------------------------------------------------------



 
“Acquisition Account” means the subaccount of the Collection Account established
under Section 4.1(a) of the Transfer and Servicing Agreement.


“Acquisition Amount” means, for an Acquired Receivable for which the Acquisition
Amount is to be included in Available Funds for a Payment Date, the excess of
(i) the present value of the Principal Balance of the Receivable as of the last
day of the Collection Period immediately preceding the related Collection Period
(calculated using the Discount Rate on the basis of a 360-day year of twelve
30-day months and assuming each amount is received at the end of the Collection
Period in which the amount is scheduled to be received) over (ii) all cash
collections and any other cash proceeds received by the Issuer on the related
Receivable from (but excluding) the last day of the Collection Period
immediately preceding the related Collection Period to the day on which such
Receivable becomes an Acquired Receivable.


“Acquisition Date” means each date during the Revolving Period on which the
Issuer acquires Additional Receivables under Section 2.1(b) of the Transfer and
Servicing Agreement and the Depositor acquires Additional Receivables under
Section 2.1(b) of the Originator Receivables Transfer Agreement or Section
2.1(a) of the Master Trust Receivables Transfer Agreement; provided that there
shall be no more than five (5) Acquisition Dates in any calendar month.


“Acquisition Date Supplement” means, for any Collection Period that includes an
Acquisition Date, the supplement (which may be incorporated into the Monthly
Investor Report) delivered by the Servicer setting forth (a) the aggregate
Principal Balance as of the Cutoff Date for the Additional Receivables
transferred by the Issuer, (b) the Additional Receivables Transfer Amount for
such Acquisition Date, (c) the amount in the Acquisition Account on such
Acquisition Date, (d) the Yield Supplement Overcollateralization Amount for such
Acquisition Date and (e) the results of the Credit Enhancement Test, the Pool
Composition Tests and the Floor Credit Enhancement Composition Tests as of such
Acquisition Date.


“Acquisition Deposit Amount” means, for any Payment Date during the Revolving
Period, an amount equal to (x) the Required Acquisition Deposit Amount minus (b)
the amount on deposit in the Acquisition Account on such Payment Date (before
payments under Section 8.2(c) of the Indenture on that Payment Date).


“Additional Originator” has the meaning stated in Section 6.11 of the Originator
Receivables Transfer Agreement.


“Additional Receivable” means any device payment plan agreement acquired by the
Issuer on an Acquisition Date and listed on the Schedule of Receivables attached
to a Transfer Notice delivered to the Issuer and the Indenture Trustee in
connection with such Acquisition Date.


“Additional Receivables Cash Transfer Amount” means, for an Acquisition Date,
the lesser of (x) the Additional Receivables Transfer Amount and (y) the amount
on deposit in the Acquisition Account on such Acquisition Date.


A-3

--------------------------------------------------------------------------------



 
“Additional Receivables Transfer Amount” means, for an Acquisition Date, an
amount equal to the discounted present value of the remaining payments (after
the end of the calendar day on the related Cutoff Date) for the remaining term
of such Additional Receivable discounted using the Discount Rate.


“Additional Successor Servicer Fee” means, for any Payment Date, the excess, if
any, of (x) $425,000 over (y) the Servicing Fee.


“Additional Trust Property” means, for any Acquisition Date, (a) the Depositor
Transferred Property for that Acquisition Date, (b) all present and future
claims, demands, causes of action and choses in action for any of the foregoing,
and (c) all payments on or under and all proceeds for any of the foregoing.


“Adjusted Pool Balance” means, on the Closing Date, an amount equal to:



(a)
the Initial Pool Balance; minus

(b)
the Yield Supplement Overcollateralization Amount for the Closing Date;



and means, on a Payment Date or Acquisition Date, an amount (not less than zero)
equal to:


(a) the Pool Balance as of the last day of the Collection Period immediately
preceding such Payment Date or Acquisition Date; minus
(b) the Yield Supplement Overcollateralization Amount for such Payment Date or
Acquisition Date.


“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator and the Issuer, as amended, restated,
supplemented or modified from time to time.


“Administrator” means Cellco, in its capacity as administrator under the
Administration Agreement.


“Adverse Claim” means any Lien other than a Permitted Lien.


“Affiliate” means, for a specified Person (other than a natural Person), (a)
another Person controlling, controlled by or under common control with the
specified Person, (b) any other Person beneficially owning or controlling more
than fifty percent (50%) of the outstanding voting securities or rights of or
interest in the capital, distributions or profits of the specified Person or (c)
any controlling shareholder of, or partner in, the specified Person. For the
purposes of this definition, “control” when used with respect to any Person
means the direct or indirect possession of the power to direct or cause the
direction of the management or policies of the Person, whether through
ownership, by contract, arrangement or understanding, or otherwise.


“Amortization Event” means the occurrence of any of the following:


A-4

--------------------------------------------------------------------------------



 
 (a)          the Issuer fails on a Payment Date during the Revolving Period to
(i) pay the Accrued Note Interest on the Notes, (ii) have the Required Reserve
Amount on deposit in the Reserve Account or (iii) have the Required Negative
Carry Amount on deposit in the Negative Carry Account;


(b)          for any Payment Date, the sum of the fractions, expressed as
percentages for each of the three Collection Periods immediately preceding such
Payment Date, calculated by dividing the aggregate Principal Balance of
Written-Off Receivables during each of those Collection Periods by the Pool
Balance as of the first day of each of those Collection Periods, multiplied by
four, exceeds 10.00%, as determined by the Servicer at least two Business Days
before each Payment Date;


(c)          for any Payment Date, the sum of the fractions, expressed as
percentages for each of the three Collection Periods immediately preceding such
Payment Date, calculated by dividing the aggregate Principal Balance of all
Receivables that are 91 days or more Delinquent at the end of each of those
Collection Periods by the Pool Balance as of the last day of each of those
Collection Periods, divided by three, exceeds 2.00%, as determined by the
Servicer at least two Business Days before each Payment Date;


(d)          the Adjusted Pool Balance is less than 50.00% of the aggregate Note
Balance of the Notes;


(e)          on any Payment Date, after giving effect to all payments to be made
on such Payment Date pursuant to Section 8.2 of the Indenture and the
acquisition of Additional Receivables on that date, the amount of
Overcollateralization for the Notes is not at least equal to the
Overcollateralization Target Amount; provided, that if the Overcollateralization
Target Amount is not reached on any Payment Date solely due to a change in the
percentage used to calculate such Overcollateralization Target Amount, such an
event will not constitute an “Amortization Event” unless the
Overcollateralization Target Amount is not reached by the end of the third month
after the related Payment Date;


(f)          a Servicer Termination Event has occurred and is continuing; or


(g)          an Event of Default has occurred and is continuing.


“Amortization Period” means the Payment Date beginning on the earlier of (i) the
Payment Date in November 2020 or (ii) the Payment Date on or immediately
following the date on which an Amortization Event occurs and ending on the
earlier of (a) the Payment Date on which each Class of Notes have been paid in
full and (b) the Final Maturity Date.


“Amount Financed” means, for a Receivable, the amount of credit provided to the
Obligor for the purchase of the related Device.


A-5

--------------------------------------------------------------------------------



 
“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the Receivable or in any federal Truth-in-Lending Act
correction notice related to the Receivable.


 “Annual Upgrade Offer” means the annual upgrade offer extended by Verizon
Wireless as of the date hereof to an existing Obligor under which such Obligor
can upgrade certain specified Devices that are the subject of a device payment
plan agreement if the following terms and conditions specified in such offer are
satisfied:



·
The customer may be able to upgrade his or her eligible device for a new
qualifying device after 30 days provided that such customer has paid at least
50% of the retail price of the eligible device under the related device payment
plan agreement and returns such eligible device to Verizon Wireless in good
working condition with no significant damage as determined by Verizon Wireless;

 

·
The customer is required to purchase a new qualifying device under a new device
payment plan agreement.  New device purchases are subject to then-available
offers and any associated wireless service requirements;

 

·
A customer’s account must be in good standing and such customer must satisfy
Verizon Wireless’ eligibility requirements for a new device payment plan
agreement;

 

·
Upon entering into a device payment plan agreement for a new qualifying device,
and after returning the eligible device to Verizon Wireless within 14 days,
Verizon Wireless will agree, for the benefit of such customer and for the
express benefit of any assignee of such customer’s original device payment plan
agreement, to acquire such customer’s eligible device for the remaining balance
of the related customer’s original device payment plan agreement and pay off and
settle that remaining balance.  After Verizon Wireless does that, such
customer’s only remaining obligations will be under the new device payment plan
agreement and for associated wireless service;

 

·
If a customer does not return his or her eligible device when upgrading, or if
it is not returned to Verizon Wireless in good working condition, in each case
the remaining balance under such customer’s original device payment plan
agreement will be due on such customer’s next bill.  Good working condition
requires, among other things, that the customer’s returned device powers on and
off, does not have a cracked screen, has no significant damage as determined by
Verizon Wireless, and has all password-protected security features (e.g., Find
My iPhone) turned off;

 

·
The Annual Upgrade Offer and the related terms and conditions may be modified or
terminated by Verizon Wireless at any time.  A customer’s upgrade eligibility
will be determined in the sole discretion of Verizon Wireless.  If the Annual
Upgrade Offer is terminated or the related terms and conditions are not
satisfied, a customer will remain responsible for the remaining balance due
under his or her original device payment plan agreement.

 


 
A-6

--------------------------------------------------------------------------------



 
“Applicable Anti-Money Laundering Law” has the meaning stated in Section 6.8 of
the Trust Agreement.
 
“Arbitration Rules” means the AAA’s Commercial Arbitration Rules and Mediation
Procedures.
 
“Asset Representations Review” means, following the occurrence of a Delinquency
Trigger, the review of 60-Day Delinquent Receivables to be undertaken by the
Asset Representations Reviewer pursuant to the terms of the Asset
Representations Review Agreement.
 
“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the Closing Date, among the Asset Representations
Reviewer, the Issuer, the Servicer and the Administrator.
 
“Asset Representations Reviewer” means Pentalpha Surveillance LLC, or any
successor Asset Representations Reviewer under the Asset Representations Review
Agreement.
 
“Asset Representations Reviewer Fee” means (i) an annual fee equal to $5,000 per
annum, payable on the Payment Date occurring in December of each year,
commencing in 2019, and (ii) the amount of any fee payable to the Asset
Representations Reviewer in connection with its review of 60-Day Delinquent
Receivables in accordance with the terms of the Asset Representations Review
Agreement.
 
“Assumed Amortization Schedule” means, for each class of Notes, an amortization
that results in the Note Balance for such class on any future Payment Date being
equal to the percentage of the initial Note Balance of such class shown in the
decrement table for such class set forth under “Maturity and Prepayment
Considerations—Weighted Average Life” in the Prospectus, using a prepayment
assumption percentage of 100% and assuming exercise of the Optional Acquisition
on the earliest applicable Payment Date.
 
“Authenticating Agent” has the meaning stated in Section 2.14(a) of the
Indenture.


“Available Funds” means, for a Payment Date, the sum of the following amounts
for the
Payment Date (without duplication):


(a)          Collections on the Receivables (other than Temporarily Excluded
Receivables) for the related Collection Period in the Collection Account; plus


(b)          Acquisition Amounts received on Receivables that became Acquired
Receivables during the related Collection Period and any amounts in respect of
Acquisition Amounts paid by the Parent Support Provider; plus


(c)          Credit Payments received on Receivables from the Marketing Agent or
the related Originators during the related Collection Period and any amounts in
respect of Credit Payments paid by the Parent Support Provider; plus


A-7

--------------------------------------------------------------------------------



 
(d)          Upgrade Payments received from the Marketing Agent or the related
Originators on Receivables subject to an Upgrade Offer during the related
Collection Period and any amounts in respect of Upgrade Payments paid by the
Parent Support Provider; plus


(e)          any amounts deposited by the Class A Certificateholder to acquire
the Receivables on the Payment Date under Section 8.1 of the Transfer and
Servicing Agreement or any amounts received by the Trust from a transferee of
the Receivables under Section 8.2 of the Transfer and Servicing Agreement; plus


(f)          the Negative Carry Account Draw Amount, if any; plus


(g)          the Reserve Account Draw Amount, if any, and, after withdrawing the
Reserve Account Draw Amount from the Reserve Account, any amount in excess of
the Required Reserve Amount remaining on deposit in the Reserve Account; plus


(h)          the amount, if any, deposited into the Collection Account from the
Negative Carry Account and, on the first Payment Date during the Amortization
Period, the entire amount on deposit in the Negative Carry Account and the
Acquisition Account; plus


(i)          any Cap Payment paid by the Cap Counterparty to the Issuer under
the Cap Agreement and deposited into the Collection Account.


“Bank Accounts” means the Collection Account, the Reserve Account, the
Acquisition Account and the Negative Carry Account.


“Bankruptcy Action” has the meaning stated in Section 5.5 of the Trust
Agreement.


“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et seq.


“Beneficiary” has the meaning stated in the Parent Support Agreement.


“Benefit Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to the provisions of Title I of ERISA, a “plan”
described in and subject to Section 4975 of the Code, an entity whose underlying
assets include “plan assets” by reason of an employee benefit plan’s or plan’s
investment in the entity or any other employee benefit plan that is subject to
any Similar Law.


“Book-Entry Note” means any of the Notes issued in book-entry form under Section
2.12 of the Indenture.


“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in New York, New York or any jurisdiction in which the Corporate
Trust Office of the Indenture Trustee or the Owner Trustee is located are
authorized or required to close or (b) a holiday on the Federal Reserve
calendar.
 
“Cap Agreement” means the interest rate cap agreement relating to the Class A-1b
Notes consisting of the 2002 ISDA Master Agreement (Multicurrency Cross-Border),
schedule and
A-8

--------------------------------------------------------------------------------



 
credit support annex, each dated as of October 5, 2018, and the confirmation,
dated on or about October 5, 2018, in each case, between the Issuer and the Cap
Counterparty, as such agreement may be amended and supplemented from time to
time in accordance with its terms.


“Cap Collateral Account” means the account or accounts, if any, established
under Section 9.10 of the Transfer and Servicing Agreement as required by the
terms of the Cap Agreement.


“Cap Counterparty” means Bank of America, N.A., or any Eligible Replacement Cap
Counterparty, to the extent such Eligible Replacement Cap Counterparty replaces
the existing Cap Counterparty under the Cap Agreement or any replacement
interest rate cap agreement.


“Cap Custodian” has the meaning stated in Section 9.10 of the Transfer and
Servicing Agreement.


“Cap Payment” means, for any Interest Period in which One-Month LIBOR
(calculated in accordance with the Cap Agreement) exceeds 2.75%, an amount equal
to the product of (x) the excess, if any, of One-Month LIBOR (calculated in
accordance with the Cap Agreement) for the related Payment Date over 2.75%, (y)
the notional amount of the cap for such Payment Date, as set forth in the Cap
Agreement, and (z) a fraction, the numerator of which is the actual number of
days elapsed in such Interest Period and the denominator of which is 360, which
payment shall be deposited into the Collection Account by the Cap Counterparty
on or before the second Business Day preceding the related Payment Date.


“Cellco” means Cellco Partnership d/b/a Verizon Wireless, a Delaware general
partnership, doing business as Verizon Wireless.


“Certificate” means any of the Class A Certificate or the Class B Certificate,
as the context requires.
 
“Certificate Distribution Account” means the account established and maintained
as such pursuant to Section 4.1 of the Trust Agreement.


“Certificate of Trust” means the Certificate of Trust of Verizon Owner Trust
2018-A.


“Certificate Paying Agent” means initially the Owner Trustee and any other
Person appointed as Certificate Paying Agent under Section 3.11 of the Trust
Agreement.


“Certificateholder” means the registered holder of a Certificate.


“Class” means the Class A-1a Notes, the Class A-1b Notes, the Class B Notes and
the Class C Notes, as applicable.


“Class A Certificate” means the Class A Certificate executed by the Issuer and
authenticated by the Owner Trustee, evidencing a portion of the Equity Interest
in the Issuer, substantially in the form attached as Exhibit B-1 to the Trust
Agreement.
 
A-9

--------------------------------------------------------------------------------



 
“Class A Certificateholder” means collectively, the Originators or their
designee.
 
“Class A Notes” means, collectively, the Class A-1a Notes and the Class A-1b
Notes.


“Class A-1a Notes” means the $1,226,000,000 Class A-1a 3.23% Asset Backed Notes
issued by the Issuer, substantially in the form of Exhibit A to the Indenture.


“Class A-1b Notes” means the $200,000,000 Class A-1b One-Month LIBOR + 0.24%
Asset Backed Notes issued by the Issuer, substantially in the form of Exhibit A
to the Indenture.


“Class B Certificate” means the variable funding certificate executed by the
Issuer and authenticated by the Owner Trustee, substantially in the form
attached as Exhibit B-2 to the Trust Agreement.
 
“Class B Certificate Principal Balance” means (i) on the Closing Date, $0, (ii)
on any Acquisition Date, an amount equal to the excess, if any, of the
Additional Receivables Transfer Amount for the Additional Receivables to be
acquired by the Issuer on such Acquisition Date over the Additional Receivables
Cash Transfer Amount for such Additional Receivables, and (iii) during the
Amortization Period, $0; provided, that, with respect to clause (ii),
immediately following the acquisition by the Depositor of Additional Receivables
from the Originators on any Acquisition Date, and upon distribution by the
Depositor to the Originators of the amounts set forth in Section 2.2(b) of the
Originator Receivables Transfer Agreement, the Class B Certificate Principal
Balance will be decreased to zero for such date.


“Class B Certificateholder” means the Depositor or its designee.


“Class B Notes” means the $98,000,000 Class B 3.38% Asset Backed Notes issued by
the Issuer, substantially in the form of Exhibit A to the Indenture.


“Class C Notes” means the $76,000,000 Class C 3.55% Asset Backed Notes issued by
the Issuer, substantially in the form of Exhibit A to the Indenture.


“Clean-Up Redemption” has the meaning stated in Section 8.1(a) of the Transfer
and Servicing Agreement.


“Clearing Agency” means an organization registered as a “clearing agency” under
Section 17A of the Exchange Act.


“Closing Date” means October 10, 2018.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means (a) the Trust Property, (b) all present and future claims,
demands, causes of action and choses in action relating to the Trust Property
and (c) all payments on or under and all proceeds of the Trust Property.


A-10

--------------------------------------------------------------------------------



 
“Collection Account” means the account or accounts established under Section
4.1(a) of the Transfer and Servicing Agreement.


“Collection Period” means each calendar month. For a Payment Date, the related
Collection Period means (i) for any Payment Date other than the initial Payment
Date, the Collection Period immediately preceding the month in which the Payment
Date occurs, or (ii) for the initial Payment Date, the period from the end of
the calendar day on the Initial Cutoff Date and ending on and including the last
day of the month immediately preceding the initial Payment Date. For purposes of
determining the Principal Balance, Pool Balance or Note Pool Factor, the related
Collection Period is the month in which the Principal Balance, Pool Balance or
Note Pool Factor is determined.


“Collections” means, for a Collection Period, all cash collections received from
Obligors and any other cash proceeds (whether in the form of cash, wire transfer
or check) in respect of the Receivables received and applied by the Servicer to
the payment of the Receivables during that Collection Period, but excluding:



(i)
the Supplemental Servicing Fee;




(ii)
amounts on any Receivable for which the Acquisition Amount is included in the
Available Funds for the related Payment Date; and




(iii)
any Recoveries or cash collections received with respect to Written-Off
Receivables that were written-off before or during such Collection Period.



“Commission” means the U.S. Securities and Exchange Commission, and any
successor thereto.


“Comparable Treasury Issue” means the United States Treasury security selected
by the Independent Investment Banker as having a maturity comparable to the
remaining term, referred to as the Remaining Life, of the Notes to be redeemed
that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of comparable maturity to the remaining term of the Notes.


“Comparable Treasury Price” means (1) the average of three Reference Treasury
Dealer Quotations for that date of redemption, or (2) if the Independent
Investment Banker is unable to obtain three Reference Treasury Dealer
Quotations, the average of all quotations obtained.


“Control Agreement” has the meaning stated in Section 9.10 of the Transfer and
Servicing Agreement.


“Controlling Class” means (a) the Outstanding Class A Notes, voting together as
a single class, (b) if no Class A Notes are Outstanding, the Outstanding Class B
Notes and (c) if no Class B Notes are Outstanding, the Outstanding Class C
Notes.


“Corporate Trust Office” means,
A-11

--------------------------------------------------------------------------------



 


(a) for the Owner Trustee:


Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn: Corporate Trust Administration
Telephone: 302-636-6704
Fax: 302-636-4141


or at another address in the State of Delaware as the Owner Trustee may notify
the Indenture Trustee, the Administrator and the Depositor,


(b) for the Indenture Trustee, the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be administered which
office on the date of the execution of the Indenture is located at:


(i) solely for the purposes of transfer, surrender, exchange or presentation for
final payment:


EP-MN-WS2N
111 Fillmore Avenue East
St. Paul, MN 55107,
Attn: Bondholder Services/VZOT 2018-A


and (ii) for all other purposes:


MK-IL-SL7C
190 South LaSalle Street
Chicago, Illinois 60603
Attention: Global Structured Finance/VZOT 2018-A
Fax: (312) 332-7992


or at such other address as the Indenture Trustee may designate from time to
time by notice to the Noteholders, the Servicer, and the Owner Trustee, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Servicer and the Owner Trustee), and


(c) for the Master Trust Owner Trustee:


Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn: Corporate Trust Administration
Telephone: 302-636-6704
Fax: 302-636-4141


A-12

--------------------------------------------------------------------------------



 
or at another address in the State of Delaware as the Master Trust Owner Trustee
may notify the Indenture Trustee, the Administrator, the Owner Trustee and the
Depositor.


“Covered Entity” and “Covered Entities” have the meanings stated in Section 1(a)
of the Parent Support Agreement.


“Credit” means any payment credit (including one-time upfront credits and
contingent, recurring credits), including the application of a returned security
deposit, allocated to the account of an Obligor that is applied by the Servicer
against amounts due on the Obligor’s related invoice.


“Credit Enhancement Test” means the test that will be satisfied on the Closing
Date and on each Acquisition Date, after giving effect to all payments required
to be made under Section 8.2(c) of the Indenture and the acquisition of
Additional Receivables on the Acquisition Date, if (a) (i) the Adjusted Pool
Balance as of the end of the Collection Period immediately preceding the Closing
Date or such Acquisition Date, as applicable, plus (ii) any amounts on deposit
in the Acquisition Account minus (iii) the Overcollateralization Target Amount,
is equal to or greater than (b) the aggregate Note Balance on that date.


“Credit Payment” means, with respect to any Collection Period, an amount equal
to the reduction in the amount owed by an Obligor under a Receivable due to the
application of any Credits to such Obligor’s account that would have otherwise
constituted Collections during such Collection Period.


“Custodian” means Cellco, in its capacity as custodian of the Receivable Files.


“Customer Tenure” means the number of months an Obligor has had a Verizon
Wireless account based on the oldest active account establishment date for such
Obligor, inclusive of any periods of up to 50 days of disconnected service, up
to 90 days of suspended service or longer service suspensions in connection with
the Servicemembers Civil Relief Act, as amended.


“Cutoff Date” means (a) for the Initial Receivables, the Initial Cutoff Date and
(b) for any Additional Receivables, the end of the calendar day on the last day
of the month immediately preceding the month in which such Acquisition Date
occurs.


“Default” means any event that with notice or the passage of time or both would
become an Event of Default.


“Definitive Notes” has the meaning stated in Section 2.13 of the Indenture.


“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code.


“Delinquent” means an account on which an Obligor has unpaid charges remaining
on the related account on the day immediately following the related date due as
indicated on the Obligor’s bill.


A-13

--------------------------------------------------------------------------------



 
“Delinquency Trigger” means, with respect to a Collection Period, the aggregate
Principal Balance of 60-Day Delinquent Receivables as a percentage of the
aggregate Principal Balance of Receivables as of the end of such Collection
Period exceeds the Delinquency Trigger Percentage for such Collection Period.


“Delinquency Trigger Percentage” equals (i) during the Revolving Period, 5.0%
and (ii) during the Amortization Period,  5.5%.


“Depositor” means Verizon ABS LLC, a Delaware limited liability company.


“Depositor Transferred Property” means, for the Closing Date and any Acquisition
Date, (a) the Originator Transferred Property, (b) the Master Trust Transferred
Property, (c) the Depositor’s rights under the Receivables Transfer Agreements,
(d) all present and future claims, demands, causes of action and choses in
action relating to any of the property described above and (e) all payments on
or under and all proceeds of the property described above.


“Depository Agreement” means the letter of representations for the Notes, dated
October 10, 2018, by the Issuer in favor of The Depository Trust Company.


“Device” means the wireless device that is the subject of a device payment plan
agreement that is a Receivable.


“Discount Rate” means, with respect to a Receivable, the greater of (i) the APR
with respect to such Receivable, and (ii) 9.10%.


“Eligibility Representation” has the meaning stated in Section 3.3 of the
related Receivables Transfer Agreement.


“Eligible Receivable” means a Receivable that satisfies the characteristics set
forth in Section 3.3 of the related Receivables Transfer Agreement.


“Eligible Replacement Cap Counterparty” means a counterparty that meets the
eligibility requirements set forth in the Cap Agreement.


“Equity Interest” means a beneficial ownership interest in the Issuer, as
recorded on the Trust Register.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“EU Retained Interest” has the meaning stated in Section 4.6 of the Originator
Receivables Transfer Agreement.


“EU Retention Rules” has the meaning stated in the Prospectus.


“Event of Default” has the meaning stated in Section 5.1(a) of the Indenture.


A-14

--------------------------------------------------------------------------------



 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“FATCA Information” has the meaning stated in Section 3.3(e) of the Indenture.


“FATCA Withholding Tax” has the meaning stated in Section 3.3(e) of the
Indenture.


“FICO® Score 8” means the FICO® Score 8 calculated on or about the date on which
such Receivable was originated.


“Final Maturity Date” means, for (i) the Class A-1a Notes, the Payment Date in
April 2023, (ii) the Class A-1b Notes, the Payment Date in April 2023, (iii) the
Class B Notes, the Payment Date in April 2023, and (iv) the Class C Notes, the
Payment Date in April 2023.


“First Priority Principal Payment” means, for a Payment Date, the greater of:


(a)          an amount (not less than zero) equal to the aggregate Note Balance
of the Class A Notes as of the immediately preceding Payment Date (or, for the
initial Payment Date, as of the Closing Date) minus the Adjusted Pool Balance;
and


(b)          on and after the Final Maturity Date for the Class A Notes, the
aggregate Note Balance of the Class A Notes until paid in full.


“Fitch” means Fitch Ratings, Inc.


“Floor Credit Enhancement Composition Tests” means, for any Payment Date and the
pool of Receivables (excluding any Temporarily Excluded Receivables) held by the
Issuer as of such date, each of the following tests calculated as of the end of
the month preceding the month in which such date occurs:


(a)          the weighted average FICO® Score 8 of the Obligors with respect to
the Receivables is at least 700 (excluding Receivables with Obligors for whom
FICO® Score 8s are not available),


(b)          Receivables with Obligors for whom FICO® Score 8s are not available
represent no more than 4.50% of the Pool Balance,


(c)          Receivables with Obligors that have less than 12 months of Customer
Tenure with Verizon Wireless represent no more than 22.00% of the Pool Balance,


(d)          Receivables with Obligors that have 7 months or more, but less than
24 months of Customer Tenure with Verizon Wireless represent no more than 12.00%
of the Pool Balance,


(e)          Receivables with Obligors that have 60 months or more of Customer
Tenure with Verizon Wireless represent at least 55.00% of the Pool Balance,
A-15

--------------------------------------------------------------------------------



 
(f)          Receivables with Obligors that have less than 12 months of Customer
Tenure with Verizon Wireless and (i) for whom FICO® Score 8s are not available
or (ii) that have FICO® Score 8s below 650, represent no more than 10.00% of the
Pool Balance,


 (g)          Receivables with Obligors that have 12 months or more, but less
than 60 months of Customer Tenure with Verizon Wireless and (i) for whom FICO®
Score 8s are not available or (ii) that have FICO® Score 8s below 650, represent
no more than 50.00% of the aggregate Principal Balance of all Receivables with
Obligors that have 12 months or more, but less than 60 months of Customer Tenure
with Verizon Wireless, and


(h)          Receivables with Obligors that have 60 months or more of Customer
Tenure with Verizon Wireless and (i) for whom FICO® Score 8s are not available
or (ii) that have FICO® Score 8s below 650, represent no more than 27.50% of the
aggregate Principal Balance of all Receivables with Obligors that have 60 months
or more of Customer Tenure with Verizon Wireless.


“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, central bank, commission, department
or instrumentality of any such government or political subdivision, or any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any court, tribunal, grand jury or
arbitrator, or any accounting board or authority (whether or not part of a
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.


“Grant” means to mortgage, pledge, assign and to grant a lien on and a security
interest in the relevant property.


“Guaranteed Obligations” has the meaning stated in Section 1(a) of the Parent
Support Agreement.


“Hague Securities Convention” means The Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (Concluded 5
July 2006), which became effective in the United States of America on April 1,
2017.


“Indemnified Person” has the meaning stated in Section 6.7(b) of the Indenture,
Section 6.3(a) of the Transfer and Servicing Agreement and Section 7.2(a) of the
Trust Agreement, as applicable.


“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and the Indenture Trustee.


“Indenture Trustee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but solely as Indenture Trustee
under the Indenture.


“Indenture Trustee Fee” means a monthly fee equal to 1/12th of $12,000, payable
on each Payment Date.
A-16

--------------------------------------------------------------------------------



 


“Independent” means that the relevant Person (a) is independent of the Issuer,
the Depositor and their Affiliates, (b) does not have any direct financial
interest or any material indirect financial interest in the Issuer, the
Depositor or their Affiliates and (c) is not an officer, employee, underwriter,
trustee, partner, director or person performing similar functions of or for the
Issuer, the Depositor or their Affiliates.


“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in Section 11.3 of the
Indenture, made by an Independent appraiser, a firm of certified public
accountants of national reputation or other expert appointed by an Issuer Order
and approved by the Indenture Trustee in the exercise of reasonable care, and
such opinion or certificate shall state that the signer has read the definition
of “Independent” in this Indenture and that the signer is Independent within the
meaning thereof.


“Independent Investment Banker” means an independent investment banking or
commercial banking institution of national standing appointed by Verizon.


“Initial Cutoff Date” means the end of the calendar day on September 30, 2018.


“Initial Pool Balance” means $1,926,312,751.06, which is the aggregate Principal
Balance of the Initial Receivables as of the Initial Cutoff Date.


“Initial Receivable” means any device payment plan agreement acquired by the
Issuer on the Closing Date and listed on the Schedule of Receivables delivered
on the Closing Date.


“Initial Trust Property” means (a) the Depositor Transferred Property for the
Closing Date, (b) the Issuer’s rights under the Transfer and Servicing
Agreement, (c) the Issuer’s rights under the Cap Agreement, (d) all security
entitlements relating to the Bank Accounts and the property deposited in or
credited to any of the Bank Accounts, (e) all present and future claims,
demands, causes of action and choses in action for any of the foregoing and (f)
all payments on or under and all proceeds for any of the foregoing.


“Insolvency Event” means, for a Person, that (1) (a) such Person admits in
writing its inability to pay its debts generally as they become due, or makes a
general assignment for the benefit of creditors, or (b) any proceeding is
instituted by or against such Person seeking to adjudicate it bankrupt or
insolvent, or seeking the liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, or (c) such Person generally does not pay its debts as such debts
become due and, in the case of any proceeding instituted against such Person,
such proceeding remains unstayed for more than sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered or (2) such
person takes any corporate action to authorize any such action.


A-17

--------------------------------------------------------------------------------



 
“Interest Period” means for any Payment Date and (a) the Class A-1a Notes, Class
B Notes and Class C Notes, the period from and including the 20th day of the
calendar month immediately preceding the Payment Date to but excluding the 20th
day of the month in which the Payment Date occurs (or from and including the
Closing Date to but excluding December 20, 2018 for the first Payment Date) or
(b) the Class A-1b Notes, the period from and including the Payment Date
immediately preceding the current Payment Date to but excluding the current
Payment Date (or from and including the Closing Date to but excluding December
20, 2018 for the first Payment Date).


“Investment Company Act” means the Investment Company Act of 1940, as amended.


“Issuer” means Verizon Owner Trust 2018-A, a Delaware statutory trust.


“Issuer Order” and “Issuer Request” has the meaning stated in Section 11.3(a) of
the Indenture.


“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, executive order, order, court order, injunction,
writ, decree, directive, judgment, injunction, award or similar item of or by a
Governmental Authority or any interpretation, implementation or application
thereof.


“LIBOR Determination Date” means, (i) with respect to the first Payment Date,
the second London Business Day prior to the Closing Date and (ii) with respect
to each subsequent Payment Date, the second London Business Day prior to the
immediately preceding Payment Date.


“Lien” means a security interest, lien, charge, pledge or encumbrance.


“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.


“Make-Whole Payment” means, for any payment of principal of the Notes on any
Payment Date:


(a)          for any Make-Whole Payment due, other than with respect to an
Optional Redemption,


(i)          for each Class of Notes other than the Class A-1b Notes, the excess
of (a) the present value of (i) the amount of all future interest payments that
would otherwise accrue on the principal payment until the Payment Date in
November 2020 and (ii) the principal payment, each such payment discounted from
the Payment Date in November 2020 to such Payment Date monthly on a 30/360 day
basis at 0.15% plus the higher of (1) zero and (2) the then-current maturity
matched Treasury Rate to such payment over (b) the principal payment; or


A-18

--------------------------------------------------------------------------------



 
(ii)          for the Class A-1b Notes, the excess of (a) the present value of
(i) the amount of all future interest payments that would otherwise accrue on
the principal payment at an interest rate of One-Month LIBOR applicable to such
Payment Date plus 0.24% until the Payment Date in November 2020 and (ii) the
principal payment, each such payment discounted from the Payment Date in
November 2020 to such Payment Date monthly on an actual/360 day basis at
One-Month LIBOR applicable to such Payment Date over (b) the principal payment;
and


(b)          for any Make-Whole Payment due with respect to an Optional
Redemption,


(i)          for each Class of Notes other than the Class A-1b Notes, the excess
of (a) the present value of (i) the amount of all future interest payments that
would otherwise accrue on such Class of Notes assuming principal payments on
such Class are made based on the Assumed Amortization Schedule for such Class
and (ii) the amount of all future principal payments that would otherwise be
paid on such Class of Notes assuming principal payments on such Class are paid
based on the Assumed Amortization Schedule for such Class, each such amount
discounted from the Payment Date on which such payment would be made in
accordance with the Assumed Amortization Schedule to the Payment Date on which
the Optional Redemption occurs, monthly on a 30/360 day basis at 0.15% plus the
higher of (1) zero and (2) the then-current maturity matched Treasury Rate to
such payment over (b) the Note Balance of such Class of Notes immediately prior
to the Optional Redemption; or


(ii)          for the Class A-1b Notes, the excess of (a) the present value of
(i) the amount of all future interest payments that would otherwise accrue on
the Class A-1b Notes at an interest rate of One-Month LIBOR applicable to such
Payment Date plus 0.24% assuming principal payments on the Class A-1b Notes are
made based on the Assumed Amortization Schedule for the Class A-1b Notes and
(ii) the amount of all future principal payments that would otherwise be paid on
the Class A-1b Notes assuming principal payments on the Class A-1b Notes are
paid based on the Assumed Amortization Schedule for the Class A-1b Notes, each
such amount discounted from the Payment Date on which such payment would be made
in accordance with the Assumed Amortization Schedule to the Payment Date on
which the Optional Redemption occurs, monthly on an actual/360 day basis at
One-Month LIBOR applicable to such Payment Date over (b) the Note Balance of the
Class A-1b Notes immediately prior to the Optional Redemption.


“Marketing Agent” means Cellco.


“Marketing Agent Agency Agreement” means the Amended and Restated Marketing
Agent Agency Agreement, dated as of September 27, 2016, between the Marketing
Agent and the Verizon Originators, as amended, restated, supplemented or
modified from time to time.
A-19

--------------------------------------------------------------------------------



 


“Marketing Agent Remittance Obligation” has the meaning stated in the Parent
Support Agreement.


“Master Collateral Agency Agreement” means the Master Collateral Agency and
Intercreditor Agreement, dated as of September 27, 2016, among the Master Trust,
U.S. Bank National Association, as master collateral agent, Cellco, as servicer,
and each creditor representative from time to time party thereto, as amended,
restated, supplemented or modified from time to time.


“Master Trust” means Verizon DPPA Master Trust, a Delaware statutory trust,
created and existing pursuant to the Master Trust Agreement.


“Master Trust Administrator” means Cellco.


“Master Trust Agreement” means the Amended and Restated Trust Agreement, dated
as of September 27, 2016, between Verizon ABS II LLC, as depositor, and the
Master Trust Owner Trustee, as amended, restated, supplemented or modified from
time to time.
 
“Master Trust Owner Trustee” means Wilmington Trust, National Association, a
national banking association, not in its individual capacity but solely as
Master Trust Owner Trustee under the Master Trust Agreement.


“Master Trust Receivables Transfer Agreement” means the Master Trust Receivables
Transfer Agreement, dated as of the Closing Date, among the Master Trust, the
Servicer and the Depositor, as amended, restated, supplemented or modified from
time to time.
 
“Master Trust Transferred Property” means, for the Closing Date and any
Acquisition Date, (a) the Initial Receivables or the Additional Receivables, as
applicable, transferred by the Master Trust, (b) all amounts received and
applied on such Receivables after the end of the calendar day on the related
Cutoff Date, (c) all present and future claims, demands, causes of action and
choses in action relating to any of the property described above and (d) all
payments on or under and all proceeds of the property described above.


“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on the ability of the applicable Person to perform its
obligations under any Transaction Document.


“Monthly Deposit Required Ratings” has the meaning stated in Section 4.3(b)(i)
of the Transfer and Servicing Agreement.


“Monthly Investor Report” has the meaning stated in Section 3.5(a)(i) of the
Transfer and Servicing Agreement.


“Moody’s” means Moody’s Investors Service, Inc.


A-20

--------------------------------------------------------------------------------



 
“Negative Carry Account” means the account or accounts established under Section
4.1(a) of the Transfer and Servicing Agreement.


“Negative Carry Deposit Amount” means, for a Payment Date during the Revolving
Period on which amounts are in the Acquisition Account, an amount equal to (a)
the Required Negative Carry Amount for that Payment Date minus (b) the amount in
the Negative Carry Account on that Payment Date (before payments under Section
8.2(c) of the Indenture on that Payment Date).


“Negative Carry Account Draw Amount” means, for a Payment Date during the
Revolving Period:


(a)          if that Payment Date is not an Acquisition Date, the lesser of:


(i)          an amount (not less than zero) equal to the Total Required Payment,
plus the Reserve Deposit Amount, plus the Acquisition Deposit Amount, minus the
Available Funds determined without regard to the Negative Carry Account Draw
Amount or the Reserve Account Draw Amount; and


(ii)          the amount in the Negative Carry Account; and


(b)          if the Payment Date is an Acquisition Date, the amount in the
Negative Carry Account in excess of the Required Negative Carry Amount.


“New Upgrade DPP” has the meaning stated in Section 4.3(g) of the Transfer and
Servicing Agreement.


“Note Balance” means, for a Note or Class, the initial aggregate principal
balance of the Note or Class minus all amounts distributed on the Note or Class
that is applied to principal.


“Note Interest Rate” means a per annum rate equal to, for: (i) the Class A-1a
Notes, 3.23% (computed on the basis of a 360 day year consisting of twelve 30
day months), (ii) the Class A-1b Notes, One-Month LIBOR + 0.24% (computed on the
basis of the actual number of days elapsed during the relevant Interest Period
and a 360 day year), (iii) the Class B Notes, 3.38% (computed on the basis of a
360 day year consisting of twelve 30 day months), and (iv) the Class C Notes,
3.55% (computed on the basis of a 360 day year consisting of twelve 30 day
months).


“Note Interest Shortfall” means, for a Class and a Payment Date, an amount equal
to the excess, if any, of the Accrued Note Interest for the Payment Date
immediately preceding such Payment Date for the Class over the amount of
interest that was paid to the Noteholders of that Class on the Payment Date
immediately preceding such Payment Date, together with interest on the excess
amount, to the extent lawful, at the Note Interest Rate for the Class for that
Interest Period.


A-21

--------------------------------------------------------------------------------



 
“Note Monthly Interest” means, for a Class and a Payment Date, the aggregate
amount of interest accrued on the Note Balance of the Class at the Note Interest
Rate for the Class for the related Interest Period.


“Note Owner” means, for a Book-Entry Note, the Person who is the beneficial
owner of a Book-Entry Note as reflected on the books of the Clearing Agency or
on the books of a Person maintaining an account with the Clearing Agency (as a
direct participant or as an indirect participant, in each case according to the
rules of the Clearing Agency).


“Note Paying Agent” means initially the Indenture Trustee and any other Person
appointed as Note Paying Agent under Section 2.15 of the Indenture.


“Note Pool Factor” means, for a Class and a Payment Date, a seven-digit decimal
figure equal to the Note Balance of the Class after giving effect to any
payments of principal of the Class on that Payment Date divided by the initial
Note Balance of the Class.


“Note Register” and “Note Registrar” have the meanings stated in Section 2.4 of
the Indenture.


“Noteholder” means the Person in whose name a Note is registered on the Note
Register.


“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally with respect to U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States Person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States Person” within the meaning of Section 7701(a)(30)
of the Code).


“Notes” or “Note” means, collectively or individually, as the context may
require, the Class A-1a Notes, the Class A-1b Notes, the Class B Notes and the
Class C Notes.


“Obligor” means the Person that has signed the account agreement of which the
device payment plan agreement that constitutes the Receivable is a part and who
owes payments under the Receivable.


“Officer’s Certificate” means (a) for the Issuer, a certificate signed by a
Responsible Person of the Issuer, (b) for the Depositor, the Administrator, the
Marketing Agent, the Parent Support Provider, any Originator or the Servicer, a
certificate signed by any officer of such entity, as applicable, (c) for the
Master Trust, a certificate signed by a Responsible Person of the Master Trust
and (d) for the Indenture Trustee, a certificate signed by a Responsible Person
of the Indenture Trustee.


“One-Month LIBOR” means, with respect to any Interest Period, the London
interbank offered rate for deposits in U.S. Dollars having a maturity of one
month commencing on the related LIBOR Determination Date which appears on the
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such LIBOR
Determination Date; provided, however, that for the
A-22

--------------------------------------------------------------------------------



 
first Interest Period, One-Month LIBOR shall mean an interpolated rate for
deposits based on London interbank offered rates for deposits in U.S. Dollars
for a period that corresponds to the actual number of days in the first Interest
Period.  If the rates used to determine One-Month LIBOR do not appear on the
Reuters Screen LIBOR01 Page, the rates for that day will be determined on the
basis of the rates at which deposits in U.S. Dollars, having a maturity of one
month and in a principal balance of not less than U.S. $1,000,000 are offered at
approximately 11:00 a.m., London time, on such LIBOR Determination Date to prime
banks in the London interbank market by the Reference Banks.  The Administrator
will request the principal London office of each Reference Bank to provide a
quotation of its rate to the Administrator and the Indenture Trustee.  If at
least two such quotations are provided, the Indenture Trustee will calculate the
rate for that day as the arithmetic mean of such quoted rates to the nearest
1/100,000 of 1.00% (0.0000001), with five one-millionths of a percentage point
rounded upward, of all such quotations.  If fewer than two such quotations are
provided, the Indenture Trustee will calculate  the rate for that day as the
arithmetic mean to the nearest 1/100,000 of 1.00% (0.0000001), with five
one-millionths of a percentage point rounded upward, of the offered per annum
rates that one or more major banks in New York City, selected by the
Administrator, are quoting as of approximately 11:00 a.m., New York City time,
on such LIBOR Determination Date to leading European banks for United States
Dollar deposits for that maturity; provided that if the Administrator is not
able to identify any major banks in New York City that are quoting as described
in this sentence and for the avoidance of doubt, regardless of whether others in
similar transactions are using a different index, it shall direct the Indenture
Trustee to use One-Month LIBOR in effect for the applicable Interest Period
which will be One-Month LIBOR in effect for the previous Interest Period, and
any such direction will be deemed to apply to all subsequent LIBOR Determination
Dates unless otherwise directed by the Administrator.  In no event shall the
Indenture Trustee be responsible for determining One-Month LIBOR or any
substitute for One-Month LIBOR if such rate does not appear on Reuters Screen
LIBOR01 page.


“Opinion of Counsel” means a written opinion of counsel (which may be internal
counsel) which counsel is reasonably acceptable to the Indenture Trustee, the
Owner Trustee and the Rating Agencies, as applicable.


“Optional Acquisition” has the meaning stated in Section 8.1(a) of the Transfer
and Servicing Agreement.


“Optional Acquisition Amount” has the meaning stated in Section 8.1(b) of the
Transfer and Servicing Agreement.


“Optional Redemption” has the meaning stated in Section 8.2(a) of the Transfer
and Servicing Agreement.


“Originator” means (i) with respect to the Initial Receivables or the Additional
Receivables, any of Cellco or certain Affiliates of Verizon listed on Schedule B
to the Originator Receivables Transfer Agreement and (ii) with respect to the
Additional Receivables transferred to the Depositor pursuant to the Originator
Receivables Transfer Agreement, any additional Affiliate of Verizon not listed
on Schedule B to the Originator Receivables Transfer Agreement that executes an
Additional Originator Joinder Agreement substantially in the form of Exhibit B
A-23

--------------------------------------------------------------------------------



 
to the Originator Receivables Transfer Agreement; provided, that with respect to
any amounts remitted by, or caused to be remitted by, the Marketing Agent
pursuant to Sections 4.3(g), (h) and (i) of the Transfer and Servicing
Agreement, the term “Originator” shall also mean, with respect to the Additional
Receivables transferred to the Depositor pursuant to the Master Trust
Receivables Transfer Agreement, any additional Affiliate of Verizon not listed
on Schedule B to the Originator Receivables Transfer Agreement that originated
any such Receivables.


“Originator Reacquisition Obligation” has the meaning stated in the Parent
Support Agreement.


“Originator Receivables Transfer Agreement” means the Originator Receivables
Transfer Agreement, dated as of the Closing Date, between the Originators party
thereto and the Depositor, as amended, restated, supplemented or modified from
time to time.


“Originator Transferred Property” means, for the Closing Date and any
Acquisition Date, (a) the Initial Receivables or the Additional Receivables, as
applicable, transferred by the Originators, (b) all amounts received and applied
on such Receivables after the end of the calendar day on the related Cutoff
Date, (c) all present and future claims, demands, causes of action and choses in
action relating to any of the property described above and (d) all payments on
or under and all proceeds of the property described above.


“Other Assets” means any assets (other than the Trust Property) sold, assigned
or conveyed or intended to be sold, assigned or conveyed by the Depositor to any
Person other than the Issuer, whether by way of a sale, capital contribution,
pledge or otherwise.


“Outstanding” means, as of a date, all Notes authenticated and delivered under
the Indenture on or before that date except (a) Notes that have been cancelled
by the Note Registrar or delivered to the Note Registrar for cancellation, (b)
Notes to the extent the amount necessary to pay the Notes has been deposited
with the Indenture Trustee or Note Paying Agent in trust for the Noteholders
and, if those Notes are to be redeemed, notice of the redemption has been given
under the Indenture, and (c) Notes in exchange for or in place of which other
Notes have been authenticated and delivered under the Indenture unless proof
satisfactory to the Indenture Trustee is presented that the Notes are held by a
bona fide purchaser. In determining whether Noteholders of the required Note
Balance have made or given a request, demand, authorization, direction, notice,
consent or waiver under any Transaction Document, Notes owned by the Issuer, the
Depositor, the Servicer or their Affiliates will not be considered to be
Outstanding. However, Notes owned by the Issuer, the Depositor, the Servicer or
their Affiliates will be considered to be Outstanding if (A) no other Notes
remain Outstanding, or (B) the Notes have been pledged in good faith and the
pledgee establishes to the reasonable satisfaction of the Indenture Trustee the
pledgee’s right to act for the Notes and that the pledgee is not the Issuer, the
Depositor, the Servicer or their Affiliates.


“Overcollateralization” means, for any date of determination other than the
Closing Date, the amount by which (x) the sum of (i) the Adjusted Pool Balance
as of the end of the calendar month immediately preceding such date of
determination, and (ii) the amount on deposit in the
A-24

--------------------------------------------------------------------------------



 
Acquisition Account after giving effect to the acquisition of Receivables on
that date exceeds (y) the aggregate Note Balance.


“Overcollateralization Target Amount” means an amount equal to:



(i)
on the Closing Date, 10.50% of the Adjusted Pool Balance as of the Initial
Cutoff Date;

 

(ii)
for any date of determination (other than the Closing Date), prior to the
Amortization Period, on which the pool of Receivables meets all of the Floor
Credit Enhancement Composition Tests, the greater of (x) the result of (a)(i)
the aggregate Note Balance, divided by (ii) 1 minus 0.1050, minus (b) the
aggregate Note Balance, and (y) 1.00% of the Adjusted Pool Balance as of the
Closing Date;

 

(iii)
for any date of determination (other than the Closing Date), prior to the
Amortization Period, on which the pool of Receivables does not meet all of the
Floor Credit Enhancement Composition Tests, the greater of (x) the result of
(a)(i) the aggregate Note Balance, divided by (ii) 1 minus 0.1350, minus (b) the
aggregate Note Balance, and (y) 1.00% of the Adjusted Pool Balance as of the
Closing Date;

 

(iv)
for any date of determination, during the Amortization Period, on which the pool
of Receivables meets all of the Floor Credit Enhancement Composition Tests, the
greater of (x) 14.50% of the Adjusted Pool Balance as of the end of the calendar
month immediately preceding such date of determination, and (y) 1.00% of the
Adjusted Pool Balance as of the Closing Date; or

 

(v)
for any date of determination, during the Amortization Period, on which the pool
of Receivables does not meet all of the Floor Credit Enhancement Composition
Tests, the greater of (x) 17.50% of the Adjusted Pool Balance as of the end of
the calendar month immediately preceding such date of determination, and (y)
1.00% of the Adjusted Pool Balance as of the Closing Date.

 
“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, not in its individual capacity but solely as Owner Trustee under
the Trust Agreement.


“Owner Trustee Fee” means a monthly fee equal to 1/12th of $15,000, payable on
each Payment Date.


“Parent Support Agreement” means the guaranty, dated as of the Closing Date,
among the Parent Support Provider, the Depositor, the Issuer and the Indenture
Trustee, as amended, restated, supplemented or modified from time to time.


“Parent Support Provider” means Verizon.


A-25

--------------------------------------------------------------------------------



 
“Payment Date” means the 20th day of each month or, if not a Business Day, the
next Business Day, starting in December 2018. For a Collection Period, the
related Payment Date means the Payment Date following the end of the Collection
Period.


“Percentage Interest” shall mean, with respect to each Certificate, the
percentage interest in the Issuer represented by such Certificate.
 
“Permitted Activities” has the meaning stated in Section 2.3(a) of the Trust
Agreement.


“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form that
evidence:


(a)          (x) direct or fully guaranteed United States treasury obligations,
(y) U.S. Department of Housing and Urban Development public agency bonds,
Federal Housing Administration debentures, Government National Mortgage
Association guaranteed mortgage-backed securities or participation certificates,
RefCorp debt obligations, SBA-guaranteed participation certificates and
guaranteed pool certificates or (z) Farm Credit System consolidated systemwide
bonds and notes, Federal Home Loan Banks’ consolidated debt obligations, Federal
Home Loan Mortgage Corp. debt obligations and Federal National Mortgage
Association debt obligations, if, with respect to the investments listed in
clause (z), they meet the criteria of S&P for collateral for securities having
ratings equivalent to the respective ratings of the Notes in effect at the
Closing Date;


(b)          demand deposits, time deposits, certificates of deposit or bankers’
acceptances of any depository institution or trust company (i) incorporated
under the laws of the United States or any State or any United States branch or
agency of a foreign bank, (ii) subject to supervision and examination by federal
or State banking or depository institution authorities and (iii) the commercial
paper or other short-term unsecured debt obligations (other than obligations
with a rating based on the credit of a Person other than the depository
institution or trust company) of the depository institution or trust company
have the Required Rating;


(c)          commercial paper, including asset-backed commercial paper, having
the Required Rating;


(d)          investments in money market funds having a rating in the highest
investment grade category from each of S&P, Moody’s and Fitch (including funds
for which the Indenture Trustee or the Owner Trustee or any of their Affiliates
is investment manager or advisor); and


(e)          any other investment that is acceptable to each Rating Agency.


“Permitted Lien” means a Lien that attaches by operation of law, or any security
interest of the Depositor in the Originator Transferred Property and the Master
Trust Transferred Property under the related Receivables Transfer Agreement, the
Issuer in the Depositor
A-26

--------------------------------------------------------------------------------



 
Transferred Property under the Transfer and Servicing Agreement or the Indenture
Trustee in the Collateral under the Indenture.


“Person” means a legal person, including a corporation, natural person, joint
venture, limited liability company, partnership, trust, business trust,
association, government, a department or agency of a government or any other
entity.


“Personally Identifiable Information” has the meaning stated in the Asset
Representations Review Agreement.


“Pool Balance” means, for any Collection Period, an amount equal to (i) the
aggregate Principal Balance of the Receivables on the last day of the Collection
Period immediately preceding such Collection Period (excluding Acquired
Receivables), plus the aggregate Principal Balance on the related Cutoff Date of
any Additional Receivables transferred during the Collection Period less (ii)
the aggregate Principal Balance of any Temporarily Excluded Receivables as of
the last day of the Collection Period immediately preceding such Collection
Period.


“Pool Composition Tests” means, for the Closing Date, each Payment Date and any
Acquisition Date and with respect to the pool of Receivables held by the Issuer
as of the related Cutoff Date, including any Additional Receivables acquired by
the Issuer on an Acquisition Date, each of the following tests calculated as of
the end of the month preceding the month in which such date occurs:



(a)
the weighted average FICO® Score 8 of the Obligors with respect to the
Receivables is at least 685 (excluding Receivables with Obligors for whom FICO®
Score 8s are not available),




(b)
Receivables with Obligors for whom FICO® Score 8s are not available represent no
more than 5.00% of the Pool Balance,




(c)
Receivables with Obligors that have less than 12 months of Customer Tenure with
Verizon Wireless represent no more than 28.00% of the Pool Balance,




(d)
Receivables with Obligors that have 7 months or more, but less than 24 months of
Customer Tenure with Verizon Wireless represent no more than 15.00% of the Pool
Balance,




(e)
Receivables with Obligors that have 60 months or more of Customer Tenure with
Verizon Wireless represent at least 50.00% of the Pool Balance,




(f)
Receivables with Obligors that have less than 12 months of Customer Tenure with
Verizon Wireless and (i) for whom FICO® Score 8s are not available or (ii) that
have FICO® Score 8s below 650, represent no more than 10.00% of the Pool
Balance,



A-27

--------------------------------------------------------------------------------



 
(g)          Receivables with Obligors that have 12 months or more, but less
than 60 months of Customer Tenure with Verizon Wireless and (i) for whom FICO®
Score 8s are not available or (ii) that have FICO® Score 8s below 650, represent
no more than 55.00% of the aggregate Principal Balance of all Receivables with
Obligors that have 12 months or more, but less than 60 months of Customer Tenure
with Verizon Wireless, and


(h)          Receivables with Obligors that have 60 months or more of Customer
Tenure with Verizon Wireless and (i) for whom FICO® Score 8s are not available
or (ii) that have FICO® Score 8s below 650, represent no more than 30.00% of the
aggregate Principal Balance of all Receivables with Obligors that have 60 months
or more of Customer Tenure with Verizon Wireless.


“Principal Balance” means, for a Receivable as of the last day of a month, an
amount (not less than zero) equal to, without duplication:


(a)          the Amount Financed; minus



(b)
the portion of the amounts paid by the related Obligor applied on or before that
date allocable to principal; minus



(c)          any Credits allocated to such Receivable.


“Proceeding” means a suit in equity, action at law or other judicial or
administrative proceeding, or governmental investigation.


“Prospectus” means the prospectus dated as of October 2, 2018, relating to the
offering of the Notes.


“Qualified Institution” means U.S. Bank National Association, Wilmington Trust,
National Association, or a trust company or a bank or depository institution
organized under the laws of the United States or any State or any United States
branch or agency of a foreign bank or depository institution that (i) is subject
to supervision and examination by federal or State banking authorities, (ii) has
a short-term deposit rating of “F1+” from Fitch, “P-1” from Moody’s, if rated by
Moody’s, and “A-1+” from S&P, if rated by S&P, (iii) if the institution holds
any Bank Accounts, has a long-term unsecured debt rating or issuer rating of at
least “A” from Fitch, at least “Aa3” from Moody’s, if rated by Moody’s, and at
least “A” from S&P, if rated by S&P and (iv) if the institution is organized
under the laws of the United States, whose deposits are insured by the Federal
Deposit Insurance Corporation.


“Rating Agency” means each of Fitch, Moody’s and S&P.


“Rating Agency Condition” means, for an action or request and with respect to a
Rating Agency, that, according to the then-current policies of the relevant
Rating Agency for that action or request, the Rating Agency has notified the
Depositor, the Servicer, the Owner Trustee and the Indenture Trustee that the
proposed action or request will not result in a downgrade or withdrawal of its
then-current rating on any of the Notes; provided that, with respect to any
A-28

--------------------------------------------------------------------------------



 
Rating Agency other than S&P and Moody’s, if such Rating Agency fails to have
notified the Depositor, the Servicer, the Owner Trustee and the Indenture
Trustee that the proposed action or request will result in a downgrade or
withdrawal of its then current rating on any of the Notes within ten days
following any request therefor, the Rating Agency Condition shall be deemed to
have been satisfied solely with respect to that Rating Agency and, for the
avoidance of doubt, not with respect to S&P or Moody’s.


“Receivable” means, for a Collection Period, an Initial Receivable or an
Additional Receivable, excluding any device payment plan agreement that became
an Acquired Receivable during a prior Collection Period or was a Written-Off
Receivable sold under Section 3.4 of the Transfer and Servicing Agreement during
a prior Collection Period.


“Receivable File” has the meaning stated in Section 3.10(b) of the Transfer and
Servicing Agreement.


“Receivables Transfer Agreements” or “Receivables Transfer Agreement” means,
collectively or individually, the Originator Receivables Transfer Agreement and
the Master Trust Receivables Transfer Agreement, as the context may require.


“Record Date” means, for a Payment Date and a Book-Entry Note, the close of
business on the day before the Payment Date and, for a Payment Date and a
Definitive Note, the last day of the calendar month immediately preceding the
month in which the Payment Date occurs and with respect to any notice, vote or
consent, the most recently occurring Record Date for a Payment Date.


“Recoveries” means, for any Written-Off Receivable and a Collection Period, an
amount equal to:



(a)
all amounts received and applied by the Servicer during the Collection Period
for the Receivable after the date on which it became a Written-Off Receivable,
including any proceeds from the sale of a Device securing an Additional
Receivable; minus




(b)
any amounts paid by the Servicer for the account of the related Obligor,
including collection expenses and other amounts paid to third parties, if any,
in connection with collections on the Written-Off Receivable; minus




(c)
amounts, if any, required by law or under the Servicing Procedures to be paid to
the Obligor.



“Redemption Date” has the meaning stated in Section 10.1 of the Indenture.


“Reference Banks” means, for any LIBOR Determination Date, the four major banks
in the London interbank market selected by the Administrator.


“Reference Treasury Dealer” means (1) any independent investment banking or
commercial banking institution of national standing and any of its successors
appointed by
A-29

--------------------------------------------------------------------------------



 
Verizon; provided, however, that if any of the foregoing shall cease to be a
primary U.S. Government securities dealer in the United States, referred to as a
“Primary Treasury Dealer,” another Primary Treasury Dealer substituted therefor,
and (2) any other Primary Treasury Dealer selected by an Independent Investment
Banker and approved in writing by Verizon.


“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any date of determination, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 3:30 p.m., New York
City time, on the third Business Day preceding the date of determination.


“Regular Priority Principal Payment” means, for a Payment Date, an amount equal
to the greater of (A) an amount (not less than zero) equal to the excess, if
any, of (a) the aggregate Note Balance of the Class A Notes, the Class B Notes
and the Class C Notes as of the immediately preceding Payment Date (or, for the
initial Payment Date, as of the Closing Date), minus the sum of the First
Priority Principal Payment, the Second Priority Principal Payment and the Third
Priority Principal Payment for the current Payment Date, over (b) the Adjusted
Pool Balance as of the last day of the related Collection Period minus the
Overcollateralization Target Amount, and (B) on and after the Final Maturity
Date for any Class of Notes, the amount that is necessary to reduce the
principal amount of each such Class, as applicable, to zero (after the
application of any First Priority Principal Payment, Second Priority Principal
Payment and Third Priority Principal Payment).


“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.


“Requesting Noteholders” has the meaning stated in Section 14.1 of the
Indenture.


“Requesting Party” has the meaning stated in Section 11.2 of the Transfer and
Servicing Agreement.


“Required Acquisition Deposit Amount” means, for any Payment Date during the
Revolving Period, an amount equal to the excess, if any, of (x) the aggregate
Note Balance of the Notes over (y) (i) the Adjusted Pool Balance as of the end
of the related Collection Period minus (ii) the Overcollateralization Target
Amount, after giving effect to any acquisition of Additional Receivables on such
date.


“Required Negative Carry Amount” means, for any Payment Date during the
Revolving Period, an amount equal to the product of (i) the amount in the
Acquisition Account on the Payment Date (after giving effect to all payments
under Section 8.2(c) of the Indenture and the
A-30

--------------------------------------------------------------------------------



 
acquisition of Additional Receivables, if any, on the Payment Date), (ii) the
weighted average Note Interest Rate and (iii) 1/12.


“Required Rating” means, for short-term unsecured debt obligations, a rating of
(a) “F1+” from Fitch, (b) “P-1” from Moody’s and (c) “A-1+” from S&P.


“Required Reserve Amount” means $17,877,097.75, or approximately 1% of the
Adjusted Pool Balance as of the Initial Cutoff Date.


“Reserve Account” means the account established under Section 4.1(a) of the
Transfer and Servicing Agreement.


“Reserve Account Draw Amount” means:


(a)          for each Payment Date before the Amortization Period, the lesser
of:


(i)          an amount (not less than zero) equal to the Total Required Payment
minus the Available Funds determined without regard to the Reserve Account Draw
Amount; and


(ii)          the amount in the Reserve Account; and


(b)          for each Payment Date during the Amortization Period, an amount
equal to the amount in the Reserve Account, if that amount together with
Available Funds for that Payment Date is sufficient to pay the entire Note
Balance of the Notes, all accrued and unpaid interest and any unpaid Make-Whole
Payments and all other amounts to be distributed to the Secured Parties under
the Indenture and the Transfer and Servicing Agreement in full.


“Reserve Deposit Amount” means, for a Payment Date, an amount equal to (a) the
Required Reserve Amount minus (b) the amount in the Reserve Account on the
Payment Date (before payments under Section 8.2(c) of the Indenture on that
Payment Date).


“Residual Interest” means an “eligible horizontal residual interest” (as defined
in the U.S. Credit Risk Retention Rules) equal to at least 5% of the fair value
of all of the “ABS interests” (as defined in the U.S. Credit Risk Retention
Rules) in the Issuer issued as part of the transactions contemplated by the
Transaction Documents, determined as of the Closing Date using a fair value
measurement framework under United States generally accepted accounting
principles.


“Responsible Person” means:


(a)          for the Administrator, the Depositor, the Sponsor, the Servicer,
the Marketing Agent, the Parent Support Provider or any Originator, a Person
designated in an Officer’s Certificate of the Person or other notice signed by
an officer of the Person authorized to
A-31

--------------------------------------------------------------------------------



 
act for the Person or any treasurer, assistant treasurer or corporate secretary
of such Person that has responsibility for the matter;


(b)          for the Issuer, an officer in the Corporate Trust Office of the
Owner Trustee, any officer of the Owner Trustee to whom any matter is referred
because of the officer’s knowledge of and familiarity with the matter, and a
Responsible Person of the Administrator;


(c)          for the Master Trust, an officer in the Corporate Trust Office of
the Master Trust Owner Trustee, any officer of the Master Trust Owner Trustee to
whom any matter is referred because of the officer’s knowledge of and
familiarity with the matter, and a Responsible Person of the Master Trust
Administrator; and


(d)          for the Indenture Trustee or the Owner Trustee, an officer in the
Corporate Trust Office of the Indenture Trustee or the Owner Trustee, as
applicable, including each vice president, assistant vice president, secretary,
assistant secretary or other officer customarily performing functions similar to
those performed by those officers listed above, and any officer of the Indenture
Trustee or the Owner Trustee, as applicable, to whom any matter is referred
because of the officer’s knowledge of and familiarity with the matter, and in
each case, having direct responsibility for the administration of the
Transaction Documents.


“Review” has the meaning stated in the Asset Representations Review Agreement.


“Review Materials” has the meaning stated in the Asset Representations Review
Agreement.


“Review Notice” has the meaning stated in the Asset Representations Review
Agreement.


“Review Receivable” has the meaning stated in the Asset Representations Review
Agreement.


“Review Report” means, for an Asset Representations Review, the report of the
Asset Representations Reviewer described in Section 3.5 of the Asset
Representations Review Agreement.


“Revolving Period” means the period from the Closing Date to the start of the
Amortization Period.


“S&P” means S&P Global Ratings.


“Sarbanes Certification” has the meaning stated in Section 6.7(a)(iv) of the
Transfer and Servicing Agreement.


A-32

--------------------------------------------------------------------------------



 
“Schedule of Receivables” means (a) the schedule identifying the Initial
Receivables attached as Schedule A to each Receivables Transfer Agreement and
Schedule A to each of the Transfer and Servicing Agreement and the Indenture or
the electronic file with respect thereto delivered on the Closing Date, and (b)
each schedule identifying any Additional Receivables attached as Schedule A to
any Transfer Notice or the electronic file with respect thereto delivered by the
Depositor, or the Administrator on its behalf, to the Issuer and the Indenture
Trustee for an Acquisition Date.


“Second Priority Principal Payment” means, for a Payment Date, the greater of:


(a)          an amount (not less than zero) equal to:


(i)          the aggregate Note Balances of the Class A Notes and the Class B
Notes as of the immediately preceding Payment Date (or, for the initial Payment
Date, as of the Closing Date); minus


(ii)          the Adjusted Pool Balance; minus


(iii)          the First Priority Principal Payment; and


(b)          on and after the Final Maturity Date for the Class B Notes, the
Note Balance of the Class B Notes until paid in full.


“Secured Parties” means the Indenture Trustee, for the benefit of the
Noteholders.


“Securities Account” means each Bank Account subject to the terms of the Account
Control Agreement.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Intermediary” means U.S. Bank National Association.


“Servicer” means Cellco or any Successor Servicer engaged under Section 7.4 of
the Transfer and Servicing Agreement.


“Servicer Acquisition Obligation” has the meaning stated in the Parent Support
Agreement.


“Servicer Deposit Obligation” has the meaning stated in the Parent Support
Agreement.


“Servicer Representation Obligation” has the meaning stated in the Parent
Support Agreement.


“Servicer Termination Event” has the meaning stated in Section 7.2 of the
Transfer and Servicing Agreement.


A-33

--------------------------------------------------------------------------------



 
“Servicer’s Certificate” means an Officer’s Certificate of the Servicer
delivered pursuant to Section 6.6 of the Transfer and Servicing Agreement.


“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.


“Servicing Fee” means, for a Collection Period, the fee payable to the Servicer
in an amount equal to the product of:


(a)          one-twelfth of the Servicing Fee Rate; times


(b)          the Adjusted Pool Balance at the beginning of the full calendar
month immediately preceding such Payment Date;


provided, that the Servicing Fee for the initial Payment Date will equal the
product of (i) a fraction, the numerator of which is the number of days from and
including the Closing Date to and including the last day of the first Collection
Period and the denominator of which is 360, and (ii) the Servicing Fee Rate
times the Adjusted Pool Balance as of the Closing Date.


“Servicing Fee Rate” means 0.75%.


“Servicing Procedures” means the servicing procedures of Cellco relating to
device payment plan agreements originated by the Originators, as amended or
modified from time to time.


“Similar Law” means any federal, State, local or non-U.S. law or regulation that
is substantially similar to Title I of ERISA or Section 4975 of the Code.


“Solvent” means, with respect to any Person and as of any particular date, that
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business and (iii) such Person is not incurring
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature.


“Sponsor” means Cellco.


“State” means a state or commonwealth of the United States of America, or the
District of Columbia.


“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions
A-34

--------------------------------------------------------------------------------



 
identified in the Servicing Criteria with respect to the Receivables under the
direction or authority of the Servicer or a Subservicer.


“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in the Servicing Criteria.


“Successor Servicer” has the meaning stated in Section 7.4(a)(i) of the Transfer
and Servicing Agreement.


“Supplemental Servicing Fee” means, for a Collection Period, all net Recoveries,
late fees, prepayment charges, extension fees and other administrative fees or
similar charges on the Receivables.


“Temporarily Excluded Receivables” means any Receivable deemed to be temporarily
excluded by the Administrator from any calculation required to be made by the
Administrator or the Servicer pursuant to and in accordance with the terms of
the Transaction Documents.


“Temporarily Excluded Receivables Servicing Fee” means, for a Collection Period,
the fee payable to the Servicer in an amount equal to the product of:


(a)          one-twelfth of the Servicing Fee Rate; times


(b)          the aggregate Principal Balance of all Temporarily Excluded
Receivables at the beginning of the calendar month immediately preceding such
Collection Period.


“Third Priority Principal Payment” means, for a Payment Date, the greater of:


(a)          an amount (not less than zero) equal to:


(i)          the aggregate Note Balances of the Class A Notes, the Class B Notes
and the Class C Notes as of the immediately preceding Payment Date (or, for the
initial Payment Date, as of the Closing Date); minus


(ii)          the Adjusted Pool Balance; minus


(iii)          the First Priority Principal Payment; minus


(iv)          the Second Priority Principal Payment; and


(b)          on and after the Final Maturity Date for the Class C Notes, the
Note Balance of the Class C Notes until paid in full.


“Total Required Payment” means,


A-35

--------------------------------------------------------------------------------



 
(a)          for a Payment Date and the Reserve Account Draw Amount, the sum of
the amounts set forth in Sections 8.2(c)(i) through (viii) of the Indenture; and


(b)          for a Payment Date and the Negative Carry Account Draw Amount, the
sum of the amounts set forth in Sections 8.2(c)(i) through (xiii) of the
Indenture.


Following an Event of Default and an acceleration of the Notes or an Insolvency
Event or dissolution of the Depositor, until the Note Balances of each Class of
Notes have been paid in full, the Total Required Payment will also include the
aggregate Note Balances of all Notes.


“Transaction Documents” means the Certificate of Trust, the Trust Agreement, the
Receivables Transfer Agreements, the Transfer and Servicing Agreement, the
Indenture, the Administration Agreement, the Asset Representations Review
Agreement, the Parent Support Agreement, the Underwriting Agreement, the
Marketing Agent Agency Agreement, the Depository Agreement, the Cap Agreement
and the Account Control Agreement.


“Transfer and Servicing Agreement” means the Transfer and Servicing Agreement,
dated as of the Closing Date, among the Issuer, the Depositor and Cellco as
Servicer, Marketing Agent and Custodian, as amended, restated, supplemented or
modified from time to time.


“Transfer Notice” means the notice to the Issuer, the Depositor and the
Indenture Trustee regarding the acquisition of Additional Receivables under
Section 2.1(d) of each of the Receivables Transfer Agreements, substantially in
the form of Exhibit A to each such Receivables Transfer Agreement.


“Treasury Rate” means, for any Payment Date on which a Make-Whole Payment is to
be made, the rate determined on the third Business Day preceding such Payment
Date equal to:


(i)          the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release published by the Board of Governors of the Federal Reserve System
designated as “Statistical Release H. 15(519)” or any successor publication
which is published weekly by the Board of Governors of the Federal Reserve
System and which establishes yields on actively traded United States Treasury
securities adjusted to constant maturity under the caption “Treasury Constant
Maturities,” for the maturity corresponding to the Comparable Treasury Issue (if
no maturity is within three months before or after the Remaining Life (as
defined in the definition of Comparable Treasury Issue), yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
will be determined and the Treasury Rate will be interpolated or extrapolated
from those yields on a straightline basis, rounding to the nearest month), or


(ii)          if that release (or any successor release) is not published during
the week preceding the calculation date or does not contain those yields, the
rate per annum equal to the semiannual equivalent yield to maturity of the
Comparable Treasury Issue, calculated using a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for the date of redemption.
A-36

--------------------------------------------------------------------------------



 


“Treasury Regulations” shall mean regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.


“True Up Trust” means Verizon DPPA True Up Trust, a Delaware statutory trust, or
its successors or assigns.


“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Depositor and the Owner Trustee, as amended,
restated, supplemented or modified from time to time.


“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.


“Trust Property” means the Initial Trust Property and any Additional Trust
Property.


“Trust Register” has the meaning stated in Section 3.3(a) of the Trust
Agreement.


“Trust Registrar” has the meaning stated in Section 3.3(a) of the Trust
Agreement.


“U.S. Credit Risk Retention Rules” means Regulation RR, 17 C.F.R. §246.1, et
seq.


“UCC” means the Uniform Commercial Code as in effect in any relevant
jurisdiction.


“Underwriting Agreement” means the Underwriting Agreement, dated as of October
2, by and among the Depositor, Cellco and each of Merrill Lynch, Pierce, Fenner
& Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets Inc. and
TD Securities (USA) LLC, each on its own behalf and as a representative of the
several underwriters identified therein.


“Underwriting Procedures” means the underwriting procedures of the Originators,
as established by Cellco, relating to device payment plan agreements originated
by the Originators, as such underwriting procedures may be amended or modified
from time to time.


“Upgrade Contract” has the meaning stated in the Glossary of the Marketing Agent
Agency Agreement.


“Upgrade Offer” means the Annual Upgrade Offer or any other upgrade offer
extended by Verizon Wireless to an existing Obligor under which such Obligor can
upgrade a Device that is the subject of a device payment plan agreement if the
terms and conditions specified in such offer are satisfied.


“Upgrade Payment” means a prepayment amount equal to the remaining unpaid
Principal Balance of the related Receivable determined as of the date of the
relevant upgrade, after giving
A-37

--------------------------------------------------------------------------------



 
effect to any prepayment made by the related Obligor in connection with the
related Upgrade Offer.


“Verified Note Owner” has the meaning stated in Section 14.1 of the Indenture.


“Verizon” means Verizon Communications Inc., a Delaware corporation.


“Verizon Originators” means the various subsidiaries and Affiliates of Cellco
listed on Schedule I to the Marketing Agent Agency Agreement.


“Verizon Wireless” means the wireless business segment of Verizon, operated by
Cellco and its various Affiliates, including the Originators.


“Written-Off Receivable” means any Receivable that in accordance with the
Servicing Procedures has been charged off or written off by the Servicer.


“Yield Amount” means, for each Receivable on the Closing Date and on each
Acquisition Date, the amount by which (x) the Principal Balance as of the last
day of the related Collection Period or as of the applicable Cutoff Date, as
applicable, for such Receivable exceeds (y) the present value of the future
scheduled payments on the Receivable as of the last day of the related
Collection Period (or as of the applicable Cutoff Date, for the first Payment
Date for the Receivables) calculated using the Discount Rate.  For purposes of
this calculation, the future scheduled payments on each Receivable are the equal
monthly payments that would reduce the Receivable’s Principal Balance as of the
related Cutoff Date to zero on the Receivable’s final scheduled payment date, at
an interest rate equal to the APR of the Receivable, which payments are received
at the end of each month without any delays, defaults or prepayments.


“Yield Supplement Overcollateralization Amount” means, for the Closing Date and
each Acquisition Date, an amount calculated as the sum of the Yield Amounts for
all Receivables with an APR as stated in the related device payment plan
agreement of less than 9.10%.
A-38

--------------------------------------------------------------------------------

Exhibit A
 
Custodian’s Security Requirements
 
(See Attached)
 
EA-1

--------------------------------------------------------------------------------

Exhibit B
 
FORM OF ANNUAL CERTIFICATION
 

Re:
The Transfer and Servicing Agreement, dated as of October 10, 2018 (the
“Agreement”), among Verizon Owner Trust 2018-A (the “Issuer”), Verizon ABS LLC
(the “Depositor”), and Cellco Partnership d/b/a Verizon Wireless (“Cellco”), as
servicer (in such capacity, the “Servicer”), as marketing agent and as
custodian.

 
I, ________________________________, the _____________of __________ [NAME OF
COMPANY] (the “Company”), certify to the Issuer, the Administrator and the
Depositor, and their officers, with the knowledge and intent that they will rely
upon this certification, that:
 
(1)          I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Company during
20[__] that were delivered by the Company to the Issuer and the Depositor
pursuant to the Agreement (collectively, the “Company Servicing Information”);
 
(2)          Based on my knowledge, the Company Servicing Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)          Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the Issuer and the Depositor;
 
(4)          I am responsible for reviewing the activities performed by the
Company as Servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement [and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report,] the Company has fulfilled its obligations under the
Agreement in all material respects; and
 
(5)          The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and each Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the Issuer, the Administrator,
the Depositor, the Indenture Trustee and the Owner Trustee.  Any material
instances of
 
EC-1

--------------------------------------------------------------------------------



 
noncompliance with the Servicing Criteria have been disclosed in such reports
and have been disclosed to the Issuer, the Administrator and the Depositor.
 
Capitalized terms used herein and not otherwise defined have the meaning given
to such terms in the Agreement.
 
Date:          _________________________




By:  ___________________________
Name:
Title:
 
EC-2